Exhibit 10.7E

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

COMBINATION PRODUCT

DEVELOPMENT AND COMMERCIALIZATION

AGREEMENT

BETWEEN

GENENTECH, INC.

AND

TERCICA, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page Article 1 Definitions    1    1.1    “Affiliate”    1    1.2
   “AGHD Indication”    2    1.3    “Agreement”    2    1.4    “ALS”    2    1.5
   “Annual Budget”    2    1.6    “Best Efforts in in the Commercialization of
Combination Products in Short Stature Indications and the AGHD Indication”    2
   1.7    “Booking Party”    2    1.8    “BP3”    2    1.9    “CFR”    3    1.10
   “Combination Product”    3    1.11    “Commercial Deciding Vote Election”   
3    1.12    “Commercialization”    3    1.13    “Commercialization Plan”    3
   1.14    “Commercial Manufacturing and Supply Agreement”    3    1.15   
“Confidential Information”    3    1.16    “Control”    4    1.17    “Covers”   
4    1.18    “Decidng Vote”    4    1.19    “Development”    4    1.20   
“Development Costs”    4    1.21    “Development Plan”    4    1.22    “Diligent
Efforts”    4    1.23    “Distribution Costs”    4    1.24    “Effective Date”
   5    1.25    “Execution Date”    5    1.26    “Excluded Indications”    5   
1.27    “Expiration of Genentech’s Options”    5    1.28    “FBMC” or “Fully
Burdened Manufacturing Costs”    5    1.29    “FDA”    5    1.30    “FFDCA”    5
   1.31    “Field”    5    1.32    “Financial Appendix”    5    1.33   
“Financial Schema”    5    1.34    “First Commercial Sale”    5    1.35   
“First Opt-In”    5    1.36    “First Option”    5    1.37    “First Option
Event-AGHD/Other”    5    1.38    “First Option Event-Short Stature”    5   
1.39    “First Option Notice Date-AGHD/Other”    5    1.40    “First Option
Notice Date-Short Stature”    5

 

- i -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

   1.41    “First Option Notice Period”    5    1.42    “G&A Costs” or “General
and Administrative Costs”    5    1.43    “GAAP”    5    1.44    “Genentech”   
6    1.45    “Genentech Know-How”    6    1.46    “Genentech Manufacturing
Opt-In”    6    1.47    “Genentech Opt-In”    6    1.48    “Genentech Opt-In
Date”    6    1.49    “Genentech Opt-Out”    6    1.50    “Genentech Patents”   
6    1.51    “GH” or “Growth Hormone”    6    1.52    “Gross Sales”    7    1.53
   “HSR Act”    7    1.54    “HSR Conditions”    7    1.55    “HSR Filing”    7
   1.56    “IGF-1”    7    1.57    “IGF-1 Agreements”    7    1.58    “IGF-1
Formulated Bulk”    7    1.59    “IND”    7    1.60    “Indication”    7    1.61
   “Initial Development Plan”    7    1.62    “Initial Equity Investment”    8
   1.63    “Initial Indications”    8    1.64    “Initial Short Stature
Indication”    8    1.65    “Initial Short Stature Patient Population”    8   
1.66    “Initiates Development”    8    1.67    “Interest Rate”    8    1.68   
“International IGF-1 Agreement”    8    1.69    “Joint Know-How”    8    1.70   
“Joint Patent”    8    1.71    “Joint Trademarks”    8    1.72    “JSC” or
“Joint Steering Committee”    9    1.73    “Know-How”    9    1.74    “Lead
Commercial Party”    9    1.75    “Lead Development Party”    9    1.76   
“Liability”    9    1.77    “Manufacture”    9    1.78    “NDA”    9    1.79   
“Net Sales”    9    1.80    “Non-Short Stature Product”    9    1.81   
“Operating Profits & Losses”    9    1.82    “Opt-In Information”    10    1.83
   “Opt-Out Effective Date”    10    1.84    “Opt-Out Notice”    10    1.85   
“Opt-Out Response Date”    10    1.86    “Other Indication”    10

 

- ii -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

   1.87    “Other Indication NDA Submission Notice”    10    1.88    “Other
Operating Income/Expense”    10    1.89    “Patent”    10    1.90    “Patent
Office”    10    1.91    “Phase I Clinical Trial”    10    1.92    “Phase II
Clinical Trial”    11    1.93    “Phase II/III or Phase III Clinical Trial”   
11    1.94    “Pivotal Study-Enabling Phase II Clinical Trial”    11    1.95   
“Pre-Mixed Formulation”    11    1.96    “Promotional Activities”    11    1.97
   “Regulatory Approval”    11    1.98    “Regulatory Authority”    11    1.99
   “Regulatory Authority Documentation”    12    1.100    “Sales Returns and
Allowances”    12    1.101    “Second Opt-In”    12    1.102    “Second Option”
   12    1.103    “Second Option Equity Investment”    12    1.104    “Second
Option Event-AGHD/Other”    12    1.105    “Second Option Event-Short Stature”
   12    1.106    “Second Option Notice Date-AGHD/Other”    12    1.107   
“Second Option Notice Date-Short Stature”    12    1.108    “Second Option
Notice Period”    12    1.109    “Short Stature Indications”    12    1.110   
“Short Stature Product”    12    1.111    “Sublicensee”    12    1.112   
“TerGen”    12    1.113    “Tercica Know-How”    12    1.114    “Tercica
Opt-Out”    13    1.115    “Tercica Patents”    13    1.116    “Terminated
Product Group”    13    1.117    “Termination Date”    13    1.118   
“Territory”    13    1.119    “Third Party”    13    1.120    “Third Party
Claims”    13    1.121    “Third Party Royalties”    13    1.122    “Trademark”
   13    1.123    “U.S. IGF-1 Agreement”    13    1.124    “Valid Claim”    13
Article 2 Overview; Opt-Ins and Opt-Outs    13    2.1    Overview.    13    2.2
   Genentech’s First Option.    14    2.3    Genentech’s Second Option.    15   
2.4    Genentech’s Commercial Deciding Vote Election.    16    2.5   
Reimbursement of Development Costs Prior to Genentech Opt-In.    17    2.6   
Sharing of Operating Profits & Losses After Genentech Opt-In.    17

 

- iii -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

   2.7    Expiration of Genentech’s Options.    17    2.8    Genentech Opt-Out.
   18    2.9    Tercica Opt-Out.    18    2.10    Opt-Out Process.    19
Article 3 Joint Management    20    3.1    Existing Joint Steering Committee.   
20    3.2    Composition of the Joint Steering Committee.    21    3.3   
Duration, Scope of Authority and Responsibilities of the Joint Steering
Committee.    21    3.4    Meetings of the Joint Steering Committee.    21   
3.5    Decisions of the Joint Steering Committee; Deciding Votes.    22    3.6
   Subcommittees; Designated Representatives.    23    3.7    Financial
Representatives.    24    3.8    Alliance Managers.    24 Article 4 Development
   24    4.1    Development Responsibilities.    24    4.2    Preparation of
Development Plans and Annual Budgets.    25    4.3    Access to Technology and
Documentation.    26    4.4    Regulatory Affairs.    27    4.5    Development
Costs.    28    4.6    Development Efforts.    28 Article 5 Commercialization
Activities    28    5.1    Commercialization Responsibilities.    28    5.2   
Preparation of Commercialization Plans and Annual Budgets.    30    5.3   
Co-Promotion.    31    5.4    Commercialization Costs.    31    5.5   
Commercialization Efforts.    31 Article 6 Licenses and Restrictive Covenants   
31    6.1    Licenses to Tercica.    31    6.2    Licenses to Genentech.    32
   6.3    Sublicenses; Exercise of Licensed Rights by Third Parties.    33   
6.4    Revocation of Covenants Regarding Other Combination Products.    35   
6.5    No Implied Licenses; Covenant Regarding Exercise of Rights.    35    6.6
   Covenant Regarding Challenges to Licensed Patents.    35 Article 7 Payments
   36 Article 8 Manufacture and Supply    36    8.1    Development and
Commercial Supply.    36    8.2    Provision of Know-How; Coordination of
Manufacturing and Supply.    38    8.3    Commercial Manufacturing and Supply
Agreement.    39    8.4    Form of GH Supplied by Genentech.    39

 

- iv -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Article 9 Confidentiality and Publicity    39    9.1    Non-Use and
Non-Disclosure of Confidential Information.    39    9.2    Limitation on
Disclosures.    40    9.3    Other Permitted Disclosure.    40    9.4   
Publications.    40    9.5    Term.    41    9.6    Termination of Mutual
Confidentiality Agreements.    41    9.7    Publicity and Other Public
Disclosures.    41    9.8    Use of Names.    42 Article 10 Ownership of
Intellectual Property; Joint Trademarks; Patent Rights    42    10.1   
Ownership of Intellectual Property.    42    10.2    Selection, Registration and
Protection of Joint Trademarks.    42    10.3    Patent Filings and Prosecution.
   43    10.4    Patent and Trademark Costs.    44    10.5    Patent Enforcement
Rights.    44    10.6    Infringement of Third Party Rights.    46 Article 11
Representations, Warranties and Covenants    46    11.1    Representations,
Warranties and Covenants of Each Party.    46    11.2    Additional Warranties
by Tercica.    47    11.3    Additional Warranties by Genentech.    47    11.4
   Disclaimer of Warranty of Non-Infringement.    47 Article 12 Safety
Reporting; Quality Agreement    48    12.1    Safety Reporting.    48    12.2   
Quality Agreements.    49 Article 13 Term and Termination    49    13.1    Term.
   49    13.2    Termination for Material Breach.    49    13.3    Termination
of Entire Agreement.    49    13.4    Termination Related to a Product Group.   
49    13.5    Surviving Rights.    52    13.6    Accrued Rights.    52
Article 14 Product Liability, Indemnification and Insurance    53    14.1   
Combination Products for Indications with Shared Operating Profits & Losses.   
53    14.2    Indemnification by Genentech.    53    14.3    Indemnification by
Tercica.    53    14.4    Indemnification Procedures.    53    14.5   
Limitation on Damages.    55    14.6    Insurance.    55 Article 15 Dispute
Resolution    55

 

- v -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

   15.1    Disputes Generally.    55    15.2    Internal Resolution.    55   
15.3    Arbitration.    56    15.4    Subject Matter Exclusions.    56    15.5
   Injunctive Relief.    57 Article 16 Miscellaneous    57    16.1    Exports.
   57    16.2    Section 365(n) of the Bankruptcy Code.    57    16.3   
Assignment.    57    16.4    Force Majeure.    57    16.5    Independent
Contractors.    58    16.6    Further Assurances.    58    16.7    Notices.   
58    16.8    Waiver.    59    16.9    Severability.    59    16.10    Entire
Agreement; Modifications.    59    16.11    Governing Law.    59    16.12   
Captions and Construction.    59    16.13    Consultation with Counsel.    59   
16.14    Counterparts; Facsimiles.    60    16.15    HSR Act.    60 Exhibits   
Exhibit A    Excluded Indications    Exhibit B    Genentech Patents    Exhibit C
   Initial Development Plan    Exhibit D    Financial Appendix    Exhibit E   
Press Release    Exhibit F    {Intentionally Omitted}    Exhibit G    Payments,
Equity Issuances and Royalties   

 

- vi -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

COMBINATION PRODUCT

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

THIS COMBINATION PRODUCT DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(“Agreement”), dated as of July 6, 2007 (“Execution Date”), by and between
Genentech, Inc., a Delaware corporation having an office located at 1 DNA Way,
South San Francisco, California 94080 (“Genentech”) and Tercica, Inc. a Delaware
corporation having an office located at 2000 Sierra Point Parkway, Suite 400,
Brisbane, California 94005 (“Tercica”). Genentech and Tercica are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

A. Tercica and Genentech have entered into that certain License and
Collaboration Agreement, effective as of April 15, 2002, as amended (“U.S. IGF-1
Agreement”) and that certain International License and Collaboration Agreement,
effective as of July 25, 2003, as amended (“International IGF-1 Agreement”),
pursuant to which Tercica licensed from Genentech certain rights to develop and
commercialize IGF-1 in the United States and in all foreign countries,
respectively, (such agreements, collectively, the “IGF-1 Agreements”).

B. The IGF-1 Agreements contain restrictions on each Party’s ability to develop
a combination product containing both human growth hormone and IGF-1.

C. The Parties now desire to enter into this Agreement pursuant to which the
Parties will collaborate in the development and commercialization of product(s)
containing both human growth hormone and IGF-1.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows.

Article 1

Definitions

The following terms, whether used in the singular or plural, shall have the
meanings set forth below, unless otherwise specifically indicated:

1.1 “Affiliate” of a Party means any corporation or other business entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such Party. For purposes of this
definition, the term “control” (including, the correlative meanings, “controlled
by” and “under common control with”) means (a) the direct or indirect ownership
of fifty percent (50%) or more of the stock having the right to vote for
directors thereof (or general partnership interests) or (b) the ability to
otherwise control the decisions of the board of directors or equivalent
governing body thereof. In the case of

 

- 1 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Genentech, for purposes of this Agreement, the term “Affiliate” shall not
include Roche Holding Ltd (for purposes of this definition, “Roche”) and its
successors, or any entity that controls, is controlled by or is under common
control with Roche, in each case, that is not controlled by Genentech.

1.2 “AGHD Indication” means the Indication in which an adult patient has growth
hormone deficiency as measured by a generally accepted growth hormone
stimulation test, where such adult patient either (a) has growth hormone
deficiency, either alone or associated with multiple hormone deficiencies
(hypopituitarism), as a result of pituitary disease, hypothalamic disease,
surgery, radiation therapy or trauma; or (b) was growth hormone deficient during
childhood as a result of congenital, genetic, acquired or idiopathic causes.

1.3 “Agreement” is defined in the preamble of this agreement.

1.4 “ALS” means an acid-labile subunit of the insulin-like growth factor binding
protein complex that in its native form is found in human plasma, as described
in U.S. Patent No. 5324820 assigned to Central Sydney Area Health Service, and
mammalian equivalents of human ALS.

1.5 “Annual Budget” means, with respect to a given Development Plan or
Commercialization Plan, the associated calendar year budget for such Development
Plan or Commercialization Plan, which shall be prepared in accordance with
Section D.3.1 of the Financial Appendix. Each Annual Budget associated with a
Development Plan shall include Development Costs and associated G&A Costs. Each
Annual Budget associated with a Commercialization Plan shall include all of the
other categories (i.e., other than Development Costs) in the Financial Schema
and associated G&A Costs.

1.6 “Best Efforts in the Commercialization of Combination Products in Short
Stature Indications and the AGHD Indication” means, with respect to a given
Party, that such Party’s Commercialization efforts, allocation of resources
and/or funding in support of the Commercialization of any and all Combination
Product(s) for any and all Short Stature Indication(s) and the AGHD Indication
shall (a) be no less than the highest level applied by such Party to any of such
Party’s competing products commercialized in such Short Stature Indication(s) or
the AGHD Indication and (b) not place any Combination Product(s) at a
significant disadvantage to any of such Party’s competing products
commercialized in such Short Stature Indication(s) or the AGHD Indication.

1.7 “Booking Party” means, with respect to a given Combination Product, the
Party that books sales of such Combination Product, in accordance with
Section D.2.3 of the Financial Appendix.

1.8 “BP3” means native-sequence insulin-like growth factor binding protein-3, as
described in WO 89/09268 published Oct. 5, 1989 as BP3, that binds IGF-1,
including human BP3 and allelic variants thereof and animal equivalents thereto,
for example, the bovine, ovine, porcine and equine species, and may be from any
source, whether natural, synthetic or recombinant, provided that it will bind to
the appropriate binding domain of IGF-1.

 

- 2 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.9 “CFR” means the Code of Federal Regulations.

1.10 “Combination Product” means a pharmaceutical formulation or product for use
in the Field that contains GH and IGF-1 (including, without limitation,
formulations and products containing GH and (a) IGF-1 combined with BP3,
(b) IGF-1 combined with ALS or (c) IGF-1 combined with BP3 and ALS) and that, in
all cases (except for the purposes of the definitions of Phase I Clinical Trial
and Phase II Clinical Trial), is administered either as a (i) Pre-Mixed
Formulation or (ii) single injection from a pre-filled, dual-chamber
container-closure system (e.g., a syringe or vial). Combination Products include
Short Stature Products and Non-Short Stature Products.

1.11 “Commercial Deciding Vote Election” is defined in Section 2.4.

1.12 “Commercialization” and, with correlative meaning, “Commercialize,”
“Commercializing” or the like, means all activities directed to marketing, sales
and distribution of a Combination Product including, without limitation,
strategic marketing (including trademarks), pre-launch and launch activities,
sales effort, promotion, pricing and reimbursement and customer support.

1.13 “Commercialization Plan” means, with respect to a given Combination Product
for all Indications for which a particular Party is designated as the Lead
Commercial Party, a comprehensive plan for the Commercialization of such
Combination Product for such Indications in the Territory. A Commercialization
Plan shall define the Commercialization activities to be performed (including,
without limitation, messaging, product positioning, product distribution, sales
force sizing and deployment) and shall identify the respective responsibilities
of the Parties, subject to the provisions of the Agreement including, without
limitation, the co-promotion provisions under Section 5.3.

1.14 “Commercial Manufacturing and Supply Agreement” is defined in Section 8.3.

1.15 “Confidential Information” means all materials, Know-How or other
information, including, without limitation, proprietary materials, Know-How and
other information, whether or not patentable, regarding a Party’s technology,
products, business information or objectives, which is designated as
confidential in writing by the disclosing Party, whether by letter or by use of
an appropriate stamp or legend, prior to or at the time any such material,
Know-How or other information is disclosed by the disclosing Party to the other
Party. Notwithstanding the foregoing, materials, Know-How or other information
that is orally, electronically or visually disclosed by a Party, or is disclosed
in writing without an appropriate letter, stamp or legend, shall constitute
Confidential Information of a Party if (a) the disclosing Party, within thirty
(30) days after such disclosure, delivers to the other Party a written document
or documents describing the materials, Know-How or other information and
referencing the place and date of such oral, electronic, visual or written
disclosure and the names of the persons to whom such disclosure was made or
(b) such information is of the type that is customarily considered to be
confidential information by persons engaged in activities that are substantially
similar to the activities being engaged in by the Parties pursuant to this
Agreement.

 

- 3 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.16 “Control” with the correlative meaning “Controlled by” means, with respect
to intellectual property, possession of the right to grant a license or
sublicense as provided for herein without violating (a) any law or governmental
regulation applicable to such license or sublicense or (b) the terms of any
agreement or other arrangement with any Third Party that exists as of the
Effective Date, or if such right is acquired after the Effective Date, as of the
date a Party first gained possession of such right.

1.17 “Covers” means that the Manufacture, use, sale, offer for sale or import of
a specified product would infringe a Valid Claim in the referenced Patent.

1.18 “Deciding Vote” means that where expressly provided in the Agreement
(including, without limitation, under Section 3.5) that a given Party has the
“Deciding Vote” with respect to a particular dispute, such Party’s JSC co-chair
has the right to make the final decision regarding such dispute (subject to any
express limitations on such right) as provided under Section 3.5(c), and such
dispute shall not be subject to dispute resolution under Article 15.

1.19 “Development” and, with correlative meaning, “Develop,” “Developing” or the
like, means all activities directed to research or development of a Combination
Product in connection with obtaining, maintaining and/or expanding Regulatory
Approval of such Combination Product including, without limitation,
(a) preclinical testing, toxicological, pharmacokinetic, metabolic or clinical
aspects of such Combination Product (including any Phase IV studies);
(b) process development, stability studies, formulation development,
Manufacturing scale-up, production of clinical batches, validation studies,
development of quality assurance/quality control testing for such Combination
Product; and (c) regulatory affairs (including, without limitation, label
negotiations) related to such Combination Product.

1.20 “Development Costs” is defined in Section D.1 of the Financial Appendix.

1.21 “Development Plan” means, with respect to a given Combination Product for
all Indications for which a particular Party is designated as the Lead
Development Party, a comprehensive plan for the Development of such Combination
Product for such Indications, designed to generate the preclinical, clinical and
regulatory information required for filing NDAs and obtaining Regulatory
Approvals for such Combination Product for such Indications in the Territory. A
Development Plan shall define the Development activities to be performed and
shall identify the respective responsibilities of the Parties for such
activities. Unless expressly provided in the Agreement, or otherwise agreed by
the Parties, the Lead Development Party for a given Development Plan shall be
responsible for performing all activities in such Development Plan.

1.22 “Diligent Efforts” means the efforts consistent with the exercise of
prudent scientific and business judgment, consistent with the effort applied to
other pharmaceutical products of similar potential and market size by the Party
in question (or, if the Party in question has no other pharmaceutical product of
similar potential and market size, by other similarly sized pharmaceutical
companies that do).

1.23 “Distribution Costs” is defined in Section D.1 of the Financial Appendix.

 

- 4 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.24 “Effective Date” is defined in Section 16.15(b).

1.25 “Execution Date” is defined in the preamble of this Agreement.

1.26 “Excluded Indications” means any human disease, disorder or condition of
the central nervous system (“CNS”) including, without limitation, CNS diseases
and conditions arising out of the causes set forth in Exhibit A.

1.27 “Expiration of Genentech’s Options” is defined in Section 2.7.

1.28 “FBMC” or “Fully Burdened Manufacturing Costs” is defined in Section D.1 of
the Financial Appendix.

1.29 “FDA” means the United States Food and Drug Administration and any
successor agency or authority thereto.

1.30 “FFDCA” means the United States Federal Food, Drug and Cosmetic Act.

1.31 “Field” means all prophylactic, diagnostic and therapeutic uses in humans
for any Indication. For clarity, “Field” does not include the Excluded
Indications.

1.32 “Financial Appendix” means the financial appendix set forth in Exhibit D.

1.33 “Financial Schema” is defined in Section D.1 of the Financial Appendix.

1.34 “First Commercial Sale” means, with respect to a given Combination Product,
the first sale for use of such Combination Product in the Field in any country
in the Territory after Regulatory Approval has been obtained.

1.35 “First Opt-In” is defined in Section 2.2(b).

1.36 “First Option” is defined in Section 2.2(b).

1.37 “First Option Event-AGHD/Other” is defined in Section 2.2(a).

1.38 “First Option Event-Short Stature” is defined in Section 2.2(a).

1.39 “First Option Notice Date-AGHD/Other” is defined in Section 2.2(a).

1.40 “First Option Notice Date-Short Stature” is defined in Section 2.2(a).

1.41 “First Option Notice Period” is defined in Section 2.2(b).

1.42 “G&A Costs” or “General and Administrative Costs” is defined in Section D.1
of the Financial Appendix.

1.43 “GAAP” is defined in Section D.1 of the Financial Appendix.

 

- 5 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.44 “Genentech” is defined in the preamble of this Agreement.

1.45 “Genentech Know-How” means Know-How (or, with reference to tangible
substances, samples of Know-How) Controlled by Genentech during the term of this
Agreement (excluding Genentech’s interest in any Joint Know-How) that is
necessary or used by Genentech for the Development, Manufacture or
Commercialization of any Combination Product in the Field. For clarity, the term
“Genentech Know-How” does not include any Know-How licensed to Genentech from
Tercica under this Agreement or the IGF-1 Agreements.

1.46 “Genentech Manufacturing Opt-In” is defined in Section 8.1(d).

1.47 “Genentech Opt-In” and, with correlative meaning, “Genentech Opted-In,”
“Genentech Opts-In” or the like, means the exercise by Genentech of its First
Option or its Second Option.

1.48 “Genentech Opt-In Date” means the date on which Tercica received the notice
that Genentech exercised its First Option or its Second Option, as the case may
be.

1.49 “Genentech Opt-Out” and, with correlative meaning “Genentech Opted-Out,”
“Genentech Opts-Out” or the like, is defined in Section 2.8.

1.50 “Genentech Patents” means any Patent Controlled by Genentech during the
term of this Agreement (excluding Genentech’s interest in any Joint Patents)
that Covers Combination Product(s) in the Field (including, without limitation,
the Patents that are set forth in Exhibit B) that contain as additional
component(s) only pharmaceutically acceptable carriers, excipients, stabilizers,
buffers, antioxidants, osmolytes, preservatives, low-molecular-weight
polypeptides, proteins, amino acids, carbohydrates, sugars, salt-forming
counter-ions, bacteriostatic water for injection, sterile water and/or
surfactants.

Notwithstanding the foregoing, “Genentech Patents” do not include a given Patent
to the extent such Patent includes a Valid Claim that Covers:

(a)(i) GH alone, IGF-1 alone, BP3 alone or ALS alone or (ii) any combination of
the compounds in clause (i), except to the extent such Valid Claim Covers a
Combination Product; or

(b) any formulation or product (including, without limitation, delivery devices)
other than a formulation or product administered as a liquid, by daily
injection, except this clause (b) shall not apply to [ * ].

Further, for clarity, “Genentech Patents” do not include any Patents licensed to
Genentech from Tercica under this Agreement or the IGF-1 Agreements.

1.51 “GH” or “Growth Hormone” means (except as otherwise expressly defined) the
active pharmaceutical ingredient in Genentech’s liquid daily formulation of
recombinant human growth hormone sold under the trademark “Nutropin AQ®” in the
United States, unless both Parties agree, in writing, to include another human
growth hormone active pharmaceutical

 

- 6 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ingredient in this definition of GH. The form of GH that Genentech supplies to
Tercica under Section 8.1 or under the Commercial Manufacturing and Supply
Agreement shall be in accordance with Section 8.4.

1.52 “Gross Sales” is defined in Section D.1 of the Financial Appendix.

1.53 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1974,
as amended, 15 U.S.C. §18A.

1.54 “HSR Conditions” means the following conditions, collectively: (a) the
waiting period under the HSR Act shall have expired or earlier been terminated;
(b) no injunction (whether temporary, preliminary or permanent) prohibiting
consummation of the transaction contemplated by this Agreement or any material
portion hereof shall be in effect; (c) no judicial or administrative proceeding
opposing consummation of all or any part of this Agreement shall be pending; and
(d) no requirements or conditions shall have been imposed by the United States
Department of Justice or Federal Trade Commission (as applicable) in connection
with the filings by the Parties under the HSR Act, other than requirements or
conditions that are satisfactory to the Party on whom such requirements or
conditions are imposed.

1.55 “HSR Filing” means filings by Genentech and Tercica with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
subject matter of this Agreement, together with all required documentary
attachments thereto.

1.56 “IGF-1” means native-sequence insulin-like growth factor-1 from any species
with or without an N-terminal methionine, allelic variants thereof, and sequence
variants thereof wherein substitutions and/or deletions are made in the region
from 1 to 5 amino acids from the N-terminus of the mature native-sequence IGF-1
of any species, including des-IGF-1 and variants wherein at least the glutamic
acid residue is absent at position 3 from the N-terminus of native-sequence
human IGF-1.

1.57 “IGF-1 Agreements” is defined in the recitals of this Agreement.

1.58 “IGF-1 Formulated Bulk” means formulated IGF-1 alone or combined with BP3
and/or ALS.

1.59 “IND” means, with respect to a Combination Product, an Investigational New
Drug Application or other such application submitted to (or to be submitted to)
or filed with the FDA or any relevant Regulatory Authority before the
commencement of clinical trials of such Combination Product.

1.60 “Indication” means any human disease, disorder or condition, excluding the
Excluded Indications.

1.61 “Initial Development Plan” means the Development Plan set forth in
Exhibit C. In the event of a conflict between a provision in the Initial
Development Plan and the main body of the Agreement, the provision in the main
body of the Agreement shall govern and control, unless otherwise agreed by
Genentech in writing.

 

- 7 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.62 “Initial Equity Investment” is defined in Section G.1(a) of Exhibit G.

1.63 “Initial Indications” means, collectively, the Initial Short Stature
Indication and the AGHD Indication that are specified in the Initial Development
Plan.

1.64 “Initial Short Stature Indication” is defined in Section C.1 of the Initial
Development Plan.

1.65 “Initial Short Stature Patient Population” means the patient population for
the first, and only the first, Pivotal Study-Enabling Phase II Clinical Trial of
a Short Stature Product, which patient population shall (subject to
Section 3.5(c)(ii)) exclude: (a) children who have a growth hormone
peak < 10ng/ml on both of two standardized growth hormone stimulation tests;
(b) children with an identified lesion on MRI consistent with hypothalamic or
pituitary damage that would likely result in growth hormone deficiency; and
(c) children with no biochemical evidence of serum IGF-1 deficiency, where such
deficiency is identified as a serum IGF-1 level that is at least 1 SD below the
age and gender specific mean.

1.66 “Initiates Development” means that Genentech’s “Portfolio Planning
Committee” (or equivalent) makes a good faith, formally documented decision, in
its minutes or equivalent, to submit an IND for a Non-Short Stature Product for
an Other Indication, which decision is the result of its standard internal
process for similar approvals or decisions.

1.67 “Interest Rate” is defined in Section D.1 of the Financial Appendix.

1.68 “International IGF-1 Agreement” is defined in the recitals of this
Agreement.

1.69 “Joint Know-How” means any and all Know-How (a) made jointly by employees
or agents of Tercica, on the one hand, and by employees or agents of Genentech,
on the other hand, at any time during the term of this Agreement, as a direct
result of performing an activity under this Agreement or (b) made solely by
employees or agents of Tercica, on the one hand, or solely by employees or
agents of Genentech, on the other hand, at any time during the term of this
Agreement, as a direct result of performing an activity under this Agreement,
provided that for the purpose of this clause (b), the costs of performing such
activity are shared (whether or not equally) by the Parties (whether such costs
are shared through reimbursement by Genentech of Development Costs incurred by
Tercica prior to a Genentech Opt-In or shared as Operating Profits & Losses
subsequent to a Genentech Opt-In).

1.70 “Joint Patent” means the rights granted by any Patent Office under a Patent
that claims any Joint Know-How.

1.71 “Joint Trademarks” means any Trademark or pending Trademark application for
the identification of a Combination Product that is registered or filed with the
United States Patent and Trademark Office or an agency in a foreign country in
the Territory, which agency is the foreign equivalent of the United States
Patent and Trademark Office.

 

- 8 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.72 “JSC” or “Joint Steering Committee” is defined in Section 3.1.

1.73 “Know-How” means information or biological materials relating to IGF-1, GH,
ALS, BP3 or any Combination Product, including, without limitation, cells, cell
lines, genes, gene fragments, gene sequences, probes, DNA, RNA, cDNA libraries,
proteins, peptides, polypeptides, plasmids, vectors, expression systems,
organisms, biological substances, and any constituents, progeny or replications
thereof or therefrom, reagents, chemical compounds, inventions, improvements,
practices, formulae, trade secrets, techniques, methods, procedures, knowledge,
know-how, skill, experience, results, test data (including, without limitation,
pharmacological, toxicological and clinical test data), analytical and quality
control data and any marketing, pricing, distribution, cost, sales,
manufacturing, patent or data descriptions, whether or not patentable.

1.74 “Lead Commercial Party” is defined in Section 5.1(a), and which Party is
the Lead Commercial Party with respect to a given group of Indications shall be
in accordance with Section 5.1(b) and Section 5.1(c).

1.75 “Lead Development Party” is defined in Section 4.1(a), and which Party is
the Lead Development Party with respect to a given group of Indications shall be
in accordance with Section 4.1(b) and Section 4.1(c).

1.76 “Liability” is defined in Section 14.1.

1.77 “Manufacture” and, with correlative meaning, “Manufacturing” means, with
respect to a given product or compound (e.g., GH, IGF-1, BP3 or ALS), the
manufacturing, processing, formulating, packaging, labeling, storing and quality
control testing of such product or compound; provided, however, references to
the Manufacture of a Combination Product includes combining the individual
compounds in such Combination Product (e.g., GH, IGF-1, BP3 and/or ALS), but
excludes the manufacture of the individual compounds.

1.78 “NDA” means, with respect to a Combination Product, a New Drug Application
or other such application submitted to (or to be submitted to) or filed with the
FDA or any relevant Regulatory Authority for the purpose of obtaining Regulatory
Approval of such Combination Product.

1.79 “Net Sales” means, with respect to a given Combination Product, Gross Sales
of such Combination Product in the Territory less applicable Sales Returns and
Allowances.

1.80 “Non-Short Stature Product” means a Combination Product developed for an
Indication other than a Short Stature Indication (i.e., for the AGHD Indication
or an Other Indication) that contains (a) a different concentration of GH and/or
IGF-1 relative to the concentration of GH and/or IGF-1, respectively, in any
Short Stature Product and/or (b) a different ratio of GH to IGF-1 relative to
the ratio of GH to IGF-1 in any Short Stature Product.

1.81 “Operating Profits & Losses” is defined in Section D.1 of the Financial
Appendix.

 

- 9 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.82 “Opt-In Information” means any and all information that is reasonably
available to Tercica and in its Control and which would be reasonably material
for Genentech to make a First Opt-In or Second Opt-In decision, which
information (for the Initial Short Stature Indication or the
AGHD Indication/Other Indication (as the case may be)) shall include, without
limitation, (a) a copy of available formulation, stability, toxicology,
pharmacokinetic, preclinical and clinical development plans and data (if any);
(b) a detailed accounting of all Development Costs; (c) any pertinent
manufacturing information; and (d) any related Regulatory Authority
Documentation of the FDA (or any foreign Regulatory Authority) (including,
without limitation, the IND, clinical protocol, investigator’s brochure, FDA
meeting minutes and correspondence); (e) available marketing materials and
marketing and sales projections; and (f) information relating to expected Third
Party Royalty obligations and other relevant intellectual property matters.

1.83 “Opt-Out Effective Date” is defined in Section 2.10(a).

1.84 “Opt-Out Notice” is defined in Section 2.10(a).

1.85 “Opt-Out Response Date” is defined in Section 2.10(b).

1.86 “Other Indication” means any Indication that is not a Short Stature
Indication or the AGHD Indication. For clarity, “Other Indication” does not
include the Excluded Indications.

1.87 “Other Indication NDA Submission Notice” is defined in Section 4.4(b).

1.88 “Other Operating Income/Expense” is defined in Section D.1 of the Financial
Appendix.

1.89 “Patent” means (a) any valid and enforceable letters patent granted by, or
a patent application filed with, a Patent Office including, without limitation,
any extension, registration, confirmation, reissue, continuation, division,
continuation-in-part, re-examination, supplementary protection certificate or
renewal thereof, or any foreign equivalent of any of the foregoing and (b) any
certificates of invention for a U.S. letters patent, or any foreign equivalent
thereof.

1.90 “Patent Office” means any applicable supranational, national, federal,
state or local regulatory agency, department, bureau or other governmental
entity of any country or jurisdiction in the Territory that is charged with
reviewing and/or issuing Patents. The term “Patent Office” includes, without
limitation, the United States Patent and Trademark Office, the European Patent
Office and the Japanese Patent Office.

1.91 “Phase I Clinical Trial” means, with respect to a given Combination
Product, a controlled and lawful study in humans designed with the principal
purpose of preliminarily determining the safety of such Combination Product in
healthy individuals or patients, and for which there are no primary endpoints
related to efficacy, as further defined in 21 CFR§ 312.21(a) (together with all
replacements, additions, deletions and supplements thereto), or a similar
clinical study in a country other than the United States.

 

- 10 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.92 “Phase II Clinical Trial” means, with respect to a given Combination
Product, a controlled and lawful study in humans designed with the principal
purpose of determining initial efficacy and dosing of such Combination Product
in patients for the Indication(s) being studied, as further defined in
21 CFR§ 312.21(b) (together with all replacements, additions, deletions and
supplements thereto), or a similar clinical study in a country other than the
United States.

1.93 “Phase II/III or Phase III Clinical Trial” means, with respect to a given
Combination Product, a controlled and lawful study in humans of the efficacy and
safety of such Combination Product that is prospectively designed to demonstrate
statistically whether such Combination Product is effective and safe for use in
a specific Indication in a manner sufficient to file an application to obtain
Regulatory Approval to market and sell such Combination Product in the United
States or another country for the Indication being investigated by the study, as
further defined in 21 CFR§ 312.21(c) (together with all replacements, additions,
deletions and supplements thereto), or a similar clinical study in a country
other than the United States.

1.94 “Pivotal Study-Enabling Phase II Clinical Trial” means a Phase II Clinical
Trial of a Combination Product for an Indication based on the results of which
the FDA permits the commencement of a (i.e., one or more) Phase II/III or
Phase III Clinical Trial as a pivotal study intended to lead to a Regulatory
Approval of such Combination Product for such Indication. The Parties agree that
a particular Phase II Clinical Trial cannot qualify as a Pivotal Study-Enabling
Phase II Clinical Trial unless at least two-thirds ( 2/3) of the subjects in
such Phase II Clinical Trial received treatment with a Combination Product (as
opposed to treatment administered with two injections (e.g., one with IGF-1 and
a second with GH) or some other means of administration that is outside the
definition of a Combination Product).

1.95 “Pre-Mixed Formulation” means a formulation of a Combination Product in
which GH and IGF-1 are combined and/or formulated together prior to filling a
delivery vehicle (including, without limitation, a syringe, vial, capsule,
inhaler, drug reservoir or patch) with such Combination Product.

1.96 “Promotional Activities” means Commercialization activities that are
performed by a Party’s field sales representatives.

1.97 “Regulatory Approval” means, with respect to a given Combination Product,
approval by a Regulatory Authority for commercial sale or use of such
Combination Product as a drug for a specific Indication(s) in the particular
country or jurisdiction within the Territory overseen by such Regulatory
Authority. For countries where governmental approval is required for pricing or
reimbursement for such Combination Product to be reimbursed by national health
insurance, “Regulatory Approval” shall not be deemed to occur until such pricing
or reimbursement approval is obtained.

1.98 “Regulatory Authority” means any applicable supranational, national,
federal, state or local regulatory agency, department, bureau or other
governmental entity of any country or jurisdiction in the Territory having
responsibility in such country or jurisdiction for the licensure or
authorization of the commercial sale or use of drugs in such country or
jurisdiction, and any successor agency or authority thereto, including, by way
of example only, the EMEA, Health Canada, Japanese Ministry of Health and
Welfare, and the FDA.

 

- 11 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.99 “Regulatory Authority Documentation” means, with respect to a product, all
filings and supporting documents submitted to a Regulatory Authority relating to
such product, including, without limitation, any INDs, NDAs, investigator’s
brochure, correspondence to and from that Regulatory Authority, minutes from
telephone conferences with that Regulatory Authority, registrations and
licenses, regulatory drug lists, advertising and promotion documents shared with
that Regulatory Authority, adverse event files, complaint files and
Manufacturing records.

1.100 “Sales Returns and Allowances” is defined in Section D.1 of the Financial
Appendix.

1.101 “Second Opt-In” is defined in Section 2.3(b).

1.102 “Second Option” is defined in Section 2.3(b).

1.103 “Second Option Equity Investment” is defined in Section G.1(b) of
Exhibit G.

1.104 “Second Option Event-AGHD/Other” is defined in Section 2.3(a).

1.105 “Second Option Event-Short Stature” is defined in Section 2.3(a).

1.106 “Second Option Notice Date-AGHD/Other” is defined in Section 2.3(a).

1.107 “Second Option Notice Date-Short Stature” is defined in Section 2.3(a).

1.108 “Second Option Notice Period” is defined in Section 2.3(b).

1.109 “Short Stature Indications” means the Indications defined by height
SDS < -2.00, and associated with growth rates unlikely to permit attainment of
adult height in the normal range, in pediatric, adolescent or young adult human
patients whose epiphyses are not closed.

1.110 “Short Stature Product” means a Combination Product for a Short Stature
Indication(s).

1.111 “Sublicensee” means a Third Party to whom a Party grants a sublicense
under the license granted to such Party under Sections 6.1 or 6.2 (including if
granted under Sections 13.4(b) or 13.4(c)).

1.112 “TerGen” is defined in the Financial Appendix.

1.113 “Tercica Know-How” means Know-How (or, with reference to tangible
substances, samples of Know-How) Controlled by Tercica during the term of this
Agreement (excluding Tercica’s interest in any Joint Know-How) that is necessary
or used by Tercica for the Development, Manufacture or Commercialization of any
Combination Product in the Field. For clarity, the term “Tercica Know-How” does
not include any Know-How licensed to Tercica from Genentech under this Agreement
or the IGF-1 Agreements.

 

- 12 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

1.114 “Tercica Opt-Out” and, with correlative meaning “Tercica Opted-Out,”
“Tercica Opts-Out” or the like, is defined in Section 2.9.

1.115 “Tercica Patents” means the rights granted by a Patent Office under a
Patent Controlled by Tercica during the term of this Agreement (excluding
Tercica’s interest in any Joint Patents), which Patent is necessary or used by
Tercica for the Development, Manufacture or Commercialization of any Combination
Product in the Field. For clarity, the term “Tercica Patents” does not include
any Patents licensed to Tercica from Genentech under this Agreement or the
IGF-1 Agreements.

1.116 “Terminated Product Group” is defined in Section 13.4.

1.117 “Termination Date” is defined in Section 13.4.

1.118 “Territory” means all of the countries of the world.

1.119 “Third Party” means any entity other than Tercica or Genentech.

1.120 “Third Party Claims” is defined in Section 14.1.

1.121 “Third Party Royalties” means royalties payable to a Third Party by
Genentech or Tercica in connection with Combination Products.

1.122 “Trademark” means any word, name, symbol, design, color, designation or
device, or any combination thereof, used to identify a product.

1.123 “U.S. IGF-1 Agreement” is defined in the recitals of this Agreement.

1.124 “Valid Claim” means any claim in an issued and unexpired Patent that has
not been revoked or held unenforceable, unpatentable or invalid by a decision of
a court or other governmental agency of competent jurisdiction, with such
decision being unappealable or unappealed within the time allowed for appeal.

Article 2

Overview; Opt-Ins and Opt-Outs

2.1 Overview. This Agreement governs the Development and Commercialization of
Combination Products for all Indications in the Field in the Territory, where
Indications are grouped as follows: Short Stature Indications (potentially more
than one Indication), the AGHD Indication (only one Indication) and
Other Indications (potentially more than one Indication). There will be at least
one Combination Product for Short Stature Indications (a Short Stature Product)
and at least one Combination Product for the AGHD Indication and
Other Indications (a Non-Short Stature Product). As of the Effective Date, but
subject to the terms and conditions of this Agreement (including certain
Genentech opt-in rights), Tercica (on

 

- 13 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

its own) shall have certain rights and obligations to Develop and Commercialize
Combination Products for all Indications and to pay royalties to Genentech based
on related sales. In the event that Genentech Opts-In, the Parties (together,
under the governance of the JSC) shall Develop and Commercialize all Combination
Products for all Indications and shall share the related Operating
Profits & Losses, subject to the terms and conditions of this Agreement
(including certain Tercica and Genentech opt-out rights). In the event that
Tercica Opts-Out (which Tercica may do, subsequent to a Genentech Opt-In), the
Parties (together, under the governance of the JSC) shall continue to Develop
and Commercialize Short Stature Products for Short Stature Indications (and to
share related Operating Profits & Losses), and Genentech (on its own) shall have
certain rights to continue to Develop and Commercialize Non-Short Stature
Products for the AGHD Indication and Other Indications (and shall pay royalties
to Tercica based on related sales).

2.2 Genentech’s First Option.

(a) Provision of Information. Promptly following the FDA’s acceptance of
Tercica’s IND for the first Phase II Clinical Trial of a Short Stature Product
for the Initial Short Stature Indication (“First Option Event-Short Stature”),
and/or if applicable, promptly following the FDA’s acceptance of Tercica’s IND
for the first Phase II Clinical Trial of a Non-Short Stature Product for the
AGHD Indication (“First Option Event-AGHD/Other”), Tercica shall provide to
Genentech the Opt-In Information to enable Genentech to make the applicable
First Opt-In decision, in accordance with Section 2.2(b). For clarity, if
Genentech Opts-In at the First Option Event-Short Stature, Tercica has no
obligation to provide Opt-In Information for the First Option Event-AGHD/Other
and if Genentech Opts-In at the First Option Event-AGHD/Other, Tercica has no
obligation to provide Opt-In Information for the First Option Event-Short
Stature. The dates of receipt by Genentech of the Opt-In Information in
connection with the First Option Event-Short Stature and the First Option
Event-AGHD/Other are referred to as the “First Option Notice Date-Short Stature”
and the “First Option Notice Date-AGHD/Other,” respectively.

(b) First Opt-In by Genentech. For a period of sixty (60) days beginning on the
First Option Notice Date-Short Stature, and/or if applicable, for another period
of sixty (60) days beginning on the First Option Notice Date-AGHD/Other (each of
which periods is referred to as a “First Option Notice Period”), Genentech shall
have one or two (if applicable) options (collectively, the “First Option”) to
acquire certain Development and Commercialization rights in Combination Products
(as detailed in other provisions of this Agreement, including Article 4 and
Article 5) and certain rights to have the Deciding Vote (as detailed in other
provisions of this Agreement, including Section 2.4 and Section 3.5) by
providing notice to Tercica (prior to the expiration of the applicable First
Option Notice Period, including any extensions) of Genentech’s desire to
exercise its First Option (“First Opt-In”). During each First Option Notice
Period: (i) Tercica shall have an affirmative obligation to provide Genentech
any additional Opt-In Information (including any changes) that becomes available
after the provision of the Opt-In Information under Section 2.2(a) and
(ii) Genentech may request additional information that would be reasonably
material for Genentech to make a First Opt-In decision, and Tercica shall supply
such information to the extent it is reasonably available. In the event Tercica
supplies any additional information pursuant to this Section 2.2(b) and there
are fewer than thirty (30)

 

- 14 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

days remaining in the applicable First Option Notice Period (including if such
First Option Notice Period has otherwise expired), such First Option Notice
Period shall be automatically extended to the date that is thirty (30) days
after the provision of any such additional information. If Genentech previously
exercised its First Option, Genentech shall have the right to rescind such
exercise following receipt of any such additional information by providing
notice of such rescission to Tercica within the extended First Option Notice
Period. Upon any such rescission, (i) the provisions regarding Genentech’s other
First Option (if any) and Second Option shall continue and (ii) if Genentech has
already made the reimbursement payment under Section 2.5(a), Tercica shall
promptly refund such payment. By way example, but not limitation, if Genentech
rescinds the exercise of its First Option for Short Stature in accordance with
the foregoing, its First Option for AGHD/Other shall continue in accordance with
the provisions of this Section 2.2 and its Second Option for Short Stature and
for AGHD/Other shall continue in accordance with the provisions of Section 2.3.

2.3 Genentech’s Second Option.

(a) Provision of Information. If Genentech does not exercise its First Option,
but does acquire the Second Option (as provided under Section G.1(b) of
Exhibit G), the provisions of this Section 2.3 shall apply. For purposes of this
Section 2.3(a), with respect to the Second Option Event-Short Stature,
“Completion” of the first Pivotal Study-Enabling Phase II Clinical Trial means
the date on which Tercica obtains twelve (12) months of efficacy and safety data
from all patients remaining in such study, provided that such study was
adequately powered to determine whether the primary endpoint is met. For
purposes of this Section 2.3(a), with respect to the Second Option
Event-AGHD/Other, “Completion” (and, with correlative meaning, “Completed”) of
the first Pivotal Study-Enabling Phase II Clinical Trial means the date on which
Tercica obtains sufficient data to evaluate whether the primary endpoint(s) are
met, provided that such study was adequately powered to determine whether the
primary endpoint(s) are met. Within thirty (30) days following the Completion of
the first Pivotal Study-Enabling Phase II Clinical Trial of a Short Stature
Product for the Initial Short Stature Indication in the Initial Short Stature
Patient Population (“Second Option Event-Short Stature”), and/or if applicable,
within thirty (30) days following the Completion of the first Pivotal
Study-Enabling Phase II Clinical Trial of a Non-Short Stature Product for the
AGHD Indication (or for an Other Indication, if (i) such study for the
AGHD Indication is not Completed (including if halted for safety reasons) and
(ii) such study for an Other Indication is Completed) (“Second Option
Event-AGHD/Other”), Tercica shall provide to Genentech the Opt-In Information to
enable Genentech to make the applicable Second Opt-In decision, in accordance
with Section 2.3(b). For clarity, if Genentech Opts-In at the Second Option
Event-Short Stature, Tercica has no obligation to provide Opt-In Information for
the Second Option Event-AGHD/Other and if Genentech Opts-In at the Second Option
Event-AGHD/Other, Tercica has no obligation to provide Opt-In Information for
the Second Event-Short Stature. The dates of receipt by Genentech of the Opt-In
Information in connection with the Second Option Event-Short Stature and the
Second Option Event-AGHD/Other are referred to as the “Second Option Notice
Date-Short Stature” and the “Second Option Notice Date-AGHD/Other,”
respectively.

 

- 15 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(b) Second Opt-In by Genentech. For a period of ninety (90) days beginning on
the Second Option Notice Date-Short Stature, and/or if applicable, for another
period of ninety (90) days beginning on the Second Option Notice Date-AGHD/Other
(each of which periods is referred to as a “Second Option Notice Period”),
Genentech shall have one or two (if applicable) options (collectively, the
“Second Option”) to acquire certain Development and Commercialization rights in
Combination Products (as detailed in other provisions of this Agreement,
including Article 4 and Article 5) and certain rights to have the Deciding Vote
(as detailed in other provisions of this Agreement, including Section 2.4 and
Section 3.5) by providing notice to Tercica (prior to the expiration of the
applicable Second Option Notice Period, including any extensions) of Genentech’s
desire to exercise its Second Option (“Second Opt-In”). During each Second
Option Notice Period: (i) Tercica shall have an affirmative obligation to
provide Genentech any additional Opt-In Information (including any changes) that
becomes available after the provision of the Opt-In Information under
Section 2.3(a) and (ii) Genentech may request additional information that would
be reasonably material for Genentech to make a Second Opt-In decision, and
Tercica shall supply such information to the extent it is reasonably available.
Further, in the event that the Opt-In Information provided to Genentech during a
Second Option Notice Period for a given Combination Product and Indication does
not include sufficient information to determine whether or not, based on the
results of the applicable study, the FDA will permit the commencement of a
Phase II/III or Phase III Clinical Trial as a pivotal study intended to lead to
a Regulatory Approval of such Combination Product for such Indication, Tercica
shall additionally supply such information to Genentech promptly after it
becomes available (i.e., to determine whether or not such study is within the
definition of a Pivotal Study-Enabling Phase II Clinical Trial). In the event
Tercica supplies any additional information pursuant to this Section 2.3(b) and
there are fewer than thirty (30) days remaining in the applicable Second Option
Notice Period (including if such Second Option Notice Period has otherwise
expired), such Second Option Notice Period shall be automatically extended to
the date that is thirty (30) days after the provision of any such additional
information. If Genentech previously exercised its Second Option, Genentech
shall have the right to rescind such exercise following receipt of any such
additional information by providing notice of such rescission to Tercica within
the extended Second Option Notice Period. Upon any such rescission, (i) the
provisions regarding Genentech’s other Second Option (if any) shall continue and
(ii) if Genentech has already made the reimbursement payment under
Section 2.5(a), Tercica shall promptly refund such payment. By way example, but
not limitation, if Genentech rescinds the exercise of its Second Option for
Short Stature in accordance with the foregoing, its Second Option for AGHD/Other
shall continue in accordance with the provisions of this Section 2.3.

2.4 Genentech’s Commercial Deciding Vote Election. Upon a Genentech Opt-In,
Genentech may acquire the right to have the Deciding Vote on all
Commercialization matters pertaining to any Combination Products in Short
Stature Indications and in the AGHD Indication (and other matters as expressly
provided) by (a) providing notice to Tercica of Genentech’s desire to acquire
such right and (b) paying [ * ] to Tercica within thirty (30) days of Tercica’s
receipt of such notice (“Commercial Deciding Vote Election”). Such notice may,
but does not have to be, included in Genentech’s notice that it is exercising
its First Option or Second Option (as the case may be), but must be provided
during the First Option Notice Period or Second Option Notice Period during
which Genentech Opts-In (in each case, including any extensions). Any failure by
Genentech to acquire such right by notice shall be deemed an election to not
acquire such right.

 

- 16 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.5 Reimbursement of Development Costs Prior to Genentech Opt-In.

(a) Reimbursement Amounts. For purposes of this Section 2.5(a), (i) in the event
that Genentech exercises its First Option, “Reimbursement Percentage” means [ *
] and “Reimbursement Maximum” means [ * ] and (ii) in the event that Genentech
exercises its Second Option, “Reimbursement Percentage” means [ * ] and
“Reimbursement Maximum” means [ * ]. Within forty-five (45) days following
Tercica’s receipt of notice that Genentech exercised its First Option or Second
Option (as the case may be), Genentech shall pay Tercica a sum equal to the
Reimbursement Percentage of the Development Costs within approved Annual
Budget(s) that were expended by Tercica (or its Sublicensees) in the Development
of Combination Products for any Indications subsequent to the Effective Date and
prior to the Genentech Opt-In Date. If Tercica (or its Sublicensees) expended
Development Costs that were not detailed in the Opt-In Information or were in
excess of those included in an approved Annual Budget, Genentech shall also pay
Tercica a sum equal to the lesser of (i) the Reimbursement Percentage of such
amounts or (ii) five percent (5%) of the amount owed by Genentech pursuant to
the preceding sentence. Notwithstanding anything to the contrary, the total
amount owing and payable to Tercica by Genentech under this Section 2.5 shall
not exceed the Reimbursement Maximum, except in the event that Genentech Opts-In
at the Second Option Event-AGHD/Other following a Pivotal Study-Enabling
Phase II Clinical Trial of a Non-Short Stature Product for an Other Indication,
in which event, the Reimbursement Maximum shall not apply.

(b) Disputed Amounts. In the event that Genentech reasonably disputes specific
items included in the Development Costs expended by Tercica, or has questions
about specific amounts that cannot be resolved to Genentech’s satisfaction,
Genentech shall pay the Reimbursement Percentage of the amounts not in dispute
or in question and such disputed or questioned amounts shall be submitted to the
JSC, which shall promptly meet to resolve such disputes or questions. Genentech
or Tercica shall, within seven (7) days following resolution of such matters,
pay or reimburse to the other the appropriate remaining balance. In the event
the JSC is not able to resolve a dispute concerning the reimbursement of
Development Costs under this Section 2.5, the dispute shall be resolved in
accordance with Article 15.

2.6 Sharing of Operating Profits & Losses After Genentech Opt-In. In the event
of a Genentech Opt-In, commencing on the Genentech Opt-In Date, the Parties
shall share Operating Profits & Losses for Combination Products with respect to
a given group of Indications in accordance with Section D.5 of the Financial
Appendix, subject to the provisions regarding a Genentech Opt-Out under
Section 2.8 and a Tercica Opt-Out under Section 2.9.

2.7 Expiration of Genentech’s Options. In the event that Genentech’s First
Option and Second Option both expire without being exercised (“Expiration of
Genentech’s Options”), (a) all further Development and Commercialization of
Combination Products for all Indications in the Territory shall be at the sole
discretion and expense of Tercica, in accordance with other provisions of this
Agreement, provided that on at least an annual basis, Tercica shall provide a
reasonably detailed status report about its ongoing Development and

 

- 17 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Commercialization activities to the JSC for review and discussion; (b) Genentech
shall receive the royalty set forth in Section G.2(a) of Exhibit G, in lieu of a
share of the Operating Profits & Losses for any Indications; and (c) Genentech
shall be relieved of any obligations under Section G.1(c) of Exhibit G.

2.8 Genentech Opt-Out.

2.8 Genentech Opt-Out. In the event of a Genentech Opt-In, Genentech may
subsequently elect to opt-out by providing notice to Tercica, as provided in and
subject to Section 2.10 (“Genentech Opt-Out”); provided, however, except as a
responding Party under Section 2.10(b), Genentech shall not have the right to
opt-out subsequent to a Tercica Opt-Out. In the event of a Genentech Opt-Out,
which shall be effective as of the Opt-Out Effective Date, subject to
Section 2.10, (a) Genentech shall relinquish all rights and obligations for
further Development and Commercialization of Combination Products for all
Indications in the Territory (including, without limitation, those rights
acquired under Section 2.4, in the event of a Commercial Deciding Vote Election
by Genentech); (b) all such further Development and Commercialization shall be
at the sole discretion and expense of Tercica, in accordance with the provisions
of this Agreement, provided that on at least an annual basis, Tercica shall
provide a reasonably detailed status report about its ongoing Development and
Commercialization activities to the JSC for review and discussion; (c) Genentech
shall receive the royalty set forth in Section G.2(b) of Exhibit G, in lieu of a
share of the Operating Profits & Losses for any Indications; and (d) Genentech
shall be relieved of any obligations under Section G.1(c) of Exhibit G. Further,
in the event of a Genentech Opt-Out, Genentech shall retain whatever
responsibility it may have under the Agreement for its share of Operating
Profits & Losses incurred prior to the Opt-Out Effective Date and shall receive
no refund of any payments previously made to Tercica (including, without
limitation, payments for the Commercial Deciding Vote Election under Section 2.4
or for the reimbursement of Development Costs under Section 2.5).

2.9 Tercica Opt-Out. In the event of a Genentech Opt-In, Tercica may, within
ninety (90) days of receiving the Development Plan and Annual Budget proposed by
Genentech under Section 4.2(b) (after Genentech Initiates Development for an
Other Indication) or within sixty (60) days of receiving any update from
Genentech to such Development Plan and Annual Budget under Section 4.2(c),
subsequently elect to opt-out and terminate all of its rights and obligations to
Develop and fund the Development of Non-Short Stature Products for the
AGHD Indication and Other Indications by providing notice to Genentech, as
provided in and subject to Section 2.10 (“Tercica Opt-Out”); provided, however,
except as a responding Party under Section 2.10(b), Tercica shall not have the
right to opt-out subsequent to a Genentech Opt-Out. In the event of a Tercica
Opt-Out, which shall be effective as of the Opt-Out Effective Date, subject to
Section 2.10, (a) Tercica shall relinquish all rights and obligations for
further Development and Commercialization of Non-Short Stature Products for the
AGHD Indication and Other Indications in the Territory; (b) all such further
Development and Commercialization shall be at the sole discretion and expense of
Genentech, in accordance with the provisions of this Agreement, provided that on
at least an annual basis, Genentech shall provide a reasonably detailed status
report about its ongoing Development and Commercialization activities to the JSC
for review and discussion; (c) Tercica shall receive the royalty set forth in
Section G.3 of Exhibit G, in lieu of a share of the Operating Profits & Losses
for the AGHD Indication and Other Indications; and (d) Genentech shall be
relieved of any obligations under Section G.1(c) of

 

- 18 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Exhibit G. Further, in the event of a Tercica Opt-Out, Tercica shall retain
whatever responsibility it may have under the Agreement for its share of
Operating Profits & Losses incurred prior to the Opt-Out Effective Date and
shall receive no refund of any payments previously made to Genentech. For
clarity, even in the event of a Tercica Opt-Out, Tercica and Genentech shall
continue to share the rights and obligations for the further Development and
Commercialization of Short Stature Products for Short Stature Indications in the
Territory, in accordance with the provisions of this Agreement (including,
without limitation, sharing the Operating Profits & Losses for Short Stature
Indications).

2.10 Opt-Out Process.

(a) Opt-Out Notice. In the event that Genentech provides notice to Tercica under
Section 2.8 or that Tercica provides notice to Genentech under Section 2.9, that
Genentech or Tercica (as the case may be) elects to opt-out (in either case, an
“Opt-Out Notice”), the “Opt-Out Effective Date” with respect to the Party that
sent the Opt-Out Notice shall be the effective date of the Opt-Out Notice, as
determined under Section 16.7.

(b) Response of Other Party. Within sixty (60) days after receiving an Opt-Out
Notice, the receiving Party shall respond by providing notice to the Party
opting-out specifying whether or not such responding Party also elects to
opt-out. The “Opt-Out Response Date” shall be the effective date of the
responding Party’s notice, as determined under Section 16.7. If the responding
Party fails to notify the Party opting-out within the specified response period,
the responding Party shall be deemed to have not opted-out and the Opt-Out
Response Date shall be deemed to be the last day of such specified response
period. In all cases, a Party’s opt-out shall apply to the extent such Party has
the right to opt-out (i.e., a Genentech Opt-Out, under Section 2.8, is with
respect to both Short Stature Products and Non-Short Stature Products and a
Tercica Opt-Out, under Section 2.9, is with respect to only Non-Short Stature
Products).

(c) Both Parties Opt-Out. If both Parties elect to opt-out (as provided in
Section 2.10(b)), the provisions of this Section 2.10(c) shall apply. Regardless
of which Party sent the Opt-Out Notice, the Opt-Out Effective Date shall be
deemed to apply to both the Genentech Opt-Out and the Tercica Opt-Out. In
accordance with the applicable provisions of the Agreement, the Parties shall
revise all Development Plans, Commercialization Plans and Annual Budgets, as
necessary, to wind-down and terminate the Development and Commercialization of
Non-Short Stature Products. The provisions of Section 2.10(f) shall apply to
Genentech as the Party opting-out with respect to Short Stature Products.

(d) Only Genentech Opts-Out. If only Genentech elects to opt-out (as provided in
Section 2.10(b)), the provisions of this Section 2.10(d) shall apply. The
provisions of Section 2.10(f) shall apply to Genentech as the Party opting-out
with respect to both Short Stature Products and Non-Short Stature Products. To
the extent necessary, the provisions of Section 13.4(d) and Section 13.4(e)
shall apply as if (i) Non-Short Stature Products were the Terminated Product
Group, (ii) the Opt-Out Response Date were the Termination Date, (iii) Genentech
were the breaching Party and (iv) Tercica were the non-breaching Party. The
provisions of Section 13.4(f)(i) shall not apply.

 

- 19 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(e) Only Tercica Opts-Out. If only Tercica elects to opt-out (as provided in
Section 2.10(b)), the provisions of this Section 2.10(e) shall apply. The
provisions of Section 2.10(f) shall apply to Tercica as the Party opting-out
with respect to only Non-Short Stature Products. To the extent necessary, the
provisions of Section 13.4(d) and Section 13.4(e) shall apply as if
(i) Non-Short Stature Products were the Terminated Product Group, (ii) the
Opt-Out Response Date were the Termination Date, (iii) Tercica were the
breaching Party and (iv) Genentech were the non-breaching Party. The provisions
of Section 13.4(f)(i) shall not apply.

(f) Transition Period After Opt-Out. In addition to being responsible for its
share of Operating Profits & Losses incurred prior to the Opt-Out Effective
Date, the Party opting-out shall also continue to be responsible for its share
of Operating Profits & Losses for each Combination Product group specified in
Sections 2.10(c), 2.10(d) and 2.10(e) as the subject of this Section 2.10(f),
for a transition period (for purposes of this Section 2.10(f), a “Transition
Period”) beginning on the Opt-Out Effective Date and ending (i) ninety (90) days
thereafter, if the first patient has not, as of the Opt-Out Effective Date, been
dosed in any Phase II/III or Phase III Clinical Trial for any Combination
Product in such Combination Product group or (ii) one hundred eighty (180) days
thereafter, otherwise. The relevant Transition Period shall be evaluated
independently, and the opting-out Party’s obligations to continue to be
responsible for its share of Operating Profits & Losses shall apply separately,
as applicable, with respect to Short Stature Products, as one Combination
Product group, and Non-Short Stature Products, as another Combination Product
group (e.g., in the event of a Genentech Opt-Out covered by Section 2.10(d)). To
the extent that an applicable Annual Budget does not exist for a given month in
the relevant Transition Period, the monthly average of costs and expenses for
the last quarter of the last available applicable Annual Budget shall be used
for the purpose of determining material variances under Section D.3.3 of
Exhibit D; costs and expenses in excess of material variances shall not be
included in the calculation of Operating Profits & Losses for purposes of this
Section 2.10(f). Royalty payments under Section G.2 or G.3 of Exhibit G, as
applicable, shall not be earned by or payable to the Party opting-out until
after the relevant Transition Period(s).

Article 3

Joint Management

3.1 Existing Joint Steering Committee. The joint steering committee that was
created under the U.S. IGF-1 Agreement (and which is referred to as the “JSC”
under that agreement) shall also perform the role of the joint steering
committee under this Agreement (“JSC” or “Joint Steering Committee”), which
role, except as otherwise expressly provided in the Agreement, is limited to
governance of matters related to the Development and Commercialization of
Combination Products in the Territory for those Indications for which one of the
Parties is designated as the Lead Development Party and one of the Parties is
designated as the Lead Commercial Party, as and to the extent provided in this
Agreement. In the event that the U.S. IGF-1 Agreement terminates or expires
prior to the termination or expiration of this Agreement, the JSC shall continue
to exist and operate under this Agreement. In the event of a conflict between
provisions related to the JSC and governance in this Agreement and such
provisions in the U.S. IGF-1 Agreement, this Agreement shall control with
respect to activities under this Agreement.

 

- 20 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.2 Composition of the Joint Steering Committee. The JSC consists of two or
three (2 or 3) representatives designated by each Party. Each Party shall choose
one of its representatives to serve as a co-chair of the committee who will be
responsible, along with the other co-chair, for the preparation and distribution
of agendas and for coordinating the taking of minutes. Each representative shall
have relevant and appropriate seniority and relevant scientific training in
order to perform such functions. Each Party may replace its co-chair at any time
upon notice to the other. Each of a Party’s representatives on the JSC shall be
authorized to act on behalf of such Party until notice of the removal of such
representative is received by the other Party. If a representative of a Party is
unable to attend a meeting, such Party may designate an alternate to attend such
meeting. A Party may change one or more of its representatives to the JSC at any
time upon notice to the other Party.

3.3 Duration, Scope of Authority and Responsibilities of the Joint Steering
Committee. For purposes of this Agreement, the JSC shall continue in existence
until the termination or expiration of the Agreement or until the Parties
mutually agree in writing to disband or alter the activities of the JSC. The JSC
shall:

(a) review and approve all Development Plans, Commercialization Plans and Annual
Budgets, in accordance with Section D.3.1 of the Financial Appendix;

(b) participate in regulatory matters, in accordance with Section 4.4;

(c) approve Joint Trademarks, in accordance with Section 10.2;

(d) address and coordinate the resolution of issues that may arise relating to
the Development or Commercialization of Combination Products pursuant to
Development Plans or Commercialization Plans;

(e) address and coordinate the resolution of issues that may arise relating to
the Manufacture of Combination Products, subject to Article 8;

(f) address and coordinate the resolution of issues that may arise relating to
the transfer of Know-How, materials and other technology between the Parties;

(g) perform general oversight of any other issues arising out of this Agreement
related to those Indications for which a Party is designated as the Lead
Development Party or the Lead Commercial Party; and

(h) address such other issues and matters as are expressly specified in the
Agreement to be decided by the JSC or as the Parties may agree from time to
time.

3.4 Meetings of the Joint Steering Committee. Following receipt of the proposed
Annual Budget for the Initial Development Plan prepared and provided by Tercica
under Section 4.2(a), the JSC shall meet between sixty (60) and ninety (90) days
thereafter (or at such

 

- 21 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

other time as the JSC may deem appropriate) to review and approve such Annual
Budget (and to review the Initial Development Plan, in accordance with
Section 4.2(a)). Thereafter, the JSC shall meet no less frequently than once per
each calendar year and at such other times as deemed appropriate by the JSC. A
quorum of the JSC shall exist whenever there is present at a meeting at least
one member appointed by each Party. The meetings of the JSC shall take place in
the San Francisco Bay Area of California or at such other place or places as are
mutually agreed. Thirty (30) days’ prior notice of each meeting shall be
provided to the members, unless such notice is waived in writing by the members.
The JSC may also convene, or be polled or consulted, from time to time by means
of telecommunications, video conferencing or written (including electronic)
correspondence, as deemed necessary or appropriate. In addition, each Party may,
at its discretion, invite a reasonable number of non-voting employees,
consultants or scientific advisors to attend the meetings of the JSC, provided
that such invitees are bound by appropriate confidentiality obligations.

3.5 Decisions of the Joint Steering Committee; Deciding Votes. All decisions of
the JSC shall be made by consensus (i.e., unanimous approval), with each Party
having one vote. If a dispute arises, the members of the JSC shall attempt in
good faith to resolve such dispute. Any dispute that cannot be resolved by the
JSC shall be resolved in accordance with the following provisions:

(a) Deciding Vote for Development Matters. The Party that is the Lead
Development Party with respect to a given group of Indications shall have the
Deciding Vote with respect to disputes pertaining to the Development of such
Indications (including, without limitation, Development Plans and Annual
Budgets).

(b) Deciding Vote for Commercialization Matters. The Party that is the Lead
Commercial Party with respect to a given group of Indications shall have the
Deciding Vote with respect to disputes pertaining to the Commercialization of
Combination Products for such Indications (including, without limitation,
Commercialization Plans and Annual Budgets); provided, however, in the event of
a Commercial Deciding Vote Election by Genentech, Genentech shall have the
Deciding Vote with respect to disputes pertaining to the Commercialization of
Combination Products for Short Stature Indications and the AGHD Indication, even
if Tercica is the Lead Commercial Party for such Indications.

(c) Disputes Pertaining to Development or Commercialization. If a dispute
pertains to the Development or Commercialization of a Combination Product for a
given group of Indications, the matter shall be decided by the JSC co-chair of
the Party that has the Deciding Vote with respect to such a dispute (in
accordance with Section 3.5(a) or Section 3.5(b) or as otherwise specified in
the Agreement), and such co-chair’s decision on such matter shall be deemed the
decision of the JSC, subject to the following:

(i) in all cases, the decisions of the Party having the Deciding Vote shall be
made in consultation with the other Party via the JSC, prior to casting a
Deciding Vote;

(ii) until either the Expiration of Genentech’s Options or a Genentech Opt-Out,
without Genentech’s prior written consent (in its sole discretion), Tercica
shall not deviate from the (A) Initial Short Stature Patient Population;
(B) Initial Indications; or (C) primary endpoints for those Indications
specified in the Initial Development Plan (or as such plan is amended with such
written consent by Genentech);

 

- 22 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(iii) Genentech, in consultation with the JSC, shall have the right to approve
or reject the protocol proposed by Tercica for the first Phase II Clinical Trial
of a Non-Short Stature Product for the AGHD Indication, which shall be designed
to be a Pivotal Study-Enabling Phase II Clinical Trial; provided, however,
Genentech cannot require Tercica to conduct a study (A) if the conduct of such
study would exceed Tercica’s diligence requirement under Section 4.6, including
using no more than Diligent Efforts (and Tercica hereby agrees that the conduct
of the phase IIb clinical study described in Section D.6 of the Initial
Development Plan does not and shall not in the future exceed such diligence
requirement) or (B) where the number of subjects to be treated would exceed the
number required to provide adequate power to determine whether the primary
endpoint(s) would be met;

(iv) in the event of a Commercial Deciding Vote Election by Genentech, after a
given Regulatory Authority accepts the filing of an application for Regulatory
Approval of a given Combination Product for a given Indication, Genentech shall
have the Deciding Vote with respect to disputes pertaining to the label to be
pursued in the course of obtaining such Regulatory Approval of such Combination
Product for such Indication (i.e., whether or not Genentech is the Lead
Development Party for such Indication);

(v) with respect to decisions pertaining to the Commercialization of Short
Stature Indications and the AGHD Indication, the decisions of the Party having
the Deciding Vote shall be consistent with such Party’s Best Efforts in the
Commercialization of Combination Products in Short Stature Indications and the
AGHD Indication; and

(vi) with respect to decisions pertaining to the Development of the
AGHD Indication, the decisions of the Party having the Deciding Vote shall be
consistent with such Party’s Diligent Efforts in the Development of Non-Short
Stature Products in the AGHD Indication.

(d) Other Disputes. All disputes between the Parties not covered by
Section 3.5(c) shall be resolved in accordance with Article 15, unless otherwise
expressly provided.

3.6 Subcommittees; Designated Representatives. The JSC may from time to time
establish and disband subcommittees or designate representatives for each Party
tasked with specific functions, as the JSC deems appropriate to implement this
Agreement (including, without limitation, to handle matters related to (a) the
Manufacture and supply of Combination Products, (b) Joint Patents and Joint
Trademarks, (c) regulatory affairs (e.g., a Party might designate a
representative to receive proposed regulatory submissions from the other Party
that are to be “provided to the JSC” under Section 4.4 and to review and comment
on such submissions) and (d) the Commercialization of Combination Products). At
the time the JSC creates a given subcommittee, the JSC shall identify the
responsibilities of such subcommittee, the functional composition of its members
(e.g., a manufacturing or regulatory representative from each Party) and the
operational procedures (e.g., frequency and location of meetings). Each Party
shall, in its sole discretion, select the specific individuals to serve as its
members of subcommittees or as its designated representatives. All decisions of
a subcommittee shall be made by consensus, with each Party having one vote. If a
dispute arises, the members of the subcommittee shall attempt in good faith to
resolve such dispute. Any disputes that cannot be resolved shall be submitted to
the JSC.

 

- 23 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

3.7 Financial Representatives. Promptly following the Effective Date, each Party
shall designate a financial representative to act as the primary contact for
such Party for matters related to the coordination of the financial aspects of
planning, reporting and information sharing under this Agreement. Upon the
reasonable request of a Party’s financial representative, the other Party’s
financial representative shall answer any question and address any comment from
such other Party’s financial representative pertaining to such financial
planning and reporting. Any disputes regarding financial matters that cannot be
resolved by the financial representatives shall be submitted to the JSC.

3.8 Alliance Managers. Promptly following the Effective Date, each Party shall
designate an alliance manager to act as the primary contact for such Party for
matters related to this Agreement, unless another contact is expressly specified
in the Agreement or designated by the JSC for a particular purpose. With respect
to matters under the governance of the JSC, the alliance managers shall
(a) coordinate interactions between the Party’s respective JSC representatives
and/or project team members, as needed to facilitate the flow of information and
otherwise promote communications and collaboration between the Parties and
(b) raise disputes with, and facilitate the resolution of disputes by, the JSC,
as appropriate, in a timely manner.

Article 4

Development

4.1 Development Responsibilities.

(a) Lead Development Party Responsibilities. “Lead Development Party” means,
with respect to the relevant group of Indications (i.e., Short Stature
Indications, the AGHD Indication or Other Indications), the Party that is
responsible, under the governance of the JSC, for:

(i) preparing Development Plans and associated Annual Budgets, in accordance
with Section 4.2;

(ii) other activities and matters related to the Development of Combination
Products for such Indications, as specified in the Agreement or as determined by
the JSC; and

(iii) keeping the JSC informed as to all material Development activities in the
Territory, which duty, in the case of Tercica as Lead Development Party, shall
include, without limitation, the obligation to disclose to JSC any information
that is reasonably material to Genentech in making a First Opt-In or Second
Opt-In decision.

(b) Lead Development Party for Given Indications. As of the Effective Date,
Tercica shall be the Lead Development Party for all Indications, except as
otherwise expressly provided in this Section 4.1(b) and other provisions of this
Agreement. In the event that Genentech Opts-In, Tercica shall continue to be the
Lead Development Party for Short Stature Indications and the AGHD Indication,
and Genentech shall be the Lead Development

 

- 24 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Party for Other Indications; provided, however, at or after the time that
Genentech Initiates Development for an Other Indication (if ever), Genentech may
elect (but has no obligation) to also be the Lead Development Party for the
AGHD Indication, by providing notice to Tercica of such election.

(c) Termination of Lead Development Party Responsibilities. Following the
Expiration of Genentech’s Options or in the event that Genentech Opts-Out,
Tercica shall no longer be referred to as the Lead Development Party for any
Indications and Tercica shall be relieved of any obligations to obtain JSC
approval for any Development Plans or associated Annual Budgets or present to
the JSC regarding any matters, except as otherwise expressly provided
(including, without limitation, as provided in Section 2.7 and Section 2.8). In
the event that Tercica Opts-Out (which it may do only with respect to the
AGHD Indication and Other Indications following a Genentech Opt-In), Genentech
shall no longer be referred to as the Lead Development Party for the
AGHD Indication (if it had so elected under Section 4.1(b)) or for
Other Indications and Genentech shall be relieved of any obligations to obtain
JSC approval for any Development Plans or associated Annual Budgets or present
to the JSC regarding any matters, except as otherwise expressly provided
(including, without limitation, as provided in Section 2.9). For clarity, the
Party opting-out shall no longer be referred to as the Lead Development Party
for any Indications for which it has opted-out.

4.2 Preparation of Development Plans and Annual Budgets.

(a) By Tercica Following the Effective Date. Within ninety (90) days after the
Effective Date, Tercica shall submit to the JSC (for approval in accordance with
Article 3) a copy of the proposed Annual Budget for the Initial Development
Plan. At the first meeting of the JSC, the JSC shall review the Initial
Development Plan and consider changes thereto that may be necessary or useful
for the Development and/or Regulatory Approval of Combination Product(s) in
Europe. For clarity, any disputes regarding such changes shall be subject to the
provisions of this Agreement including, without limitation, those in
Section 3.5(c)(ii).

(b) By Genentech Following a Genentech Opt-In. In the event that Genentech
Opts-In and Initiates Development for an Other Indication, within ninety
(90) days of the date on which Genentech Initiates Development for an
Other Indication, Genentech shall submit to the JSC (for approval in accordance
with Article 3) a copy of a proposed Development Plan and associated Annual
Budget. Such Development Plan shall cover the Development of a Non-Short Stature
Product (i) for such Other Indication and (ii) if Genentech elected (under
Section 4.1(b)) to be the Lead Development Party for the AGHD Indication, also
for the AGHD Indication.

(c) By Lead Development Party Generally. With respect to any Indications for
which a Party is the Lead Development Party, such Party shall submit to the JSC
(for approval in accordance with Article 3):

(i) as material Development events occur that necessitate updates, an updated
Development Plan for each Combination Product for such Indications that includes
(A) modifications related to Indications already being Developed and (B) new
Indications for which such Party intends to begin Development of such
Combination Product; and

 

- 25 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) on an annual basis (in accordance with Section D.3.1 of the Financial
Appendix), and as material Development events occur that necessitate updates to
a Development Plan, a proposed updated Annual Budget for each Development Plan
for which such Party is responsible.

4.3 Access to Technology and Documentation.

(a) Right of Tercica to Access Genentech GH Product Technology and Regulatory
Authority Documentation.

(i) For purposes of this Section 4.3(a), (A) “Genentech GH Product Technology”
means Know-How (including, without limitation, information, data and technology
relating to existing formulations, assays, methods and data) for GH products and
(B) “Genentech GH Product Technology Documentation” means documents pertaining
to Genentech GH Product Technology, in each of the foregoing cases, solely to
the extent Controlled by Genentech.

(ii) Tercica shall have the right, without paying further compensation, to use
or cross-reference, and allow its permitted Sublicensees to use and
cross-reference, solely to the extent necessary for the Development and/or
Commercialization of Combination Products, (A) Genentech GH Product Technology;
(B) Genentech GH Product Technology Documentation; and (C) Regulatory Authority
Documentation Controlled by Genentech that is related to (1) GH products (for
purposes this Section 4.3(a), “GH Data Documentation”) or (2) a Joint
Indication, as that term is defined in the U.S. IGF-1 Agreement (for purposes
this Section 4.3(a), “Joint Indication Data Documentation”).

(iii) Genentech shall, at Tercica’s written request, provide Tercica with
(A) assistance as necessary for Tercica to access and transfer from Genentech
the Genentech GH Product Technology and (B) copies of the Genentech GH Product
Technology Documentation, GH Data Documentation and/or Joint Indication Data
Documentation in Genentech’s possession or control or appropriate authorizations
for Tercica to obtain copies from the entity or entities in whose custody such
documentation is kept. Tercica shall reimburse Genentech for Genentech’s actual
expenses incurred in performing activities under this Section 4.3(a).

(b) Right of Genentech to Access Regulatory Authority Documentation.

(i) Genentech shall have the right, without paying further compensation, to use
or cross-reference, and allow its permitted Sublicensees to use and
cross-reference, solely to the extent necessary for the Development and/or
Commercialization of Combination Products, Regulatory Authority Documentation
Controlled by Tercica that is related to (A) IGF-1 products configured for daily
administration, including without limitation INCRELEX® (mecasermin {rDNA origin}
injection) (for purposes this Section 4.3(b), “IGF-1 Data Documentation”) or
(B) a Joint Indication, as that term is defined in the U.S. IGF-1 Agreement (for
purposes this Section 4.3(b), “Joint Indication Data Documentation”).

(ii) Tercica shall, at Genentech’s written request, provide Genentech with
copies of the IGF-1 Data Documentation and/or Joint Indication Data
Documentation in Tercica’s possession or control or appropriate authorizations
for Genentech to obtain copies from the entity or entities in whose custody such
documentation is kept. Genentech shall reimburse Tercica for Tercica’s actual
expenses incurred in performing the activities under this Section 4.3(b)(ii).

 

- 26 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

4.4 Regulatory Affairs.

(a) Responsibilities Generally. With respect to Indications for which a Party is
the Lead Development Party, such Party (as the Lead Development Party) shall be
responsible for all regulatory affairs related to filing for, obtaining and
maintaining Regulatory Approvals for Combination Products for such Indications
in the Territory. For each country in the Territory, the responsibilities of the
Lead Development Party in such country shall include the preparation and
submission of any IND, NDA or other regulatory submission related to obtaining
or maintaining Regulatory Approval for any Combination Products for such
Indications, and any such submission shall be in the Lead Development Party’s
name and sole discretion; provided, however, with respect to any such
Indications, the Lead Development Party shall first notify the JSC of its
intentions to so submit any IND or NDA and provide the JSC with a reasonable
opportunity (but not the obligation, as determined by the Party that is not the
Lead Development Party) to review and comment on such submissions.

(b) Other Indication NDA Submission Notice by Genentech. In addition to
notifying the JSC under Section 4.4(a), Genentech shall notify Tercica in the
event that Genentech’s “Portfolio Planning Committee” (or equivalent) makes a
good faith, formally documented decision, in its minutes or equivalent, to
submit the first NDA for Regulatory Approval of a Non-Short Stature Product for
an Other Indication, which decision is the result of its standard internal
process for similar approvals or decisions (“Other Indication NDA Submission
Notice”).

(c) Regulatory Meetings and Communications. With respect to Indications for
which a Party is the Lead Development Party, such Party (as the Lead Development
Party) shall give the other Party an opportunity (but such other Party shall not
be obligated) to have one or more of its representatives (including
non-employees, provided that they are bound by appropriate confidentiality
obligations) attend substantive discussions and meetings with the FDA or any
other Regulatory Authority (as an observer) with respect to any clinical trials
for such Indications or other related matters (e.g., “CMC” or non-clinical
issues). The Lead Development Party shall provide the JSC with a copy of any
material documents or reports to be submitted to the FDA or any other Regulatory
Authority in connection with such clinical trials or other related matters and
provide the JSC with a reasonable opportunity (but the JSC shall not be
obligated, as determined by the Party that is not the Lead Development Party) to
review and comment on such submissions. To the extent a Lead Development Party
receives material written or oral communications from the FDA or any other
Regulatory Authority relating to such clinical trials or other related matters
(including, without limitation, FDA meeting minutes), the Lead Development Party
shall notify the JSC and provide a copy of any such written communications to
the JSC as soon as reasonably practicable.

(d) Holding Party; Transfers; Cross References. Each Party shall hold all
regulatory submissions, filings and Regulatory Approvals for those Indications
for which such Party is responsible (either as Lead Development Party or
otherwise, e.g., if the other Party opted-out with respect to such Indications)
in any country in the Territory, subject to the other

 

- 27 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Party’s right to cross-reference such regulatory submissions, filings and
approvals as may be necessary for the exercise or performance of such other
Party’s rights or obligations under this Agreement. Each Party shall promptly
transfer any such regulatory submissions, filings and approvals to the other
Party, and take any other actions, as necessary to effectuate the provisions of
this Section 4.4(d). By way of example, but not limitation, if Genentech elects
to be the Lead Development Party for the AGHD Indication (as provided under
Section 4.1(b)), Tercica shall transfer the IND for the AGHD Indication to
Genentech, and if Genentech becomes the Lead Commercial Party for the
AGHD Indication (as provided under Section 5.1(b)), Tercica shall transfer the
NDA for the AGHD Indication to Genentech.

(e) Limitation on Transfers. Neither Party shall transfer (except to the other
Party or in connection with a permitted assignment of this Agreement) or
otherwise attempt in any manner to dispose of any IND, NDA or other regulatory
submission or filing related to obtaining or maintaining Regulatory Approval for
any Combination Products held by such Party, or otherwise impair the other
Party’s rights therein, without the prior written consent of such other Party,
which consent shall not be unreasonably withheld or delayed.

4.5 Development Costs. Tercica shall bear all costs of Development for
Combination Products for all Indications that it pursues in the Field in the
Territory, with no right of reimbursement from Genentech, unless otherwise
expressly provided herein (e.g., under Section 2.5 and Section 2.6).

4.6 Development Efforts. Tercica shall use Diligent Efforts in the Territory to
(a) Develop a Short Stature Product through to Completion of the first Pivotal
Study-Enabling Phase II Clinical Trial for the Initial Short Stature Indication
in the Initial Short Stature Patient Population (where such Completion is in
accordance with the applicable definition of “Completion” in Section 2.3(a)) and
(b) thereafter, Develop and obtain Regulatory Approval for a Short Stature
Product for a Short Stature Indication. In addition, Tercica shall use Diligent
Efforts in the Territory to Develop a Non-Short Stature Product, and to Develop
such Non-Short Stature Product for the AGHD Indication through to the
(a) completion of the Phase II Clinical Trial of a Non-Short Stature Product for
the AGHD Indication approved by Genentech under Section 3.5(c)(iii) or
(b) cessation of such study (i) due to a significantly increased incidence of
serious adverse events (in accordance with the definition of “serious adverse
drug experience” in 21 CFR§ 312.32) in one or more of the Non-Short Stature
Product study arms compared to the GH study arm or (ii) by documented agreement
of the Parties. In addition to the foregoing, each Party shall use Diligent
Efforts in performing its responsibilities as a Lead Development Party and under
Development Plans, as applicable. Except as provided in this Section 4.6,
neither Party shall have any obligations to Develop Combination Products.

Article 5

Commercialization Activities

5.1 Commercialization Responsibilities.

(a) Lead Commercial Party Responsibilities. “Lead Commercial Party” means, with
respect to the relevant group of Indications (i.e., Short Stature Indications,
the AGHD Indication or Other Indications), the Party that is responsible, under
the governance of the JSC, for:

(i) preparing Commercialization Plans and associated Annual Budgets, in
accordance with Section 5.2;

 

- 28 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) other activities and matters related to the Commercialization of
Combination Products for such Indications, as specified in the Agreement or as
determined by the JSC; and

(iii) keeping the JSC informed as to all material Commercialization activities
in the Territory.

(b) Lead Commercial Party for Given Indications. As of the Effective Date,
Tercica shall be the Lead Commercial Party for all Indications, except as
otherwise expressly provided in this Section 5.1(b) and other provisions of this
Agreement. In the event that Genentech Opts-In, Tercica shall continue to be the
Lead Commercial Party for Short Stature Indications and the AGHD Indication, and
Genentech shall be the Lead Commercial Party for Other Indications; provided,
however, at the time that Genentech provides Tercica with an Other Indication
NDA Submission Notice (if ever), Genentech shall be the Lead Commercial Party
for the AGHD Indication (whether or not there was a Commercial Deciding Vote
Election by Genentech).

(c) Termination of Lead Commercial Party Responsibilities. Following the
Expiration of Genentech’s Options or in the event that Genentech Opts-Out,
Tercica shall no longer be referred to as the Lead Commercial Party for any
Indications and Tercica shall be relieved of any obligations to obtain JSC
approval for any Commercialization Plans or associated Annual Budgets or present
to the JSC regarding any matters, except as otherwise expressly provided
(including, without limitation, as provided in Section 2.7 and Section 2.8). In
the event that Tercica Opts-Out (which it may do only with respect to the
AGHD Indication and Other Indications following a Genentech Opt-In), Genentech
shall no longer be referred to as the Lead Commercial Party for the
AGHD Indication (if Genentech provided Tercica with an Other Indication NDA
Submission Notice) or for Other Indications and Genentech shall be relieved of
any obligations to obtain JSC approval for any Commercialization Plans or
associated Annual Budgets or present to the JSC regarding any matters, except as
otherwise expressly provided (including, without limitation, as provided in
Section 2.9). For clarity, the Party opting-out shall no longer be referred to
as the Lead Commercial Party for any Indications for which it has opted-out.

 

- 29 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.2 Preparation of Commercialization Plans and Annual Budgets.

(a) Initiation of Phase II/III or Phase III Clinical Trial. Within one hundred
eighty (180) days after the dosing of the first patient in a Phase II/III or
Phase III Clinical Trial for any Indication for which a Party is the Lead
Commercial Party, such Party shall submit to the JSC (for approval in accordance
with Article 3) a copy of a proposed Commercialization Plan and associated
Annual Budget for Combination Product(s) for such Indication (or an updated
Commercialization Plan and Annual Budget, if applicable).

(b) By Lead Commercial Party Generally. With respect to any Indications for
which a Party is the Lead Commercial Party, such Party shall submit to the JSC
(for approval in accordance with Article 3):

(i) as material Commercialization events occur that necessitate updates, an
updated Commercialization Plan for each Combination Product for such Indications
that includes (A) modifications related to Indications already being
Commercialized and (B) new Indications for which such Party intends to begin
Commercialization of such Combination Product; and

(ii) on an annual basis (in accordance with Section D.3.1 of the Financial
Appendix), and as material Commercialization events occur that necessitate
updates to a Commercialization Plan, a proposed updated Annual Budget for each
Commercialization Plan for which such Party is responsible.

 

- 30 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5.3 Co-Promotion. With respect to each group of Indications for which a Party is
the Lead Commercial Party, such Party shall be responsible for performing all
Promotional Activities for Combination Products for such Indications, subject to
the other Party’s right to co-promote Combination Products for such Indications
as set forth in this Section 5.3. With respect to each group of Indications for
which the Parties are sharing Operating Profits & Losses, the Party that is not
the Lead Commercial Party shall have the right (but not the obligation) to
co-promote Combination Products for such Indications, and such Party may
exercise such co-promotion right by providing notice to the Lead Commercial
Party for such Indications no later than ninety (90) days after the dosing of
the first patient in a Phase II/III or Phase III Clinical Trial for any of such
Indications. Following the exercise of such co-promotion right (if ever) the
Commercialization Plan(s) for such Indications shall reflect (and shall be
promptly updated by the Lead Commercial Party, if necessary to reflect) a
deployment of the Parties respective field sales representatives for Promotional
Activities that is generally in the same proportion as the Parties’ share of
Operating Profits & Losses for such Indications (in accordance with Section D.5
of the Financial Appendix), unless otherwise agreed by the Parties. A Party
exercising its co-promotion right may only grant all or any part of such right
to a Third Party in accordance with Section 6.3.

5.4 Commercialization Costs. Tercica shall bear all costs of Commercialization
for Combination Products for all Indications that it pursues in the Field in the
Territory, with no right of reimbursement from Genentech, unless otherwise
expressly provided herein (e.g., under Section 2.6).

5.5 Commercialization Efforts. Following the Expiration of Genentech’s Options
or in the event that Genentech Opts-Out, Tercica shall use Diligent Efforts in
the Territory to Commercialize a Short Stature Product, provided that such
Commercialization obligation shall apply only if and to the extent Regulatory
Approval is obtained for such Short Stature Product. In addition to the
foregoing, each Party shall use Diligent Efforts in performing its
responsibilities as a Lead Commercialization Party and under Commercialization
Plans (including responsibilities it may have for co-promotion activities), as
applicable. Except as provided in this Section 5.5, neither Party shall have any
obligations to Commercialize Combination Products.

Article 6

Licenses and Restrictive Covenants

6.1 Licenses to Tercica.

(a) Exclusive/Co-Exclusive License. Subject to the terms and conditions of this
Agreement, Genentech hereby grants to Tercica a license, under (i) the Genentech
Patents and Genentech Know-How; (ii) Genentech’s interest in the Joint Patents
and Joint Know-How; (iii) the “GNE Patents” and “GNE Know-how,” each as defined
in the U.S. IGF-1 Agreement; and (iv) the “GNE Patents” and “GNE Know-how,” each
as defined in the International IGF-1 Agreement, in all cases, to (A) use, offer
for sale, sell and import Combination Products in the Field in the Territory and
(B) otherwise perform its obligations and exercise its rights under this
Agreement. The foregoing license shall be (i) exclusive, in the absence of a
Genentech Opt-In or

 

- 31 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

following a Genentech Opt-Out and (ii) co-exclusive (with Genentech), in the
event of a Genentech Opt-In, provided that, in the event of a Tercica Opt-Out,
the scope of the license granted to Tercica under this Section 6.1(a) is hereby
automatically limited to Short Stature Products in Short Stature Indications
(and all rights and licenses to Non-Short Stature Products in the
AGHD Indication and Other Indications hereby automatically revert to Genentech).
Notwithstanding anything to the contrary, with respect to each group of
Indications for which Genentech is the Lead Commercial Party, and for which
Tercica has not exercised its co-promotion right under Section 5.3, the
foregoing license shall not include the right to perform Promotional Activities
for Combination Products for such Indications.

(b) Non-Exclusive License. Subject to the terms and conditions of this
Agreement, Genentech hereby grants to Tercica a non-exclusive license, under
(i) the Genentech Patents and Genentech Know-How; (ii) Genentech’s interest in
the Joint Patents and Joint Know-How; (iii) the “GNE Patents” and
“GNE Know-how,” each as defined in the U.S. IGF-1 Agreement; and (iv) the
“GNE Patents” and “GNE Know-how,” each as defined in the International IGF-1
Agreement, in all cases, to (A) Manufacture (but not to have Manufactured,
except in accordance with Section 8.1(e)) Combination Products; (B) Manufacture
(but not to have Manufactured, except in accordance with Section 8.1(e)) and
import IGF-1 alone, BP3 alone, ALS alone and/or IGF-1 combined with BP3 and/or
ALS, in each case of this clause (B), for use in the Manufacture of Combination
Products; and (C) perform research and development activities related to the
Manufacture of Combination Products or the Manufacture of those compounds listed
in and subject to clause (B), in all cases under this Section 6.1(b), for use
and sale within the scope of the license granted to Tercica under
Section 6.1(a).

(c) Joint Trademarks. Notwithstanding the joint ownership of the Joint
Trademarks (as provided in Section 10.1(c)), for the duration of any period
during which Tercica has the sole right (as between Tercica and Genentech) to
Develop and Commercialize Combination Products for a given Indication, Genentech
hereby automatically grants to Tercica (during such period) a fully-paid,
exclusive license, under Genentech’s interest in the Joint Trademarks for
Combination Products for such Indication, to use such Joint Trademarks for
purposes of Developing and Commercializing Combination Products for such
Indication in the Field in the Territory.

(d) Maintenance of IP. For as long as Genentech has (or may have) the obligation
to grant licenses to Tercica under this Section 6.1, Genentech shall maintain
the scope of its rights to grant such licenses to the extent such rights exist
as of the Effective Date, or if such rights are acquired after the Effective
Date, as of the date Genentech first gained possession of such rights.

6.2 Licenses to Genentech.

(a) Exclusive/Co-Exclusive License. Subject to the terms and conditions of this
Agreement, in the event of a Genentech Opt-In, Tercica hereby grants to
Genentech a license, under (i) the Tercica Patents and Tercica Know-How and
(ii) Tercica’s interest in the Joint Patents and Joint Know-How, in all cases,
to (A) use, offer for sale, sell and import Combination Products in the Field in
the Territory and (B) otherwise perform its obligations and

 

- 32 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

exercise its rights under this Agreement. The foregoing license shall be
co-exclusive (with Tercica), provided that, (i) in the event of a Tercica
Opt-Out, the scope of the license granted to Genentech under this Section 6.2(a)
is hereby automatically exclusive for Non-Short Stature Products in the
AGHD Indication and Other Indications and (ii) in the event of a Genentech
Opt-Out, the license granted to Genentech under this Section 6.2(a) is hereby
automatically terminated. Notwithstanding anything to the contrary, with respect
to each group of Indications for which Tercica is the Lead Commercial Party, and
for which Genentech has not exercised its co-promotion right under Section 5.3,
the foregoing license shall not include the right to perform Promotional
Activities for Combination Products for such Indications.

(b) Non-Exclusive License. Subject to the terms and conditions of this
Agreement, in the event of a Genentech Manufacturing Opt-In, Tercica hereby
automatically grants to Genentech a non-exclusive, sublicensable (without any
need for consent) license, under (i) the Tercica Patents and Tercica Know-How;
(ii) Tercica’s interest in the Joint Patents and Joint Know-How; (iii) the
license granted to Tercica by Genentech under Section F.1(b) of the U.S. IGF-1
Agreement; and (iv) the license granted to Tercica by Genentech under
Section F.1(b) of the International IGF-1 Agreement, in all cases, to
(A) Manufacture and import Combination Products; (B) Manufacture and import
IGF-1 alone, BP3 alone, ALS alone and/or IGF-1 combined with BP3 and/or ALS, in
each case of this clause (B), for use in the Manufacture of Combination
Products; and (C) perform research and development activities related to the
Manufacture of Combination Products or the Manufacture of those compounds listed
in and subject to clause (B), in all cases under this Section 6.2(b), for use
and sale within the scope of the license granted to Genentech under
Section 6.2(a).

(c) Joint Trademarks. Notwithstanding the joint ownership of the Joint
Trademarks (as provided in Section 10.1(c)), for the duration of any period
during which Genentech has the sole right (as between Tercica and Genentech) to
Develop and Commercialize Combination Products for a given Indication, Tercica
hereby automatically grants to Genentech (during such period) a fully-paid,
exclusive license, under Tercica’s interest in the Joint Trademarks for
Combination Products for such Indication, to use such Joint Trademarks for
purposes of Developing and Commercializing Combination Products for such
Indication in the Field in the Territory.

(d) Maintenance of IP. For as long as Tercica has (or may have) the obligation
to grant licenses to Genentech under this Section 6.2, Tercica shall maintain
the scope of its rights to grant such licenses to the extent such rights exist
as of the Effective Date, or if such rights are acquired after the Effective
Date, as of the date Tercica first gained possession of such rights.

6.3 Sublicenses; Exercise of Licensed Rights by Third Parties.

(a) Sublicenses. Unless otherwise expressly provided in this Agreement
(including, without limitation, under Section 6.2(b) or Sections 13.4(b) and
13.4(c)), each Party may only sublicense any or all of the rights granted it
under Section 6.1 or 6.2, as applicable, (i) to one or more wholly owned
Affiliates or (ii) with the prior written consent of the other Party, which
consent shall not be unreasonably withheld or delayed. Each Party hereby
consents

 

- 33 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

to the other Party’s sublicense of any or all of its rights to Ipsen, SA and/or
any wholly owned subsidiaries of Ipsen, SA including, without limitation,
Beaufour Ipsen Pharma SAS. A given sublicense granted to a permitted Sublicensee
shall survive (or not survive) the termination of the license under which it was
granted, in accordance with Section 13.4(a).

(b) Exercise of Licensed Rights by Third Parties. Unless otherwise expressly
provided in this Agreement (e.g., under Section 8.1(e)), the rights granted to a
Party under any license granted under this Agreement may be exercised by a Third
Party on such Party’s behalf without the consent of the other Party, whether or
not such license is non-sublicensable (or consent of the other Party is required
for a sublicense).

(c) Performance by Third Parties. With respect to any Third Parties performing
activities under sublicenses granted by a Party under Section 6.3(a) and/or
exercising rights on a Party’s behalf under Section 6.3(b), such Party shall
remain responsible for the performance of such activities as if such activities
were performed by such Party.

 

- 34 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

6.4 Revocation of Covenants Regarding Other Combination Products. The Parties
agree that the covenants in Section F.4 of the U.S. IGF-1 Agreement and in
Section F.4 of the International IGF-1 Agreement prohibiting each Party, without
the other Party’s prior written consent, from (a) engaging in human clinical
development, marketing or selling of any product containing either IGF-1, or
IGF-1 combined with BP3, complexed or combined in any manner with any form of GH
(each capitalized term, as defined in the IGF-1 Agreements) and (b) licensing
the rights to engage in the activities set forth in clause (a) of this sentence
to any Affiliate or Third Party (each capitalized term, as defined in the
IGF-1 Agreements) are hereby revoked and shall have no further force or effect.

6.5 No Implied Licenses; Covenant Regarding Exercise of Rights. This Agreement
does not grant any right or license to either Party under any of the other
Party’s intellectual property rights, except as expressly provided in this
Agreement, and no other right or license is to be implied or inferred from any
provision of this Agreement or by the conduct of the Parties. Each Party agrees
that neither such Party nor its Sublicensees shall infringe any patents or
misappropriate any Know-How licensed by the other Party to such Party under this
Agreement (for purposes of this Section 6.5, “Licensed IP”), by making, using,
offering for sale, selling or importing any product containing IGF-1 combined or
complexed in any manner with any form of GH (as the term “GH” is defined in
Section 1.37 of the U.S. IGF-1 Agreement) outside the scope of the licenses
granted to such Party under this Agreement; provided, however, if such Party’s
Sublicensee does so infringe or misappropriate any of such Licensed IP, such
Party shall be deemed to not be in breach of this Agreement, provided that such
Party immediately terminates such Sublicensee’s license under all of such
Licensed IP. In addition, Genentech agrees that, in the event of a Tercica
Opt-Out, neither Genentech nor its Sublicensees shall Develop or Commercialize
Non-Short Stature Products for Short Stature Indications; provided, however, if
Genentech’s Sublicensee does so Develop or Commercialize a Non-Short Stature
Product, Genentech shall be deemed to not be in breach of this Agreement,
provided that Genentech immediately terminates such Sublicensee’s license with
respect to Non-Short Stature Products.

6.6 Covenant Regarding Challenges to Licensed Patents. The Parties acknowledge
and agree that (a) they enter this Agreement in settlement of their respective
rights to enforce and challenge the patents licensed by one Party to the other
Party under this Agreement (for purposes of this Section 6.6, “Licensed
Patents”) under relevant laws including, without limitation, under
35 USC 100-376 et seq. (for purposes of this Section 6.6, “Patent Rights”) and
(b) the payments under Sections 2.4, 2.5 and/or 2.6, the Financial Appendix
and/or Exhibit G and other provisions of this Agreement were agreed upon in
consideration of such settlement, and that such provisions reflect fair value
for the rights and licenses granted under this Agreement and take into account
the value of avoiding the risks and costs associated with litigating the Patents
Rights and potentially being subject to certain rights, defenses and/or
remedies. The Parties further acknowledge and agree that, to the extent
permitted by governing law, a Party may (in its sole discretion) terminate this
Agreement in its entirety, in the event the other Party or one of its
Sublicensees challenges, directly or indirectly, the validity, enforceability
and/or scope of any claim within the Licensed Patents (of the other Party) in a
court or other governmental agency of competent jurisdiction. Each Party shall
ensure that any sublicense agreement it enters into with any Sublicensee
includes a provision that permits such

 

- 35 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

sublicensing Party (in its sole discretion) to terminate such sublicense in the
event such Sublicensee challenges, directly or indirectly, the validity,
enforceability and/or scope of any claim within the Licensed Patents (of the
other Party sublicensed to such Sublicensee thereunder) in a court or other
governmental agency of competent jurisdiction, and in such event, such
sublicensing Party shall promptly terminate such sublicense promptly upon a
written request from the other Party.

Article 7

Payments

In addition to payments that may be made by a Party under Sections 2.4, 2.5
and/or 2.6, as partial consideration for the rights transferred by the Parties
under this Agreement, each Party agrees to make the applicable payments to the
other Party described in Exhibit G, which is incorporated in this Agreement by
this reference.

Article 8

Manufacture and Supply

8.1 Development and Commercial Supply.

(a) Initial Development Supply. Until a Genentech Opt-In or the Expiration of
Genentech’s Options, (i) Tercica shall be responsible, at its own cost, for the
Manufacture of all IGF-1 Formulated Bulk needed for the Manufacture of
Combination Products needed for all Development purposes in all Indications;
(ii) Genentech shall be responsible, at its own cost, for the Manufacture of
(and shall supply to Tercica) all GH needed for the Manufacture of Combination
Products needed for all Development activities reasonably necessary to obtain
Regulatory Approval for a Combination Product for each of the Initial
Indications; and (iii) Tercica shall be responsible, at its own cost (with the
exception of Genentech’s reimbursement of Development Costs as and to the extent
provided in Section 2.5), for the Manufacture, filling, finishing and supply of
all Combination Products needed for all Development activities in all
Indications.

(b) All Supply Following a Genentech Opt-In. Following a Genentech Opt-In, and
until a Genentech Opt-Out and/or a Tercica Opt-Out, (i) Tercica shall be
responsible, and shall charge to TerGen Tercica’s FBMC, for the Manufacture of
all IGF-1 Formulated Bulk needed for the Manufacture of Combination Products
needed for Development and Commercial purposes in all Indications;
(ii) Genentech shall be responsible, and shall charge to TerGen Genentech’s
FBMC, for the Manufacture of (and shall supply to Tercica) all GH needed for the
Manufacture of Combination Products needed for Development and Commercial
purposes in all Indications; (iii) Tercica shall be responsible, and shall
charge to TerGen Tercica’s FBMC, for the Manufacture, filling, finishing and
supply of all Combination Products needed for Development and Commercial
purposes in all Indications; and (iv) the Booking Party with respect to a given
Combination Product shall charge to TerGen the Distribution Costs for such
Combination Product.

(c) All Supply Following Expiration of Genentech’s Options or a Genentech
Opt-Out. Following the Expiration of Genentech’s Options or following a
Genentech Opt-Out,

 

- 36 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(i) Tercica shall be responsible, at its own cost, for the Manufacture of all
IGF-1 Formulated Bulk needed for the Manufacture of Combination Products needed
for Development and Commercial purposes in all Indications; (ii) Genentech shall
be responsible, and shall charge Tercica [ * ] of Genentech’s FBMC, for the
Manufacture of (and shall supply to Tercica) all GH needed for the Manufacture
of Combination Products needed for Development and Commercial purposes in all
Indications; and (iii) Tercica shall be responsible, at its own cost, for the
Manufacture, filling, finishing and supply of all Combination Products needed
for Development and Commercial purposes in all Indications.

(d) All Supply Following a Tercica Opt-Out. In the event of a Tercica Opt-Out
(except as provided under Section 8.1(c), which shall apply in the event of a
Genentech Opt-Out, whether or not Tercica Opted-Out at the same time as provided
in Section 2.10(c)), the provisions of this Section 8.1(d) shall apply.
Genentech may elect (in its sole discretion) to receive the license described in
Section 6.2(b) and assume responsibility for the Manufacture, filling, finishing
and supply of Non-Short Stature Products for the AGHD Indication and Other
Indications, as further provided in this Section 8.1(d), by providing Tercica
with notice of such election (“Genentech Manufacturing Opt-In”).

(i) AGHD Indication and Other Indications After Genentech Manufacturing Opt-In.
In the event of a Genentech Manufacturing Opt-In, (A) Genentech shall be
responsible, at its own cost, for the Manufacture of (1) all GH and (2) all
Non-Short Stature Products needed for Development and Commercial purposes in the
AGHD Indication and Other Indications; and (B) Tercica shall be responsible, and
shall charge Genentech [ * ] of Tercica’s FBMC, for the Manufacture of (and
shall supply to Genentech) all IGF-1 Formulated Bulk needed for Genentech’s
Manufacture of Non-Short Stature Products for the AGHD Indication and Other
Indications. Notwithstanding clause (B) in the preceding sentence, in the event
of a Genentech Manufacturing Opt-In, Genentech may also elect (in its sole
discretion) to be responsible, at its own cost, for the Manufacture of IGF-1
Formulated Bulk needed for Genentech’s Manufacture of Non-Short Stature Products
for the AGHD Indication and Other Indications.

(ii) Short Stature Indications After Genentech Manufacturing Opt-In. In the
event of a Genentech Manufacturing Opt-In, (A) Tercica shall continue to be
responsible for the Manufacture of all Short Stature Products needed for
Development and Commercial purposes in Short Stature Indications; (B) Tercica
shall charge to TerGen Tercica’s FBMC for the Manufacture of (1) all IGF-1
Formulated Bulk and (2) all Short Stature Products needed for Development and
Commercial purposes in Short Stature Indications; (C) Genentech shall be
responsible, and shall charge to TerGen Genentech’s FBMC, for the Manufacture of
(and shall supply to Tercica) all GH needed for Tercica’s Manufacture of Short
Stature Products for Short Stature Indications; and (D) the Booking Party with
respect to a given Short Stature Product shall charge to TerGen the Distribution
Costs for such Combination Product.

(iii) Tercica Opt-Out With No Following Genentech Manufacturing Opt-In. In the
event of a Tercica Opt-Out with no Genentech Manufacturing Opt-In, (A) Tercica
shall continue to be responsible for the Manufacture of all Combination
Product(s) needed for Development and Commercial purposes in all Indications;
(B) Tercica shall charge Genentech [ * ] of Tercica’s FBMC for the Manufacture
of (1) all IGF-1 Formulated

 

- 37 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Bulk and (2) all Non-Short Stature Products (which Tercica shall supply to
Genentech) needed for Development and Commercial purposes in the AGHD Indication
and Other Indications; (C) Genentech shall be responsible, at its own cost, for
the Manufacture of (and shall supply to Tercica) all GH needed for Tercica’s
Manufacture of Non-Short Stature Products for the AGHD Indication and Other
Indications; (D) Tercica shall charge to TerGen Tercica’s FBMC for the
Manufacture of (1) all IGF-1 Formulated Bulk and (2) all Short Stature Products
needed for Development and Commercial purposes in Short Stature Indications;
(E) Genentech shall charge to TerGen Genentech’s FBMC for the Manufacture of
(and shall supply to Tercica) all GH needed for Tercica’s Manufacture of Short
Stature Products for Short Stature Indications; and (F) the Booking Party with
respect to a given Short Stature Product shall charge to TerGen the Distribution
Costs for such Combination Product.

(e) Subcontracting the Manufacture of Combination Products, IGF-1 and GH.
Tercica may only hire or otherwise subcontract with one or more Third Parties to
Manufacture Combination Products and/or IGF-1 for which it is responsible under
this Agreement with the prior written consent of Genentech, which consent shall
not be unreasonably withheld or delayed. Genentech hereby consents (for the
purpose of Section 6.3(a)) to Tercica’s sublicense of its rights to (i) Lonza
Baltimore, Inc. (and any and all other subsidiaries of Lonza Group Ltd.
including, without limitation, Lonza Hopkinton, Inc.); (ii) Hospira
Worldwide, Inc.; (iii) Baxter Pharmaceutical Solutions, LLC;
(iv) AAI Development Services (f/k/a AAI International); (v) Cardinal
Health PTS, LLC; (vi) Covance UK; (vii) Fisher Clinical Services UK Limited;
(viii) Fisher Clinical Services, Inc.; and (ix) Fisher Bioservices, Inc., in
each case, to Manufacture any or all of the IGF-1 Formulated Bulk for which
Tercica is responsible under this Agreement. Tercica hereby consents (for the
purpose of Section 6.3(a)) to Genentech’s sublicense of its rights to one or
more Third Parties selected by Genentech, in its sole discretion, to Manufacture
any or all of the GH for which Genentech is responsible under this Agreement.

8.2 Provision of Know-How; Coordination of Manufacturing and Supply.

(a) Provision of Know-How by Genentech. Genentech shall provide all necessary
Manufacturing expertise and Know-How (reasonably available to Genentech and in
its Control) with respect to the Manufacture of GH (in the form supplied by
Genentech). Further, upon request from Tercica, subject to the consent of
Genentech (in its sole discretion), Genentech shall provide existing information
(reasonably available to Genentech and in its Control) with respect to the
compatibility of GH and final container-closure systems (e.g., a syringe or
vial) (including leachables, extractables, processing ranges, real-time and
accelerated stability, and other drug product qualification data) to support the
Development of a pre-filled, dual-chamber container-closure system for
Combination Products. For clarity, Genentech shall have no obligation to provide
any other information to Tercica related to device technology including, without
limitation, Genentech’s “Nutropin AQ Pen.”

(b) Provision of Know-How by Tercica. Tercica shall provide all necessary
Manufacturing expertise and Know-How (reasonably available to Tercica and in its
Control) with respect to the Manufacture of Combination Products and with
respect to the Manufacture of IGF-1 Formulated Bulk (including, in the event of
a Genentech Manufacturing Opt-In).

 

- 38 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Coordination of Manufacturing and Supply. The JSC shall coordinate the
Manufacturing and supply of all GH, IGF-1 Formulated Bulk and Combination
Products required for the Parties’ Development and Commercialization of
Combination Products. With respect to any (a) GH that Genentech is responsible
for supplying to Tercica or (b) IGF-1 Formulated Bulk or Combination Products
that Tercica is responsible for supplying to Genentech (if any), in each case,
under Section 8.1 for Development purposes, such supply shall be provided to the
other Party according to reasonable production forecasts and schedules
established by the Parties.

8.3 Commercial Manufacturing and Supply Agreement. Within one hundred eighty
(180) days after the initiation of the first Phase II/III or Phase III Clinical
Trial of a Combination Product (unless otherwise agreed by the Parties), the
Parties shall negotiate in good faith and execute a separate agreement relating
to the Manufacture and supply of Combination Products for commercial use and
sale under this Agreement (“Commercial Manufacturing and Supply Agreement”). The
Commercial Manufacturing and Supply Agreement shall be consistent in all
material respects with the terms and conditions of this Agreement and shall
include all necessary provisions (a) generally found in agreements of like
nature amongst similarly situated parties in the biopharmaceutical industry
(including, without limitation, (i) an obligation that each Party shall use
commercially reasonable efforts to reduce the cost of goods of those individual
compounds in Combination Products and/or Combination Products that such Party is
responsible for Manufacturing and supplying; (ii) provisions for continued
supply in cases of breach; and (iii) an obligation to enter into a separate
quality agreement relating to all technical requirements including, without
limitation, supply organization, quality assurance, specifications, complaints
and recalls, control of materials and analytical testing and validation of
Combination Products) and (b) tailored to serve the needs of and carry out the
obligations of the Parties under this Agreement.

8.4 Form of GH Supplied by Genentech. The GH that Genentech supplies to Tercica
under Section 8.1 or under the Commercial Manufacturing and Supply Agreement
shall be in the form of (a) Nutropin sodium bicarbonate bulk; (b) formulated
Nutropin AQ bulk; or (c) unlabeled units of Genentech’s then current commercial
configuration of Nutropin AQ, where the form of GH to be supplied for a
particular purpose shall be in Genentech’s sole discretion and shall be set
forth in the applicable Quality Agreement(s) and/or the Commercial Manufacturing
and Supply Agreement. For clarity, Genentech shall have no obligation to provide
GH in any form other than those specified in the preceding sentence, even in the
event that the Parties agree to include in the definition of GH (under
Article 1) an active pharmaceutical ingredient for a human growth hormone other
than the active pharmaceutical ingredient in Nutropin AQ.

Article 9

Confidentiality and Publicity

9.1 Non-Use and Non-Disclosure of Confidential Information. Each Party agrees
that all Confidential Information of a Party that is disclosed by a Party to the
other Party (a) shall not be used by the receiving Party except in connection
with the activities contemplated by this Agreement or in order to further the
purposes of this Agreement, (b) shall be maintained in

 

- 39 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

confidence by the receiving Party and (c) shall not be disclosed by the
receiving Party to any Third Party who is not an Affiliate or consultant of, or
an advisor to, the receiving Party without the prior written consent of the
disclosing Party. Notwithstanding the foregoing, the receiving Party shall be
entitled to use and disclose Confidential Information to the extent such
Confidential Information (a) was known or used by the receiving Party or its
Affiliates prior to its date of disclosure to the receiving Party as
demonstrated by legally admissible evidence available to the receiving Party or
its Affiliates, (b) either before or after the date of the disclosure to the
receiving Party, is lawfully disclosed to the receiving Party or its Affiliates
by sources other than the disclosing Party rightfully in possession of the
Confidential Information, (c) either before or after the date of the disclosure
to the receiving Party, becomes published or otherwise part of the public domain
through no fault or omission on the part of the receiving Party or its
Affiliates, (d) is independently developed by or for the receiving Party or its
Affiliates without reference to or reliance upon the Confidential Information as
demonstrated by competent written records, or (e) is required to be disclosed by
the receiving Party to comply with applicable laws or regulations or to defend
or prosecute litigation, provided that the receiving Party provides prior notice
of such disclosure to the disclosing Party and takes reasonable and lawful
actions to avoid or minimize the degree of such disclosure.

9.2 Limitation on Disclosures. Each Party agrees that it shall limit disclosure
of Confidential Information received from the other Party to its employees,
consultants and advisors and the employees, consultants and advisors of its
Affiliates who have a need to know and an obligation to maintain in confidence
the Confidential Information of the disclosing Party.

9.3 Other Permitted Disclosure. Except as otherwise expressly provided herein,
to the extent reasonably necessary to carry on the activities contemplated by
this Agreement, each Party shall be permitted to (a) disclose or grant use of
Confidential Information received under this Agreement to any of its permitted
Sublicensees, agents, consultants, clinical investigators, collaborators or
contractors, under confidentiality and non-use obligations at least as strict as
those set forth in Section 9.1; (b) disclose Confidential Information received
under this Agreement to actual or potential professional investors, acquirers,
merger partners or retained professional advisors (e.g., attorneys, accountants
and investment bankers), under confidentiality and non-use obligations at least
as strict as those set forth in Section 9.1 provided such Party notifies the
other as to the identity of the entities receiving the other Party’s
Confidential Information within thirty (30) days following disclosure; and
(c) to the FDA or other Regulatory Authority to the extent necessary for
obtaining Regulatory Approval of a Combination Product.

9.4 Publications. In addition to the provisions of Section 9.7, in the event
either Party wishes to publish or orally deliver a scientific article or speech
relating to the Development of a Combination Product, such Party shall submit to
the other Party a copy of each such proposed oral disclosure or written
publication at least thirty (30) days prior to the anticipated oral disclosure
or the submission of the written publication. The other Party shall review each
such proposed oral disclosure or written publication in order to avoid the
unauthorized disclosure of such Party’s Confidential Information and to preserve
the patentability of inventions arising from this Agreement. As soon as
reasonably possible, but in no event longer than within thirty (30) days
following receipt of an advance copy of a publishing Party’s proposed oral
disclosure or written publication, the reviewing Party shall inform the
publishing Party if the proposed oral disclosure or written publication contains
any of the reviewing Party’s Confidential Information or could be expected to
have a material adverse effect on any patent rights of the reviewing Party. The
publishing Party shall delete from any proposed oral

 

- 40 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

disclosure or written publication any Confidential Information of the reviewing
Party of which it is made aware by the reviewing Party and, if so requested by
the reviewing Party, shall delay such proposed oral disclosure or written
publication for a period of time sufficiently long to permit the timely
preparation of a patent application by the reviewing Party.

9.5 Term. All obligations of confidentiality and restrictions on use of
Confidential Information imposed under this Article 9 shall expire seven
(7) years following the expiration or termination of this Agreement.

9.6 Termination of Mutual Confidentiality Agreements. As of the Effective Date,
this Agreement supersedes and terminates the Mutual Confidentiality Agreement
(effective as of February 11, 2005) and the Confidentiality Agreement (effective
as of May 17, 2007) between the Parties (collectively, “Confidentiality
Agreements”). All “INFORMATION” (as defined in the Confidentiality Agreements)
exchanged between the Parties thereunder shall be deemed Confidential
Information hereunder and shall be subject to the provisions of this Agreement,
except to the extent that any such INFORMATION was used or disclosed by the
receiving party under the Confidentiality Agreements for purposes allowed under
the IGF-1 Agreements, in which case such use or disclosure shall be governed
thereunder.

9.7 Publicity and Other Public Disclosures.

(a) Generally; Approved Press Release. For purposes of this Section 9.7, a
“Disclosure” means a press release or other public disclosure concerning this
Agreement or the subject matter hereof including, without limitation, the
existence and terms of this Agreement and results of the Development or
Commercialization of Combination Products. Disclosures include public
communications that contain previously disclosed information. If a Party desires
to make a Disclosure, it shall obtain the other Party’s prior written approval
for the proposed Disclosure, subject to Section 9.7(b). Each Party agrees that
the other Party shall have no less than five (5) business days (before the date
of the proposed Disclosure) to review and provide comments regarding any
proposed Disclosure (even if such proposed Disclosure is required by law, rule
or regulation), unless a shorter review time is agreed to by both Parties.
Genentech hereby gives its consent that Tercica may issue the press release set
forth in Exhibit E. The provisions of this Section 9.7(b) are in addition to
other provisions of this Agreement including, without limitation, other
provisions of this Article 9.

(b) Public Disclosures Required by Law. In the event that one Party reasonably
concludes that a Disclosure is required by law, rule or regulation (including,
without limitation, the disclosure requirements of the Securities and Exchange
Commission or the securities exchange or other stock market on which such
Party’s securities are traded (for purposes of this Section 9.7(b),
collectively, an “Exchange”)) and the other Party would prefer not to make such
Disclosure, the Party seeking such Disclosure shall either (i) limit such
Disclosure to address the concerns of the other Party or (ii) provide a written
opinion from counsel stating that such limited Disclosure is not sufficient to
comply with the applicable law, rule or regulation. Each

 

- 41 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Party agrees that it shall obtain its own legal advice with regard to its
compliance with securities laws, rules and regulations, and will not rely on any
statements made by the other Party relating to such securities laws, rules and
regulations.

(c) Filing of Agreement. With respect to complying with the disclosure
requirements of an Exchange, in connection with any required filing of this
Agreement with such Exchange, the filing Party shall, at the request of the
other Party, seek confidential treatment of portions of this Agreement from such
Exchange and shall provide the other Party with the opportunity, for fifteen
(15) days, to review and comment on any such proposed filing, and shall
thereafter provide reasonable advance notice and opportunity for comment on any
subsequent changes to such filing.

9.8 Use of Names. Except as expressly provided in this Agreement, no right,
express or implied, is granted by the Agreement to use in any manner the name of
“Tercica,” “Genentech” or any other trade name or trademark of the other Party
in connection with the performance of this Agreement.

Article 10

Ownership of Intellectual Property; Joint Trademarks; Patent Rights

10.1 Ownership of Intellectual Property. Subject to the any licenses or other
rights granted under this Agreement including, without limitation, under
Article 6:

(a) Tercica shall own and retain all right, title and interest in and to the
Tercica Know-How and Tercica Patents;

(b) Genentech shall own and retain all right, title and interest in and to the
Genentech Know-How and Genentech Patents; and

(c) all Joint Know-How, Joint Patents and Joint Trademarks shall be jointly
owned by the Parties. Each Party shall retain full ownership of the Joint
Know-How, Joint Patents and Joint Trademarks, with full ownership rights in any
field and the right to license, sublicense and otherwise exploit without the
consent of the other Party, without accounting, except as otherwise expressly
provided herein. The laws of the United States with respect to joint ownership
of inventions shall apply in all jurisdictions giving force and effect to this
Agreement. At the request of a Party, the other Party will execute such
documents or take such actions as are necessary to effect the foregoing.

10.2 Selection, Registration and Protection of Joint Trademarks.

(a) Responsibilities of the Parties. The Parties’ rights and responsibilities
with respect to Joint Trademarks are as follows: (i) in the absence of a
Genentech Opt-In or following a Genentech Opt-Out, Tercica shall have the sole
right and responsibility, at its sole cost and expense, for obtaining,
maintaining, registering, extending, enforcing and defending trademark
protection for all Joint Trademarks for all Combination Products in the
Territory, provided that, prior to the Expiration of Genentech’s Options, any
Joint Trademarks chosen for any Combination Product shall be subject to approval
by the JSC; (ii) in the event of a Genentech

 

- 42 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Opt-In, and if there is no Genentech Opt-Out or Tercica Opt-Out, the JSC will be
responsible for the oversight of obtaining, maintaining, registering, extending,
enforcing and defending trademark protection for all Joint Trademarks for all
Combination Products in the Territory, and the costs of such activities shall be
shared equally by Genentech and Tercica; and (iii) in the event of a Genentech
Opt-In followed by a Tercica Opt-Out, (A) the JSC will be responsible for the
oversight of obtaining, maintaining, registering, extending, enforcing and
defending trademark protection for all Joint Trademarks for Short Stature
Products for Short Stature Indications in the Territory, and the costs of such
activities shall be shared equally by Genentech and Tercica and (B) Genentech
shall have the sole right and responsibility, at its sole cost and expense, for
obtaining, maintaining, registering, extending, enforcing and defending
trademark protection for all Joint Trademarks for Non-Short Stature Products for
the AGHD Indication and Other Indications in the Territory.

(b) Limitations on Joint Trademarks. In the event of a Genentech Opt-In, and
notwithstanding anything to the contrary in this Agreement, the Parties agree
that any Joint Trademark and trade dress for Non-Short Stature Products in a
given country in the Territory shall be substantially dissimilar to those in use
in such country in connection with any Short Stature Products in Development or
being Commercialized in such country. Further, the Parties agree that Joint
Trademarks shall not include either Party’s house marks.

10.3 Patent Filings and Prosecution.

(a) Genentech Patents and Tercica Patents. Genentech and Tercica shall each have
the sole right and responsibility, at its sole cost and expense, for filing,
prosecuting and maintaining its Patents (i.e., the Genentech Patents or the
Tercica Patents, respectively), including interference (subject to
Section 10.3(d)), reexamination, reissue and opposition proceedings. Each Party
shall (i) provide the other Party with copies of all draft applications for its
Patents and related draft submissions and correspondence on the merits with and
by the applicable Patent Office, in sufficient time to allow for review and
comment by the other Party; (ii) provide the other Party and its counsel with an
opportunity to consult with the filing Party regarding the filings and contents
of any application, amendment, submission, response or correspondence with the
applicable Patent Office; and (iii) consider in good faith the reasonable
requests of the other Party regarding the filing and prosecution of such
Patents, including interference, reexamination, reissue, and opposition
proceedings.

(b) Joint Patents. Tercica shall have the first right and responsibility for
filing, prosecuting and maintaining all Joint Patents in the Territory,
including interference (subject to Section 10.3(d)), reexamination, reissue and
opposition proceedings using outside counsel selected by Tercica, subject to
Genentech’s prior approval, which shall not be unreasonably withheld. If Tercica
elects not to file, prosecute or maintain a given Joint Patent in the Territory,
it shall so inform Genentech in sufficient time to allow Genentech to file,
prosecute and maintain such Joint Patent, which Genentech may do in its sole
discretion. The Party filing, prosecuting or maintaining a given Joint Patent in
the Territory shall (i) provide the other Party with copies of all draft
applications for such Joint Patent and related draft submissions and
correspondence on the merits with and by the applicable Patent Office, in
sufficient time to allow for review and comment by the other Party; (ii) provide
the other Party and its counsel with an opportunity to

 

- 43 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

consult with the filing Party regarding the filings and contents of any
application, amendment, submission, response or correspondence with the
applicable Patent Office related to such Joint Patent; and (iii) consider in
good faith the reasonable requests of the other Party regarding the filing and
prosecution of such Joint Patent, including interference, reexamination, reissue
and opposition proceedings. The costs of filing, prosecuting and maintaining all
Joint Patents in the Territory shall be shared equally by Genentech and Tercica,
regardless of which Party is performing such activities.

(c) Cooperation. Each Party shall, at the other Party’s reasonable request,
assist such other Party and cooperate in the filing and prosecution of any
application, amendment, submission, response or correspondence with respect to
any Joint Patents, Genentech Patents, or Tercica Patents, including
interference, reexamination, reissue, and opposition proceedings.

(d) Certain Patent Interferences. In the event that an interference is declared
by the United States Patent and Trademark Office between a claim in one or more
Genentech Patents and a claim in one or more Tercica Patents, or any of the
foregoing and one or more Joint Patents, and such declared interference does not
involve any patents or patent applications owned by a Third Party who is not an
Affiliate, the Parties shall discuss within thirty (30) days of the declaration
of such interference, or such other time as agreed upon, a mutually agreeable
process to resolve such interference in a reasonable manner in conformance with
all applicable legal standards; if the parties do not agree as to such process,
each Party may proceed with the interference, in its sole discretion.

10.4 Patent and Trademark Costs. The costs of activities under Sections 10.2 and
10.3 that are shared by Genentech and Tercica shall include (a) the fees, costs
and expenses paid to outside legal counsel and experts and (b) filing,
prosecution and maintenance expenses incurred by a Party (other than incurred
internally), in each case, paid or incurred in connection Joint Trademarks and
Joint Patents, respectively. In no event shall the Parties share costs incurred
by the Parties internally.

10.5 Patent Enforcement Rights.

(a) Notification of Infringement. If either Party learns of any actual or
alleged infringement by a Third Party of the Tercica Patents, Genentech Patents
or Joint Patents, such Party shall promptly notify the other Party and shall
provide such other Party with any available evidence of such infringement.

(b) Enforcement.

(i) In the event of any actual or alleged infringement in the Territory of a
Patent within the Genentech Patents identified in Section B.2 of Exhibit B,
Genentech shall have the sole right, but not the obligation, to attempt to
remove such infringement by commercially appropriate steps, including filing an
infringement suit or taking other similar action. If required by law in order
for Genentech to prosecute such suit or take such other action, Tercica shall
join such suit as a party, and Genentech shall reimburse Tercica for reasonable
costs incurred by Tercica with respect to such joinder.

 

- 44 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) In the event of any actual or alleged infringement in the Territory of a
Joint Patent or a Patent within the Genentech Patents identified in Section B.1
of Exhibit B, Genentech shall have the first right, but not the obligation, to
attempt to remove such infringement by commercially appropriate steps, including
filing an infringement suit or taking other similar action. If required by law
in order for Genentech to prosecute such suit or take such other action, Tercica
shall join such suit as a party, and Genentech shall reimburse Tercica for
reasonable costs incurred by Tercica with respect to such joinder.

(iii) In the event of any actual or alleged infringement in the Territory of a
Tercica Patent, Tercica shall have the first right, but not the obligation, to
attempt to remove such infringement by commercially appropriate steps, including
filing an infringement suit or taking other similar action. If required by law
in order for Tercica to prosecute such suit or take such other action, Genentech
shall join such suit as a party, and Tercica shall reimburse Genentech for
reasonable costs incurred by Genentech with respect to such joinder.

(iv) If either Party, as applicable, fails within three (3) months following
notice of actual or alleged infringement to take commercially appropriate steps
with respect to such infringement of a Tercica Patent, Joint Patent or Patent
within the Genentech Patents identified in Section B.1 of Exhibit B (taking into
account the likelihood that such infringement will have a material adverse
effect on the sale of Combination Products in the Territory either immediately
or in the future) or otherwise indicates to the other Party in writing that the
Party does not intend to take such steps, the other Party shall have the right
to take commercially appropriate steps with respect to such infringement,
including filing an infringement suit or taking other similar action (and if
required by law in order for a Party to prosecute such suit or take such other
action, the other Party shall join such suit as a party, and the prosecuting
Party shall reimburse the joining Party for reasonable costs incurred by the
joining Party with respect to such joinder); provided however, if such Party has
commenced negotiations with an alleged infringer for discontinuance of such
infringement within such three-month period, such Party shall have an additional
three (3) months to conclude its negotiations before the other Party may take
action with respect to such infringement. The Party not enforcing the applicable
Tercica Patent, Joint Patent or Genentech Patent shall provide reasonable
assistance to the other Party, including providing access to relevant documents
and other evidence and making its employees available at reasonable business
hours, subject to the enforcing Party’s reimbursement of any reasonable expenses
incurred by the non-enforcing Party.

(v) Any damages or other monetary awards recovered pursuant to this
Section 10.5(b) shall be allocated first to the costs and expenses of the
enforcing Party, and then to the costs and expenses, if any, of the other Party.
Any amounts remaining shall be allocated ten percent (10%) to the enforcing
Party and then allocated according to the infringement for which the damages are
intended to compensate, as follows: (A) for any Indication for which the Parties
are not sharing Operating Profits & Losses, any compensatory damages awarded to
the Parties related to Combination Products for such Indication shall be
allocated to the Party obligated to pay royalty payments for such Indication
(and such amounts shall be considered Net Sales for the purpose of royalty
calculations under Section G.2 or G.3 of Exhibit G, as applicable); (B) for any
Indication for which the Parties are sharing Operating Profits & Losses, any
compensatory damages awarded to the Parties related to Combination Products for
such

 

- 45 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Indication shall be allocated between the Parties in accordance with the
Parties’ Operating Profits & Losses sharing percentages for such Indication
(under Section D.5 of the Financial Appendix); (C) any damages awarded to
compensate for infringing activities outside of the Field with respect to the
Genentech Patents shall be allocated to Genentech; (D) any damages awarded to
compensate for infringing activities outside of the Field with respect to the
Tercica Patents shall be allocated to Tercica; and (E) and any damages not so
otherwise allocated shall be allocated to the enforcing Party.

(c) Settlement with a Third Party. The Party that controls the prosecution of a
given claim of infringement against a Third Party pursuant to this Section 10.5
shall have the right to control settlement of such claim; provided however, that
no settlement shall be entered into without the written consent of the other
Party, which consent shall not be unreasonably withheld or delayed. The proceeds
of any such settlement shall be treated as damages recovered from litigation of
such claim and allocated as such pursuant to the mechanism provided in
10.5(b)(v).

10.6 Infringement of Third Party Rights. If a Third Party asserts that a patent
or other right owned by it is infringed by any Combination Product in the
Territory, unless otherwise agreed by the Parties, the Parties shall enter into,
or shall have entered into, an appropriate joint defense agreement, and
thereafter the attorneys representing the Parties shall, working with the JSC,
establish a plan for a common defense.

Article 11

Representations, Warranties and Covenants

11.1 Representations, Warranties and Covenants of Each Party. Each of the
Parties hereby represents, warrants and covenants to the other Party as of the
Effective Date as follows:

(a) Such Party has the power and authority and the legal right to enter into
this Agreement and perform its obligations hereunder and has taken all necessary
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder. This Agreement has
been duly executed and delivered on behalf of such Party and is a legal and
valid obligation binding upon such Party and enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights and judicial
principles affecting the availability of specific performance and general
principles of equity, whether enforceability is considered a proceeding at law
or equity.

(b) Such Party will comply at all times with the applicable provisions of
Section 306 of the FFDCA and will upon request certify in writing to the other
that neither it, nor its employees or any other entity or person providing
services to such Party in connection with activities under this Agreement, has
been debarred under the provisions of such Act.

(c) All necessary consents, approvals and authorizations of all governmental
authorities and other persons or entities required to be obtained by such Party
in connection with this Agreement have been obtained.

 

- 46 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(d) The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (i) do not conflict with or violate any
requirement of applicable law or regulation or any provision of articles of
incorporation, bylaws or limited partnership agreement of such Party, as
applicable, in any material way, and (ii) do not conflict with, violate, or
breach or constitute a default or require any consent under, any contractual
obligation or court or administrative order by which such Party is bound.

(e) Such Party will not at any time after the Effective Date enter into any
agreements with any Third Party that would conflict with any of the licenses
granted to the other Party in this Agreement.

(f) Such Party shall comply with all applicable laws and regulations (including,
without limitation, of any relevant Regulatory Authorities) in performing
activities under this Agreement.

11.2 Additional Warranties by Tercica. Tercica represents, warrants and
covenants to Genentech that any Combination Product and/or IGF-1 supplied to
Genentech under Section 8.3: (a) has been Manufactured, held and shipped in
accordance with any Regulatory Approval by the FDA applicable to such
Combination Product or IGF-1, applicable good manufacturing practices and all
other applicable laws, rules, regulations or requirements; (b) has not been
adulterated or misbranded, as defined in the FFDCA; (c) has been Manufactured in
facilities that are licensed for the same in connection with such Regulatory
Approval by the FDA at the time of such Manufacture; and (d) may be introduced
into interstate commerce pursuant to the FFDCA.

11.3 Additional Warranties by Genentech. Genentech represents, warrants and
covenants to Tercica that any GH supplied to Tercica for the Manufacture of
Combination Products under Section 8.3: (a) has been Manufactured, held and
shipped in accordance with any Regulatory Approval by the FDA applicable to such
GH, applicable good manufacturing practices and all other applicable laws,
rules, regulations or requirements; (b) has not been adulterated or misbranded,
as defined in the FFDCA; and (c) has been Manufactured in facilities that are
licensed for the same in connection with such Regulatory Approval by the FDA at
the time of such Manufacture.

11.4 Disclaimer of Warranty of Non-Infringement. Each Party specifically
disclaims any warranty to the other Party that the research, Development,
modification, enhancement, improvement, Manufacture, use, importation,
exportation, offering for sale or sale of any Combination Product does not
infringe the Patents or other intellectual property rights of any Third Party.

 

- 47 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Article 12

Safety Reporting; Quality Agreement

12.1 Safety Reporting. The Parties shall comply with the terms and conditions to
be set forth in one or more “Pharmacovigilance Agreements,” which shall specify
worldwide safety reporting requirements and methods for the exchange of
important safety information regarding Combination Products and/or the
individual compounds in Combination Products (e.g., GH, IGF-1, BP3 and/or ALS).
Such Pharmacovigilance Agreement(s) shall include reasonable terms mutually
acceptable to both Parties (acceptance of each Party not to be unreasonably
withheld) and shall be executed by the Parties at times to be determined by the
Parties, provided that a Pharmacovigilance Agreement shall be executed prior to
the first dosing of a human patient with a Combination Product.

 

- 48 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

12.2 Quality Agreements. The Parties shall comply with the terms and conditions
to be set forth in one or more “Quality Agreements,” which shall specify the
roles and responsibilities of the Parties in the manufacture, testing, release
and storage of Combination Products manufactured and supplied under Section 8.1
or under the Commercial Manufacturing and Supply Agreement. Such Quality
Agreement(s) shall include reasonable terms mutually acceptable to both Parties
(acceptance of each Party not to be unreasonably withheld) and shall be executed
by the Parties at times to be determined by the Parties, provided that a Quality
Agreement shall be executed prior to any provision of cGMP material
(e.g., Combination Products, GH, IGF-1, BP3 and/or ALS) by one Party to the
other. The form of GH that Genentech supplies to Tercica under Section 8.1 or
under the Commercial Manufacturing and Supply Agreement shall be in accordance
with Section 8.4.

Article 13

Term and Termination

13.1 Term. Unless earlier terminated in accordance with Section 13.3, the term
of this Agreement shall commence as of the Effective Date and shall continue
until both (a) all royalty obligations of the Parties under Sections G.2 and G.3
of Exhibit G expire, for those Indications on which royalties are due and (b) no
Combination Products have been Developed or Commercialized by the Parties for a
period of two (2) years, for those Indications for which the Parties are sharing
Operating Profits & Losses.

13.2 Termination for Material Breach. If either Party materially breaches this
Agreement, which breach is not cured within sixty (60) days (for purposes of
this Section 13.2, the “Cure Period”) of notice of such breach from the
non-breaching Party, the non-breaching Party shall have the right, at its sole
option, and in addition to any other remedies available to it by law or in
equity, to terminate this Agreement (in its entirety or in part, as provided
under Section 13.3 or Section 13.4, respectively) by notice of termination to
the other Party; provided however, that any right to terminate under this
Section 13.2 shall be stayed and the Cure Period tolled in the event that,
during any Cure Period, the Party alleged to be in default has initiated dispute
resolution in accordance with Article 15 with respect to the alleged default,
which stay and tolling shall last so long as the initiating Party diligently and
in good faith cooperates in the prompt resolution of such dispute resolution
proceedings.

13.3 Termination of Entire Agreement. If a breaching Party does not cure a
material breach in accordance with Section 13.2, the non-breaching Party shall
have the right to terminate this Agreement in its entirety, except as otherwise
provided under Section 13.4 with respect to termination only with respect to a
given Terminated Product Group. Further, a Party shall have the right to
terminate this Agreement in its entirety in accordance with Section 6.6. Upon
any termination of this Agreement in its entirety, the provisions of
Section 13.4 shall apply to all Short Stature Products and all Non-Short Stature
Products, each, respectively, as the Terminated Product Group.

13.4 Termination Related to a Product Group. If a non-breaching Party has the
right to terminate this Agreement due to an uncured material breach in
accordance with Section 13.2, and such material breach relates solely to one or
more Short Stature Products or

 

- 49 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

solely to one or more Non-Short Stature Products, the non-breaching Party may
terminate this Agreement only with respect to those Combination Products in the
product group to which such material breach relates (i.e., the non-breaching
Party may terminate the breaching Party’s rights and licenses only with respect
to all Short Stature Products or only with respect to all Non-Short Stature
Products, as the case may be), and all Combination Products in the product group
being terminated are referred to collectively as the “Terminated Product Group.”
Effective as of the date that the notice of termination is received by the
breaching Party (“Termination Date”), the following provisions of this
Section 13.4 shall apply:

(a) Termination of Breaching Party License to Terminated Product Group; Survival
of Sublicenses. The rights and licenses (if any) granted to the breaching Party
under Section 6.1 (if Tercica is the breaching Party) or under Section 6.2 (if
Genentech is the breaching Party) are hereby automatically terminated to the
extent such rights and licenses encompass the Terminated Product Group. The
breaching Party’s ownership interest in any Joint Trademarks that identify
Combination Products in the Terminated Product Group are hereby automatically
assigned to the non-breaching Party and, after such assignment, such Joint
Trademarks shall be deemed to no longer be within the defined term “Joint
Trademarks.” A given existing sublicense granted to a permitted Sublicensee
under such terminated licenses and assigned trademarks, if any, shall continue
in full force and effect following such termination and assignment, provided
that (i) such Sublicensee is in good standing at the time of such termination;
(ii) such Sublicensee agrees in writing to be bound by all the terms and
conditions of this Agreement that are applicable to such Sublicensee including,
without limitation, rendering directly to the non-breaching Party all payments
and other obligations due to the non-breaching Party related to such sublicense;
and (iii) the non-breaching Party is not terminating this Agreement in its
entirety in accordance with Section 6.6. If the Parties were sharing Operating
Profits & Losses with respect to the Terminated Product Group, a final
accounting of such Operating Profits & Losses as of the Termination Date shall
be made, and outstanding amounts due shall be paid within one hundred twenty
(120) days of the Termination Date.

(b) License to Genentech for Terminated Product Group. In the event Tercica is
the breaching Party, the provisions of this Section 13.4(b) shall apply. Whether
or not the licenses (if any) granted to Genentech under Sections 6.2(a) and
6.2(b) encompass the Terminated Product Group, Tercica hereby grants to
Genentech with respect to the Terminated Product Group (i) the license described
in Section 6.2(a), as an exclusive, sublicensable (without any need for consent)
license and (ii) the license described in Section 6.2(b), as a non-exclusive,
sublicensable (without any need for consent) license. In consideration for the
foregoing licenses, Genentech shall pay a royalty to Tercica under Section G.3
of Exhibit G which, after the Termination Date, in all cases (e.g., regardless
of when or if Tercica Opted-Out), shall be [ * ] (for purposes of this
Section 13.4(b), the “Tercica Royalty Rate”) of Net Sales of all Combination
Products in the Terminated Product Group for all Indications in the Territory,
for the royalty term set forth in Section G.8 of Exhibit G. Notwithstanding the
foregoing, but only in the event that (i) the Terminated Product Group is Short
Stature Products; (ii) Genentech’s right to terminate such Terminated Product
Group is solely due to Tercica’s breach of its diligence obligations under
Section 4.6 or Section 5.5 with respect to Short Stature Products (e.g., the
Agreement is not being terminated in its entirety); and (iii) the first patient
was dosed in at least one Phase II/III or Phase III Clinical Trial for a Short
Stature Product prior to the

 

- 50 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Termination Date, the Tercica Royalty Rate for such Terminated Product Group
shall be as follows: (A) [ * ], if no Short Stature Product has been granted
Regulatory Approval in (at least one of) France, Germany, Italy, Spain, the
United Kingdom or the United States and (B) [ * ], if such Regulatory Approval
has been granted.

(c) License to Tercica for Terminated Product Group. In the event Genentech is
the breaching Party, the provisions of this Section 13.4(c) shall apply. Whether
or not the licenses granted to Tercica under Sections 6.1(a) and 6.1(b)
encompass the Terminated Product Group, Genentech hereby grants to Tercica with
respect to the Terminated Product Group (i) the license described in
Section 6.1(a), as an exclusive, sublicensable (without any need for consent)
license and (ii) the license described in Section 6.1(b), as a non-exclusive,
sublicensable (without any need for consent) license. Genentech also hereby
grants to Tercica a fully paid-up, non-exclusive, sublicensable (without any
need for consent) license, under Genentech’s Manufacturing IP (as defined in
Section 13.4(f)(i)), to Manufacture and import GH for use in the Manufacture of
the Terminated Product Group. In consideration for the foregoing licenses,
Tercica shall pay a royalty to Genentech under Section G.2 of Exhibit G which,
after the Termination Date, in all cases (e.g., regardless of whether or if
Genentech Opted-In or Genentech Opted-Out), shall be [ * ] of Net Sales of all
Combination Products in the Terminated Product Group for all Indications in the
Territory, for the royalty term set forth in Section G.8 of Exhibit G.

(d) Transfer of Materials and Information; Regulatory Authority Submissions. To
the extent related to the Terminated Product Group and necessary for the
continued Development and Commercialization of the Terminated Product Group by
the non-breaching Party, within ninety (90) days after the Termination Date, the
breaching Party shall (i) transfer to the non-breaching Party copies of its
existing Know-How (other than Know-How to be transferred under
Section 13.4(f)(i)), pre-clinical and clinical data, assays and associated
materials, and protocols and procedures and (ii) allow the non-breaching Party
to cross-reference (or transfer to the non-breaching Party, if it so requests)
any INDs, NDAs or other submissions filed with any Regulatory Authority and
provide the non-breaching Party with copies of any Regulatory Authority
Documentation. The breaching Party shall, at its expense, effect all of the
activities specified in this Section 13.4(d) in a timely and orderly fashion so
as to preserve the value of what is being transferred in all material respects.

(e) Transition of Responsibilities. The breaching Party shall make its personnel
and other resources reasonably available to the non-breaching Party as necessary
to effect an orderly transition of Development and Commercialization
responsibilities, with the reasonable cost of such personnel and resources to be
borne by the breaching Party.

(f) Technology Transfer Agreement. For purposes of this Section 13.4(f),
“Supplied Product” means all Combination Products in the Terminated Product
Group and all of the individual compounds in such Combination Products that the
breaching Party is responsible for Manufacturing and supplying as of the
Termination Date. The Parties shall negotiate in good faith and enter into a
Technology Transfer Agreement (for purposes of this Section 13.4(f), a
“Technology Transfer Agreement”) to enable the non-breaching Party to
Manufacture (or have Manufactured by a Third Party) the Supplied Product. If the
Parties fail to

 

- 51 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

enter into the Technology Transfer Agreement within six (6) months of the
Termination Date, either Party may invoke the dispute resolution procedures of
Article 15 to resolve the disputed matters related to the Technology Transfer
Agreement. The Technology Transfer Agreement shall include the following terms
and conditions, together with such other customary representations, warranties,
covenants and conditions, satisfactory in form and substance to the Parties and
their legal advisors, as are necessary or appropriate for transactions of this
type:

(i) For purposes of this Section 13.4, “Manufacturing IP” means Know-How and
Patents that are Controlled by the breaching Party as of the Termination Date
and which are necessary or used by the breaching Party to Manufacture the
Supplied Product as manufactured by the breaching Party (or its contract
manufacturer) under this Agreement as of the Termination Date. The breaching
Party shall, at its expense, transfer its Manufacturing IP Know-How to the
non-breaching Party and provide related technical consultation to the
non-breaching Party, provided that such consultation shall be solely to the
extent reasonably necessary to transfer the production process for the Supplied
Product to a fully capable, large scale manufacturer.

(ii) The breaching Party shall have no obligation to provide any assistance or
support related to the physical plant or to transfer or otherwise provide any
equipment to the non-breaching Party.

(iii) The breaching Party’s obligation to Manufacture and supply the Supplied
Product to the non-breaching Party shall continue for a period of three
(3) years from the effective date of the Technology Transfer Agreement;
provided, however, if the non-breaching Party is using diligent efforts to
obtain Regulatory Approval for its Manufacture of the Supplied Product, it shall
have the option to extend such period for an additional year. The breaching
Party shall charge the non-breaching Party [ * ] of the breaching Party’s FBMC
for Supplied Product Manufactured and supplied under this Section 13.4(f)(iii).

13.5 Surviving Rights. Article 1; Sections 6.1(c), 6.2(c), 6.4 and 6.5;
Article 9; Sections 10.1, 10.3(b), 10.3(c) with respect to Joint Patents only,
10.3(d) and 10.4; Sections 13.4, 13.5 and 13.6; Article 14; Article 15 and
Article 16 and the rights and obligations contained therein shall survive the
termination or expiration of this Agreement. Exhibit D and Exhibit G shall
survive the termination or expiration of this Agreement to the extent applicable
to (a) payments that have accrued and remain unpaid as of the Termination Date;
(b) records retention and audits of any payments under this Agreement; and
(c) the survival of licenses provided under Section G.8(c) of Exhibit G.

13.6 Accrued Rights. Termination, relinquishment or expiration of the Agreement
for any reason shall be without prejudice to any rights that have accrued to the
benefit of either Party prior to such termination, relinquishment or expiration,
including damages arising from breach hereunder. Such termination,
relinquishment or expiration shall not relieve either Party from obligations,
which are expressly indicated to survive termination or expiration of the
Agreement.

 

- 52 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Article 14

Product Liability, Indemnification and Insurance

14.1 Combination Products for Indications with Shared Operating
Profits & Losses. The Parties agree that any Liability arising out of any claims
(including, without limitation, claims for bodily or personal injury or property
damage), suits, actions, demands or other proceedings by any Third Party other
than an Affiliate of a Party (collectively, “Third Party Claims”) resulting from
the Development, Manufacture or Commercialization of any Combination Product for
an Indication subject to shared Operating Profits & Losses (in accordance with
Section 2.6 and related provisions) shall be charged to TerGen as Other
Operating Income/Expense, except to the extent that such Liability arises from
(a) any negligence or willful misconduct of one of the Parties or any of their
respective Affiliates or Sublicensees or (b) a manufacturing defect in a product
(or component thereof) Manufactured by (or on behalf of) one of the Parties
under Article 8. “Liability” means losses, liabilities, costs, expenses
(including reasonable attorneys’ fees), penalties, judgments and/or other
damages.

14.2 Indemnification by Genentech. Subject to Section 14.4, Genentech agrees to
defend, at its own cost and expense, and to indemnify and hold harmless Tercica
and its Affiliates, and their respective directors, officers, employees and
agents (for purposes of this Section 14.2, the “Tercica Indemnified Parties”)
from and against any Liability arising out of any Third Party Claims resulting
from (a) the Development, Manufacture or Commercialization activities performed
by Genentech or any of its Affiliates or Sublicensees related to a Combination
Product for an Indication that is subject to royalty payments under Section G.3
of Exhibit G; (b) negligence or willful misconduct by Genentech or any of its
Affiliates or Sublicensees; or (c) a manufacturing defect in a product (or
component thereof) Manufactured by (or on behalf of) Genentech under Article 8,
in all cases, except to the extent that such Liability arises from any
negligence or willful misconduct by the Tercica Indemnified Party seeking
indemnification or any other Tercica Indemnified Party.

14.3 Indemnification by Tercica. Subject to Section 14.4, Tercica agrees to
defend, at its own cost and expense, and to indemnify and hold harmless
Genentech and its Affiliates, and their respective directors, officers,
employees and agents (for purposes of this Section 14.3, the “Genentech
Indemnified Parties”) from and against any Liability arising out of any Third
Party Claims resulting from (a) the Development, Manufacture or
Commercialization activities performed by Tercica or any of its Affiliates or
Sublicensees related to a Combination Product for an Indication that is subject
to royalty payments under Section G.2 of Exhibit G (or that would be subject to
such royalty payments in the event of the Expiration of Genentech’s Options);
(b) negligence or willful misconduct by Tercica or any of its Affiliates or
Sublicensees; or (c) a manufacturing defect in a product (or component thereof)
Manufactured by (or on behalf of) Tercica under Article 8, in all cases, except
to the extent that such Liability arises from any negligence or willful
misconduct by the Genentech Indemnified Party seeking indemnification or any
other Genentech Indemnified Party.

14.4 Indemnification Procedures.

(a) Notice. Each indemnified Party agrees to give the indemnifying Party notice,
as soon as practicable, but in any event within thirty (30) days if possible, of
any Liability or the

 

- 53 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

discovery of fact upon which such indemnified Party intends to base a request
for indemnification under Section 14.2 or 14.3. An indemnified Party’s failure
to provide such notice to the indemnifying Party shall constitute a waiver of
the indemnifying Party’s indemnification obligations if, and only if, the
indemnifying Party is materially damaged by such failure.

(b) Cooperation. Each Party shall furnish promptly to the other Party copies of
all papers and official documents received with respect to any Third Party
Claims. The indemnified Party shall cooperate with the indemnifying Party, at
the indemnifying Party’s request and expense including, without limitation, by
providing witnesses and records necessary in the defense against any Third Party
Claim. The indemnified Party shall have the right to retain counsel at its own
cost and expense.

(c) Settlements by Indemnifying Party. With respect to any Liability relating
solely to the payment of money damages for which the indemnifying Party
acknowledged in writing the obligation to indemnify the indemnified Party, the
indemnifying Party shall have the sole right to defend, settle, or otherwise
dispose of such Liability, on such terms as the indemnifying Party, it its sole
discretion, shall deem appropriate, provided that such defense, settlement or
disposition (i) will not result in the indemnified Party’s becoming subject to
injunctive or other relief and (ii) does not contain an admission of guilt or
other responsibility or liability by the indemnified Party or otherwise
adversely affect the business of the indemnified Party in any material manner.
With respect to all other Liability, the indemnifying Party shall obtain the
written consent of the indemnified Party, which consent shall not be
unreasonably withheld or delayed, prior to ceasing to defend, settling or
otherwise disposing thereof.

(d) Settlements by Indemnified Party. The indemnifying Party shall not be liable
for any settlement or other disposition of a Liability by the indemnified Party
that is reached without the written consent of the indemnifying Party.

(e) Reimbursements. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by any indemnified Party in
connection with any Liability shall be reimbursed on a calendar quarter basis by
the indemnifying Party, without prejudice to the indemnifying Party’s rights to
contest the indemnified Party’s right to indemnification, and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the indemnified Party.

 

- 54 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

14.5 Limitation on Damages. EXCEPT WITH RESPECT TO DAMAGES ACCRUING UNDER
SECTIONS 14.2 OR 14.3, AS APPLICABLE, IN NO EVENT SHALL A PARTY OR ANY OF ITS
AFFILIATES OR SUBLICENSEES BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE,
TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (A) THE DEVELOPMENT,
MANUFACTURE, USE OR SALE OF ANY PRODUCT OR COMPOUND DEVELOPED, MANUFACTURED OR
MARKETED HEREUNDER OR (B) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE
PROVISIONS OF THIS AGREEMENT.

14.6 Insurance. Each Party shall have and maintain such type and amounts of
liability insurance covering the Development, Manufacture, supply, use, and
sale, (as applicable to such Party) of IGF-1, GH and Combination Products as is
normal and customary in the pharmaceutical industry generally for parties
similarly situated, with a minimum combined single limit per occurrence for
products liability as follows: (a) a minimum limit of one million dollars
($1,000,000) at all times; (b) a minimum limit of ten million dollars
($10,000,000) for any period during which a Party is conducting a clinical
trial(s) with any Combination Product; and (c) a minimum limit of twenty million
dollars ($20,000,000) for any period during which a Party is selling any
Combination Product. Each of the foregoing insurance policies shall be primary
insurance. This insurance shall be carried with insurance companies with a Best
rating of A-XII or better by Genentech (provided, however, Genentech has the
right, in its sole discretion, to self-insure, in part or in whole, for any such
insurance), and A-VII or better by Tercica. If carried under a claims made form,
this insurance shall be carried by each Party for a minimum of ten (10) years
following the termination or expiration of this Agreement. Upon request, each
Party shall provide the other Party with a copy of its policies of insurance, or
a certificate of insurance in that regard, along with any material amendments
and revisions thereto. Each Party shall name the other Party as an additional
insured on the insurance policies discussed in this Section 14.6.
Notwithstanding the foregoing, Tercica shall not be required to obtain or
maintain product liability insurance until the earlier of (a) the commencement
of Tercica’s first clinical trial using a Combination Product or (b) Tercica
commencing supply of a Combination Product to any Third Party for human use.

Article 15

Dispute Resolution

15.1 Disputes Generally. The Parties recognize that disputes as to certain
matters may from time to time arise during the term of this Agreement which
relate to either Party’s rights and/or obligations hereunder. It is the
objective of the Parties to establish procedures to facilitate the resolution of
disputes arising under this Agreement in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to follow the procedures set forth in this Article 15 if and when
a dispute arises under this Agreement.

15.2 Internal Resolution. Unless otherwise specifically recited in this
Agreement, disputes between the Parties which are not resolved by the JSC will
be resolved in accordance with this Article 15. Any disputes relating to the
relationship between the Parties established

 

- 55 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

hereunder shall be first referred to the Chief Executive Officer of Tercica and
a senior officer of Genentech (at no less than vice-president level) designated
by Genentech as responsible for resolving disputes at any time after such
dispute has arisen and either Party believes that there has been sufficient
discussion of the matter at the JSC level. The senior officers shall in good
faith attempt to resolve the dispute presented to them. If, however, the senior
officers are unable to resolve such a dispute within ninety (90) days of being
requested by a Party to resolve the dispute, either Party may, by notice to the
other, invoke the provisions of Section 15.3 or 15.4, as applicable. Any statute
of limitations or similar time periods shall be tolled during such period.

15.3 Arbitration. The Parties agree that any dispute, controversy or claim
arising out of or relating to this Agreement, or the breach, termination,
enforceability or invalidity thereof, shall be resolved through negotiation. If
a dispute arises between the Parties, and if said dispute cannot be resolved
pursuant to Section 15.2, however, then any such dispute, controversy or claim
arising out of or relating to any provision of this Agreement, including,
without limitation, the interpretation, enforceability, performance, breach,
termination or validity hereof, including, without limitation, this arbitration
clause, shall be solely and finally settled by arbitration in the manner
specified in this Section 15.3, except as otherwise provided in Section 15.4.
All arbitration proceedings shall be conducted in the San Francisco Bay Area or
such other location as is mutually agreed to by the Parties. The arbitration
proceedings shall be conducted under the procedural rules of the American
Arbitration Association or such other forum as is mutually agreed to by the
Parties. The Party requesting arbitration shall serve upon the other Party a
written demand for arbitration stating the substance of the controversy, dispute
or claim, and the contention of the Party requesting arbitration. Within sixty
(60) days after the demand, the Parties shall select three (3) arbitrators as
follows: each Party shall designate one arbitrator, and those two arbitrators
shall designate a third. The decision of the arbitrators shall be in writing and
set forth the basis therefor. The arbitrators shall have the authority to award
such remedies as they believe are appropriate in the circumstances, including,
but not limited to, compensatory damages, interest, tort damages (but not
consequential and incidental damages or punitive or similar damages) and
specific performance and other equitable relief. The Parties shall abide by the
award rendered in such arbitration proceeding, and such award may be entered,
enforced and executed upon in any court having jurisdiction over the Party
against whom enforcement of such award is sought. The Parties shall divide
equally the administrative charges, arbitrators’ fees and related expenses of
arbitration, but each Party shall pay its own attorneys’ fees incurred in
connection with such arbitration; provided however, if the arbitrators
specifically determine that one Party prevailed clearly and substantially over
the other Party, then the arbitrators may require that the non-prevailing Party
shall also pay the prevailing Party’s reasonable attorneys’ fees and expert
witness costs and arbitration costs.

15.4 Subject Matter Exclusions. Notwithstanding the provisions of Section 15.3,
any dispute not resolved internally by the Parties pursuant to Section 15.2 that
involves the validity of a patent licensed to a Party under this Agreement
(a) that is issued in the United States shall be subject to actions before the
United States Patent and Trademark Office and/or submitted exclusively to the
federal court located in the jurisdiction of the district where any of the
defendants resides and (b) that is issued in any other country shall be brought
before an appropriate regulatory or administrative body or court in that
country, and the Parties hereby consent to the jurisdiction and venue of such
courts and bodies.

 

- 56 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

15.5 Injunctive Relief. Each Party acknowledges and agrees that nothing in this
Article 15 shall prevent a Party from seeking injunctive relief in a court of
law if such Party reasonably believes that complying with the dispute resolution
procedures set forth herein would cause it irreparable harm.

Article 16

Miscellaneous

16.1 Exports. Each Party acknowledges that the export of technical data,
materials and products is subject to the exporting Party receiving any necessary
export licenses and that the Parties cannot be responsible for any delays
attributable to export controls that are beyond the reasonable control of either
Party. Each Party agrees not to export or reexport, directly or indirectly, any
technical data, information or products generated under this Agreement in
violation of any governmental regulations and to obtain similar covenants from
their Affiliates, Sublicensees and contractors with respect to the subject
matter of this Agreement.

16.2 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are and shall otherwise be
deemed to be for purposes of Section 365(n) of the Bankruptcy Code licenses of
rights of “intellectual property” as defined in Section 101(35A) of the
Bankruptcy Code. The Parties shall retain and may fully exercise all of their
respective rights and elections under the Bankruptcy Code. Upon the bankruptcy
of any Party, the non-bankrupt Party shall further be entitled to a complete
duplicate of, or complete access to, any such intellectual property, and such,
if not already in its possession, shall be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement.

16.3 Assignment. Neither Party may assign this Agreement in its entirety to a
Third Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
without the prior written consent of the other Party, either Party may assign
this Agreement in its entirety:

(a) to any of its Affiliates, provided that any such assignment shall not
relieve the assigning Party of its responsibilities for performance of its
obligations under this Agreement; or

(b) in connection with a merger or similar reorganization or the sale of all or
substantially all of its assets to which this Agreement relates.

Any attempted assignment in violation of this Section 16.3 shall be void and of
no effect. All valid assignments shall be binding upon and inure to the benefit
of and be enforceable by and against the successors and permitted assigns of
Genentech or Tercica, as the case may be. If either Party assigns this Agreement
under clause (b) above or seeks and obtains the other Party’s consent to assign
this Agreement in its entirety to a Third Party, the assignee shall assume all
obligations of its assignor under this Agreement.

16.4 Force Majeure. No failure or omission by the Parties in the performance of
any obligation of this Agreement shall be deemed a breach of this Agreement or
create any liability if the same shall arise from any cause or causes beyond the
control of the Parties (including, without limitation, the following: acts of
God; acts or omissions of any government; any rules,

 

- 57 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

regulations or orders issued by any governmental authority or by any officer,
department, agency or instrumentality thereof; fire; flood; storm; earthquake;
accident; acts of war or terrorism; rebellion; insurrection; riot and invasion),
provided that such failure or omission resulting from one of the foregoing
causes is cured as soon as practicable after its occurrence.

16.5 Independent Contractors. It is understood and agreed that the relationship
between the Parties is that of independent contractors and that the relationship
between the two Parties shall not constitute a partnership, joint venture or
agency. Neither Genentech, on the one hand, nor Tercica, on the other hand,
shall have the authority to make any statements, representations or commitments
of any kind, or to take any action, that shall be binding on the other, without
the prior written consent of the other Party to do so (in its sole discretion).
All persons employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

16.6 Further Assurances. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including, without limitation, the filing of
such assignments, agreements, documents and instruments, as may be necessary or
as the other Party may reasonably request in connection with this Agreement or
to carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other Party its rights and remedies under this
Agreement.

16.7 Notices. Except as otherwise expressly provided in the Agreement, any
notice required under this Agreement shall be in writing and shall specifically
refer to this Agreement. Notices shall be sent via one of the following means
and will be effective (a) on the date of delivery, if delivered in person;
(b) on the date of receipt, if sent by a facsimile (with delivery confirmed); or
(c) on the date of receipt, if sent by private express courier or by first class
certified mail, return receipt requested. Any notice sent via facsimile shall be
followed by a copy of such notice by private express courier or by first class
mail. Notices shall be sent to the other Party at the addresses set forth below.
Either Party may change its addresses for purposes of this Section 16.7 by
sending notice to the other Party.

 

If to Tercica, to:       Tercica, Inc.    2000 Sierra Point Parkway, Suite 400
   Brisbane, CA 94005    Attention: General Counsel    Facsimile: (650) 238-1520
If to Genentech, to:       Genentech, Inc.    1 DNA Way    South San Francisco,
CA 94080    Attention: Corporate Secretary    Facsimile: (650) 952-9881

 

- 58 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

   With a required copy to:    Genentech, Inc.    1 DNA Way    South San
Francisco, CA 94080    Attention: VP, Alliance Management    Facsimile: (650)
467-3294

16.8 Waiver. Except as specifically provided for herein, the waiver from time to
time by either of the Parties of any of such Party’s rights or such Party’s
failure to exercise any remedy shall not operate or be construed as a continuing
waiver of same or of any other of such Party’s rights or remedies provided in
this Agreement.

16.9 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by
applicable law, (a) all other provisions hereof shall remain in full force and
effect and shall be liberally construed in order to carry out the intent of the
Parties as nearly as may be possible, and (b) the Parties agree to negotiate
provisions, in replacement of the provision held invalid, illegal or
unenforceable, that is consistent with applicable law and accomplishes, as
nearly as possible, the original intention of the Parties with respect thereto.
To the fullest extent permitted by applicable law, each Party hereby waives any
provision of law that would render any provision hereof prohibited or
unenforceable in any respect.

16.10 Entire Agreement; Modifications. This Agreement, including all Exhibits or
appendices attached hereto which are hereby incorporated herein by reference,
sets forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto and supersedes and
terminates all warranties, representations, conditions or understandings, either
oral or written, between the Parties with respect to the subject matter hereof
including, without limitation, the Confidentiality Agreements. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties hereto unless reduced to writing and signed by the respective
authorized representatives of the Parties.

16.11 Governing Law. This Agreement shall be governed and interpreted in
accordance with the substantive laws of the State of California notwithstanding
the provisions governing conflicts of laws under such law of the State of
California to the contrary, provided that matters of intellectual property law
shall be determined in accordance with the national intellectual property laws
relevant to the intellectual property in question.

16.12 Captions and Construction. Titles, headings and other captions are for
convenience only and are not to be used for interpreting this Agreement.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have drafted the Agreement or
authorized the ambiguous provision.

16.13 Consultation with Counsel. Each Party has been informed of its right to
consult with an attorney, has had the opportunity to consult with an attorney of
its choice and has read

 

- 59 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

this Agreement, with assistance from its counsel of choice, if desired. Each
Party understands all of this Agreement’s terms. Each Party has been given a
reasonable amount of time to consider the contents of this Agreement voluntarily
with full knowledge of this Agreement’s legal significance.

16.14 Counterparts; Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. For purposes hereof, a
facsimile copy of this Agreement, including the signature pages hereto, will be
deemed to be an original. Notwithstanding the foregoing, the Parties shall
deliver original execution copies of this Agreement to one another as soon as
practicable following execution thereof.

16.15 HSR Act.

(a) HSR Filing. Each of Genentech and Tercica shall, within fifteen (15) days
after Execution Date, file with the United States Federal Trade Commission and
the Antitrust Division of the United States Department of Justice, any
HSR Filing required of it under the HSR Act with respect to the subject matter
of this Agreement, which forms shall specifically request early termination of
the initial HSR Act waiting period. The Parties shall cooperate with one another
to the extent necessary in the preparation of any such HSR Filing. The Parties
commit to instruct their respective counsel to cooperate with each other and use
good faith, diligent efforts to facilitate and expedite the identification and
resolution of any such issues and, consequently, the expiration of the
applicable HSR Act waiting period, such good faith diligent efforts to include
counsel’s undertaking: (i) to keep each other appropriately informed of
communications received from and submitted to personnel of the reviewing
antitrust authority; and (ii) to confer with each other regarding appropriate
contacts with and response to personnel of the United States Federal Trade
Commission and the Antitrust Division of the United States Department of
Justice. Each Party shall be responsible for its own costs, expenses and filing
fees associated with any HSR Filing. In respect of any HSR Filing, each of
Genentech and Tercica shall use its good faith, diligent efforts to eliminate
any concern on the part of any court or governmental authority regarding the
legality of the proposed transaction, including cooperating in good faith with
any government investigation and the prompt production of documents and
information demanded by a second request for documents and of witnesses if
requested, and to cause the Effective Date of this Agreement to occur as soon as
practical, as provided in Section 16.15(b). Nothing in this Section shall:
(i) require either Party to consent to the divestiture or other disposition of
any of its or its Affiliates’ (and, for purposes of this Section 16.15(a) only,
Genentech’s Affiliates shall include Roche Holding Ltd and its affiliates)
assets or to consent to any other structural or conduct remedy, and (ii) each
Party and its Affiliates shall have no obligation to contest, administratively
or in court, any ruling, order or other action of the United States Federal
Trade Commission and the Antitrust Division of the United States Department of
Justice or any Third Party respecting the transactions contemplated by this
Agreement.

(b) Effective Date of this Agreement. Tercica shall provide notice to Genentech
promptly after all of the HSR Conditions are met. Except for the specific
provisions expressly identified in Section 16.15(c), this Agreement shall not be
effective until the effective date of such notice, determined in accordance with
Section 16.7 (“Effective Date”). As of the Effective Date, all of the provisions
of this Agreement shall be become effective automatically.

 

- 60 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Portions of Agreement Effective as of Execution Date. Notwithstanding
Section 16.15(b) and anything in this Agreement to the contrary, the following
provisions of this Agreement shall be in full force and effect as of the
Execution Date: Article 1 (Definitions) and Article 16 (Miscellaneous).

(d) Termination in Event of Second Request. In the event of a second request for
documents (as such term is routinely used by members of the business community
and the antitrust bar to refer to requests by the government for additional
information after the HSR Filing), either Party may terminate this Agreement
upon notice to the other Party, in which case, notwithstanding the obligations
of the Parties under Section 16.15(a) or the provisions that are stated to
survive under Section 13.5, all provisions of this Agreement shall terminate and
be of no force or effect.

{Signature Page Follows}

 

- 61 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be made as of the
Execution Date and to be executed and delivered by their duly authorized
representatives.

 

TERCICA, INC.     GENENTECH, INC. By:  

/s/ John A. Scarlett

    By:  

/s/ David Ebersman

Name:   John A. Scarlett     Name:   David Ebersman Title:   President & CEO    
Title:   Executive VP & CFO

 

- 62 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A

EXCLUDED INDICATIONS

Closed traumatic injury to head

Open traumatic injury to head

Traumatic or crush injury to spinal cord

Birth asphyxia

Perinatal asphyxia

In utero asphyxia

Toxic injury to brain

Near drowning

Acute meningitis (viral or bacterial)

Post cardiac bypass surgery

Post extra corporeal membrane oxygenation

Anaesthetic maladventure

Carbon monoxide poisoning

Status epilepticus

Apparent life threatening event of infancy (near miss cot death)

Asphyxiation

Acute Encephalomyelitis

Multiple Sclerosis

 

A-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT B

GENENTECH PATENTS

B.1: Genentech Patents Specific to Combination Products

In addition to the Patents listed in the following table, Section B.1 of
Exhibit B of this Agreement includes any Patent included in: (a) Section B.1 of
Exhibit B of the U.S. IGF-1 Agreement or (b) Section B.1 of Exhibit B of the
International IGF-1 Agreement, in each case, to the extent such Patent includes
a Valid Claim that Covers Combination Product(s) in the Field.

 

Docket No.

  

Subject Matter

  

US Patent No.

[ * ]    [ * ]    [ * ]

B.2: Genentech Patents More Broadly Applicable to Proteins and Genentech Patents
Specific to GH

In addition to the Patents listed in the following table, Section B.2 of
Exhibit B of this Agreement includes any Patent included in: (a) Section B.2 of
Exhibit B of the U.S. IGF-1 Agreement or (b) Section B.2 of Exhibit B of the
International IGF-1 Agreement, in each case, to the extent such Patent includes
a Valid Claim that Covers Combination Product(s) in the Field.

 

Docket No.

  

Subject Matter

  

US Patent/Publication No.

[ * ]    [ * ]    [ * ]

 

B-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT C

INITIAL DEVELOPMENT PLAN

 

C-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

Overview of the Proposed Tercica Development Plan for

rhGH/rhIGF-1 Combination Products in Short Stature

and Adult Growth Hormone Deficiency

[ * ]

References

 

1. Clark, R.G., D.L. Mortensen, and L.M.S. Carlsson, Insulin-like growth
factor-1 and growth hormone (GH) have distinct and overlapping anabolic effects
in GH-deficient rats. Endocrine, 1995. 3: p. 297-304.

 

2. Clark, R.G., et al., Additive effects on body growth of insulin-like growth
factor-1 and growth hormone in hypophysectomized rats. Endocrinol Metab, 1994.
1: p. 49-54.

 

3. Fielder, P.J., et al., Differential long-term effects of insulin-like growth
factor-I (IGF-I), growth hormone (GH), and IGF-I plus GH on body growth and IGF
binding proteins in hypophysectomized rats. Endocrinology, 1996. 137(5): p.
1913-20.

 

4. Cohen, P., et al. IGF-based dosing of growth hormone accelerates the growth
velocity of children with growth hormone deficiency (GHD) and idiopathic short
stature (ISS). in ESPE/LWPES 7th Joint Meeting. 2005. Lyon, France.

 

5. Mauras, N., et al., Insulin-like growth factor I and growth hormone (GH)
treatment in GH-deficient humans: differential effects on protein, glucose,
lipid, and calcium metabolism. J Clin Endocrinol Metab, 2000. 85(4): p. 1686-94.

 

6. Ford, E.S., W.H. Giles, and W.H. Dietz, Prevalence of the metabolic syndrome
among US adults: findings from the third National Health and Nutrition
Examination Survey. JAMA, 2002. 287(3): p. 356-9.

 

7. Carroll, P.V., et al., Growth hormone deficiency in adulthood and the effects
of growth hormone replacement: a review. Growth Hormone Research Society
Scientific Committee. J Clin Endocrinol Metab, 1998. 83(2): p. 382-95.

 

8. Vance, M.L. and N. Mauras, Growth hormone therapy in adults and children. N
Engl J Med, 1999. 341(16): p. 1206-16.

 

9. American Association Of Clinical Endocrinologists Medical Guidelines For
Clinical Practice For Growth Hormone Use In Adults And Children—2003 Update.
http://www.aace.com/pub/pdf/guidelines/hgh.pdf

 

2

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

EXHIBIT D

FINANCIAL APPENDIX

This Financial Appendix covers financial planning and accounting policies and
procedures to be followed in determining and sharing Operating Profits & Losses
under the Agreement. For that purpose, this Financial Appendix (in conjunction
with Exhibit G) defines the components of Operating Profits & Losses, and sets
forth principles and methods for forecasting, reporting, accounting, making
payments, auditing accounts and other related matters. This Financial Appendix
is incorporated into and is a part of the Agreement, and is governed by the
terms and conditions of the Agreement, including the confidentiality provisions.
In the event of a conflict between a provision in this Financial Appendix and
the main body of the Agreement, the provision in the main body of the Agreement
shall govern and control.

This Financial Appendix shall apply following a Genentech Opt-In until a
Genentech Opt-Out (if ever) to the Development and Commercialization of all
Combination Products for all Indications in the Territory, unless and until a
Tercica Opt-Out (if ever), in which case it shall apply only to the Development
and Commercialization of Combination Products for Short Stature Indications in
the Territory.

D.1 Financial Appendix Definitions.

All capitalized terms used in this Financial Appendix shall have the meanings
set forth in this Section D.1 or, if no definition is set forth in Section D.1,
then as set forth in Article 1 of the Agreement.

[ * ]

D.1.18 “TerGen” is defined in Section D.2.1.

D.2 Accounting Principles.

D.2.1 No Legal Status. For purposes of this Financial Appendix only, the
consolidated accounting of operations for the collaboration in the Territory
under this Agreement shall be referred to as “TerGen.” TerGen is not a legal
entity and has been defined for identification purposes only.

D.2.2 Fiscal Year. The fiscal year of TerGen is a calendar year.

D.2.3 Booking Sales. Which Party books sales of a given Combination Product
shall be consistent with the Parties’ responsibilities for selling and marketing
such Combination Product (as responsibilities for such activities are specified
in the applicable Commercialization Plan) in accordance with GAAP.

D.2.4 Accounting Treatment for Operating Profits & Losses. In determining and
reporting Operating Profits & Losses, the Parties shall apply GAAP. Each Party
shall provide financial information under this Agreement in a format consistent
with GAAP and the definitions set forth in this Agreement, and shall perform
calculations to determine Operating Profits & Losses in accordance with GAAP.
The Parties shall work together in good faith to harmonize their accounting
treatment to reflect GAAP.

 

D-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

D.2.5 Accounting and Cost Categories. Definitions of the various categories of
revenues, costs and expenses included in Operating Profits & Losses shall be
interpreted in accordance with GAAP. As such, without limiting the generality of
the foregoing, no cost allocated to any one particular category hereunder will
be duplicated in any other category, and each category shall only include costs
that are directly allocable to that category.

D.2.6 Project Reporting. Each Party shall maintain a project cost accounting
system and shall report its costs and expenses in a manner consistent with such
system. In general, project cost accounting systems report actual time spent on
specific projects, apply the actual labor costs, capture actual costs of
specific projects and allocate other expenses to projects.

D.3 Financial Planning and Annual Budgets.

D.3.1 Preparation of Annual Budgets. At least seventy-five (75) days prior to
the beginning of each calendar year, or on another schedule agreed to by the
JSC, each Party shall prepare and submit to the JSC the proposed Annual
Budget(s) for which it is responsible (under Section 4.2(c) and Section 5.2(b)),
for the next calendar year, for approval by the JSC. Each proposed Annual Budget
submitted to the JSC (under Section 4.2 and Section 5.2) shall be substantially
the same as the budget approved by the submitting Party’s internal committee
that is responsible for approving budgets for the relevant Development or
Commercialization program (e.g., as of the Execution Date, for Genentech, its
“Portfolio Planning Committee” and for Tercica, its “Management Committee”). The
JSC shall discuss, revise (as needed) and approve a given Annual Budget in light
of the associated Development Plan or Commercialization Plan within thirty
(30) days of its submission, or on another schedule agreed to by the JSC. If a
Party does not submit a given Annual Budget for which it is responsible, such
Annual Budget shall be deemed to be zero dollars for the applicable calendar
year (including for purposes of determining material variances under
Section D.3.3). If a Party submits a given Annual Budget for which it is
responsible, but the JSC does not formally approve such Annual Budget prior to
the applicable calendar year, the last version of such Annual Budget submitted
to the JSC shall be deemed to be the approved Annual Budget until the JSC
formally approves an applicable Annual Budget (which shall then apply
retroactively for the calendar year).

D.3.2 Preparation of Long Range Plan. In addition to the “Long Range Plan”
reports (as set forth in the table in Section D.4.2), the JSC (or its designee)
shall, at the JSC’s discretion, prepare a long range plan for TerGen that will
include expected ranges of revenues, costs and expenses for TerGen over a
multi-year period.

D.3.3 Use of Annual Budgets. Annual Budgets are for purposes of information,
planning and guidance in operations. However, Operating Profits & Losses is
calculated based on actual amounts. Reports of actual results compared to Annual
Budgets for TerGen will be made and submitted to the JSC on a quarterly basis
for the JSC’s approval of the reported amounts. Actual costs and expenses in
excess of a material variance from a given Annual Budget will not be included in
the calculation of Operating Profits & Losses, unless approved by the Party that
is not the Lead Development Party or Lead Commercial Party (as the case may be)
for such Annual Budget and such approval is documented in JSC meeting minutes.
For purposes of this Section D.3.3, a “material variance” means a variance that
is at least ten percent (10%) of the total costs and expenses in a given Annual
Budget.

 

D-2

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

D.4. Reports and Exchange of Financial Information.

D.4.1 Reports. Reports of revenues, costs and expenses (as set forth in the
table in Section D.4.2) must be on a Combination Product-by-Combination Product
basis. Unless otherwise set forth, each report of actual results provided must
include a calculation of the variance from the corresponding amount in the
applicable Annual Budget. Reports also must include information from
Sublicensees relevant to the calculation of Operating Profits & Losses. Unless
otherwise agreed by the JSC, reports of Operating Profits & Losses shall be in
the form of the Financial Schema. Determination of Operating Profits & Losses
will be based on each Party’s respective financial information.

D.4.2 Exchange of Financial Information. Each Party is responsible for providing
the other Party reports and information (as set forth in the table below) for
activities for which it is responsible and costs it incurred and revenue
obtained that is a category of Operating Profits & Losses. If the date indicated
in the table below is not a business day, then submissions are due on the next
business day. If a Party substantially or materially changes its internal
reporting cycles and deadlines generally, the Parties shall revise the cycles
and deadlines to reasonably accommodate such change. In the event that the
Parties disagree as to revised cycles and deadlines, the Lead Development Party
or Lead Commercial Party (as the case may be) for a given group of Indications
shall determine the cycles and deadlines for reports for Combination Products
for such Indications.

 

Party providing

information

  

Report

  

Timing

  

Financial information included
in report

Each Party responsible for Development or Commercialization    Forecasts   
Calendar quarterly, 30 days prior to the start of each calendar quarter   
Forecasts of Development Costs or Net Sales (as applicable) for upcoming
calendar quarter and the remaining quarters of the calendar year Each Party
responsible for Development or Commercialization    Long Range Plan    Annually,
90 days prior to the start of each calendar year    Forecasts of Development
Costs, Cost of Sales, Marketing Costs, Net Sales and Selling Costs (as
applicable) for upcoming 5 calendar years Each Party responsible for Development
   Development Costs    Calendar quarterly, within 30 days after end of calendar
quarter   

Actual Development Costs*

 

Variance from amount in Annual Budget (calendar quarterly and year to date)

Each Party responsible for Manufacturing    Cost of Sales    Calendar quarterly,
within 30 days after end of calendar quarter   

Actual Cost of Sales*

 

Variance from amount in Annual Budget (calendar quarterly and year to date)

 

D-3

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

 

Party providing

information

  

Report

  

Timing

  

Financial information included
in report

Each Party responsible for Commercialization    Net Sales and Commercialization
Costs    Calendar quarterly, within 30 days after end of calendar quarter   

Actual Gross Sales*

 

Actual Sales Returns and Allowances*

 

Actual Sales Costs*

 

Actual Marketing Costs*

 

Variance from amount in Annual Budget (calendar quarterly and year to date)

--------------------------------------------------------------------------------

* Calendar quarterly reports may be based on estimates to the extent actual
amounts of revenues, costs or expenses are not yet available. On an ongoing
basis, the Parties shall reconcile actual amounts for prior periods with the
estimated amounts used to provide earlier reports.

D.4.3 Operating Profits & Losses. After the end of each calendar quarter, the
Booking Party for a given Combination Product shall prepare a statement of
Operating Profits & Losses for that calendar quarter, using the reports provided
by the Parties under Section D.4.2 and as such information may have been updated
by either Party to reflect actual, rather than estimated, amounts. In the event
a Booking Party for such Combination Product is not yet determined, (a) if only
one Party is designated as a Lead Commercial Party for such Combination Product
(i.e., one Party is the Lead Commercial Party for all Indications for such
Combination Product), such Lead Commercial Party shall prepare such statement or
(b) if each Party is designated as a Lead Commercial Party for such Combination
Product (e.g., if Tercica is the Lead Commercial Party for the AGHD Indication
and Genentech is the Lead Commercial Party for Other Indications), Tercica shall
prepare such statement. Within sixty (60) days after the end of each calendar
quarter, the Party that prepared such statement shall present it to the JSC,
along with a statement of calendar quarterly and year-to-date variances from the
applicable Annual Budget. Such statement is the basis of settlement payments
under Section D.5, but subject to Section D.3.3.

D.5 Sharing of Operating Profits & Losses. If the Parties are sharing Operating
Profits & Losses for Combination Products with respect to a given group of
Indications as provided in Section 2.6, Genentech and Tercica agree to share
such Operating Profits & Losses in the Territory as follows:

(a) Short Stature Indications. With respect to Short Stature Products for Short
Stature Indications, Genentech shall be allocated [ * ] and Tercica shall be
allocated [ * ] of such Operating Profits & Losses; provided, however, in the
event of a Commercial Deciding Vote Election by Genentech, Genentech shall be
allocated [ * ] and Tercica shall be allocated [ * ] of such Operating
Profits & Losses up through and until the first Regulatory Approval is granted
by the FDA for a Combination Product for any Indication.

 

D-4

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

(b) AGHD Indication Without an Other Indication NDA Submission Notice. With
respect to Non-Short Stature Products for the AGHD Indication, until such time
as Genentech provides Tercica with an Other Indication NDA Submission Notice (if
ever), Genentech shall be allocated [ * ] and Tercica shall be allocated [ * ]
of such Operating Profits & Losses; provided, however, in the event of a
Commercial Deciding Vote Election by Genentech, Genentech shall be allocated [ *
] and Tercica shall be allocated [ * ] of such Operating Profits & Losses up
through and until the first Regulatory Approval is granted by the FDA for a
Combination Product for any Indication.

(c) AGHD Indication With an Other Indications NDA Submission Notice. With
respect to Non-Short Stature Products for the AGHD Indication, commencing at
such time as Genentech provides Tercica with an Other Indication NDA Submission
Notice (if ever), Genentech shall be allocated [ * ] and Tercica shall be
allocated [ * ] of such Operating Profits & Losses.

(d) Other Indications. With respect to Non-Short Stature Products for
Other Indications, Genentech shall be allocated [ * ] and Tercica shall be
allocated [ * ] of such Operating Profits & Losses.

D.6 Settlement Payments between the Parties.

D.6.1 Payment. Within ninety (90) days after the end of each calendar quarter,
the Parties shall make settlement payments based on their share of Operating
Profits & Losses (in accordance with Section D.5) for each Combination Product.
The actual amounts of the settlement payments made shall reflect the net amount
owed by the Party making the payment. The amount of the settlement payment will
reflect the amount of Operating Profits & Losses set forth in the then-current
reports; where settlement payments are based on estimates, adjustments will be
reflected in future reports.

D.6.2 Interest. In the event any payment is made more than thirty (30) days
after such payment is due, the paying Party shall increase the amount otherwise
due and payable by adding interest thereon, computed at the Interest Rate,
commencing from the date such payment was due.

D.7 Audits and Interim Review. Each Party shall maintain records and permit
audits as set forth in Section G.10 of Exhibit G.

D.8 Guidelines for Charging Costs. In the event that there is more than one
Combination Product for a given Indication, the Parties will agree upon
reasonable guidelines for determining amounts chargeable and allocable to each
such Combination Product. In the event that there is more than one Indication
for a given Combination Product at the time costs and expenses are incurred for
such Combination Product, the Parties will agree upon reasonable guidelines for
determining amounts chargeable and allocable to each such Indication.

D.9 Start of Operations and Effective Accounting Date Termination. Operation of
TerGen will commence on the Genentech Opt-In Date. Except as otherwise agreed
between the Parties, costs and expenses incurred prior to such date are not
chargeable to TerGen (including Development Costs reimbursed to Tercica by
Genentech under Section 2.5 of the Agreement). In the event of a Genentech
Opt-Out, the operation of TerGen will cease as of the effective date of the
Genentech Opt-Out.

 

D-5

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

D.10 Change in Booking Party. Should the Booking Party for a given Combination
Product change from one Party to the other Party, and either Party or its
independent auditors determines that it is necessary to adjust its historical
financial reporting, the Parties agree to provide all necessary financial
information (to the extent not covered within reports under Section D.4.1) for
the three (3) prior calendar years.

D.11 Consolidation of Tercica Financial Data. If, at any time during the term of
the Agreement, compliance with any provision of this Agreement would, in
Genentech’s reasonable opinion and with the concurrence of Genentech’s
independent auditors, require Genentech to consolidate Tercica within
Genentech’s financial statements in order to comply with GAAP, then upon
Genentech’s request, Tercica shall provide to Genentech Tercica’s unaudited
quarterly consolidated financial statements, prepared in accordance with GAAP
(i.e., balance sheet, income statement and statement of cash flows) within ten
(10) days after the end of each calendar quarter. In the event of any such
consolidation, Genentech shall notify Tercica in writing and shall provide to
Tercica such information as Tercica may require to comply with its accounting
and reporting obligations under GAAP and any applicable law arising from any
such consolidation.

 

D-6

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

EXHIBIT E

PRESS RELEASE

Investor and Media Contact:

Fredrik Wiklund

Senior Director, Investor Relations &

Corporate Development

fredrik.wiklund@tercica.com

Tercica Announces Agreement with Genentech for Worldwide Growth Hormone and

IGF-1 Combination Product Development and Commercialization

—Combination Products for the Potential Treatment of Short Stature

and Adult Growth Hormone Deficiency—

—Tercica May Receive up to $53 Million in Equity Payments, Opt-in Payments,

R&D Reimbursement and Milestone Payments from Genentech—

—Pending FDA guidance, Tercica intends to initiate

Phase II Clinical Trials in 2008—

BRISBANE, Calif. (July 10, 2007) – Tercica, Inc. (Nasdaq:TRCA) today announced
an agreement with Genentech, Inc. for the development, manufacture and worldwide
commercialization of two products containing Genentech’s recombinant human
growth hormone Nutropin AQ® (somatropin (rDNA origin)) and Tercica’s recombinant
insulin-like growth factor-1 Increlex® (mecasermin (rDNA origin) injection) for
the treatment of short stature, adult growth hormone deficiency (AGHD), and
potentially other metabolic disorders. Nutropin AQ® and Increlex® were
originally designed and formulated so that the therapies could be combined and
potentially given as a single, daily injection.

Pending U.S. Food and Drug Administration guidance and timely IND acceptance,
Tercica plans to initiate Phase II clinical development in 2008 of one
combination product for patients with low IGF-1 levels and short stature not
associated with growth hormone deficiency; and a second combination product for
patients with AGHD.

“This collaboration allows us to embark on two new and exciting development
programs that each have scientific merit,” said John A. Scarlett, M.D.,
Tercica’s President and Chief Executive Officer. “With demonstrated synergies in
pre-clinical studies, the combination of rhGH and rhIGF-1 could have the
potential for several important therapeutic benefits compared to either rhGH or
rhIGF-1 monotherapy alone for the treatment of patients with short stature and
AGHD and potentially other adult metabolic disorders. With our current cash
position, equity sales associated with this agreement and possible collaboration
for both programs through sublicensing of Tercica’s ex-U.S. rights, Tercica
continues to have profitability in 2010 as a goal without additional equity
financing unless needed to support additional new initiatives or strategic
opportunities.”

 

E-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

Terms of Agreement

Under the terms of the collaboration, Tercica may be eligible to receive a total
of up to $53 million in equity payments, opt-in payments, research and
development cost reimbursement, and milestone payments. In connection with the
transaction, Genentech will purchase 708,591 shares of Tercica’s common stock
for $4 million.

Tercica will fund and lead initial development efforts for both combination
products. Genentech has certain rights to opt in to the development programs for
both products. The opt-in rights remain open until completion of a Phase II
clinical study for each product that is sufficient to enable a pivotal trial.

Upon exercise of any opt-in by Genentech, Genentech shall reimburse certain
incurred research and development costs. Following such exercise by Genentech, a
cost and profit share structure will take effect for all future development and
commercial activities of both combination products, and Genentech will have
certain commercialization rights, including the right to co-promote both
combination products upon regulatory approval. If Genentech does not exercise
any of its opt-in rights, then Tercica will have full development and
commercialization rights to the combination products, and will owe Genentech
royalties on worldwide sales.

Development of GH/IGF-1 Combination Product

About Increlex® (mecasermin (rDNA origin) injection)

The active ingredient of Increlex® is recombinant human insulin-like growth
factor-1 (IGF-1). IGF-1 is the direct mediator of growth hormone’s (GH) effect
on statural growth, and must be present for normal growth of bones and cartilage
in children. In Primary IGFD, children’s serum IGF-1 levels are low, despite the
presence of a normal or elevated GH level. Without adequate IGF-1, children
cannot achieve normal height. In children with this disorder, low IGF-1 levels
are due to growth hormone resistance associated with mutations in GH receptors,
post-GH receptor signaling pathways, or to defects in IGF-1 gene expression.
Increlex® has been marketed in the United States by Tercica since early 2006.
Exclusive rights to develop and commercialize Increlex® were licensed to Ipsen
in October 2006 for all regions of the world except the United States, Japan,
Canada, Taiwan and certain countries of the Middle East and North Africa.

About Nutropin AQ® (somatropin (rDNA origin))

Nutropin AQ(R) (somatropin (rDNA origin) injection) is produced using
recombinant DNA technology and has the same amino acid sequence as human growth
hormone produced naturally in the human body. It is marketed as Nutropin AQ® in
Austria, Denmark, Finland, France, Germany, Ireland, the Netherlands, Norway,
Sweden, Portugal, Spain and the United Kingdom. Other regulatory reviews are
underway in Europe and worldwide, excluding North America and Japan.

 

E-2

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

Nutropin AQ® is supplied as 10 mg of sterile liquid somatropin per cartridge for
exclusive use with the Nutropin AQ® Pen, a simple, convenient, easy-to-use
device for subcutaneous injection. Nutropin AQ® is approved for the treatment of
GHD in children and adults, for the long-term treatment of short stature in
children with Turner syndrome, the treatment of growth failure in chronic renal
insufficiency patients prior to transplantation and the long-term treatment of
children with idiopathic (of unknown origin) short stature (ISS).

Potential of GH/IGF-1 Combination Product for Short Stature

One combination product will initially be studied in patients with low IGF-1
levels and short stature not associated with growth hormone deficiency, for
example ISS. A potential cause of short stature in this group of patients could
be a suboptimal IGF-1 secretion in response to growth hormone stimulation alone.
Pre-clinical studies suggest that co-administration of GH and IGF-1 may increase
specific growth responses greater than either therapy alone. Therefore, Tercica
believes that treatment with a combination of both GH and IGF-1 may be superior
to monotherapy of either component alone in a subpopulation of children with low
IGF-1 and short stature not associated with growth hormone deficiency.

Potential of GH/IGF-1 Combination Product for AGHD

A second combination product will initially be studied in the AGHD population.
These patients have abnormalities in body composition (e.g., increased body fat
and reduced lean muscle mass). Preclinical studies have suggested that
co-administration of GH and IGF-1 result in synergistic effects on these
parameters. Tercica also believes that delivered together as a combination
product, some of the negative effects of each individual component could
potentially be mitigated by the positive effects of the other, especially their
effects on glucose metabolism. Upon review of the clinical data in AGHD, Tercica
and Genentech will evaluate the attractiveness of this combination product in
treating other metabolic disorders.

Conference Call and Webcast Information

Tercica’s senior management team will host an investment community conference
call tomorrow to discuss the collaboration with Genentech beginning at 9:00 a.m.
EDT. To access the live teleconference, please dial (888) 803-8296 (U.S.) or
(706) 634-1250 (international) and reference the conference ID# 6557103. To
access the webcast, please go to the Events page on the Investors section of the
Company’s Web site at www.tercica.com.

A telephone replay will be available approximately two hours after the call for
48 hours by dialing (800) 642-1687 from the U.S., or (706) 645-9291 for
international callers and entering reservation number 6557103. A replay of the
webcast will be available on the Company’s Web site for 21 days at
www.tercica.com.

 

E-3

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Confidential

About Tercica

Tercica is a biopharmaceutical company committed to improving endocrine health
by partnering with the endocrine community to develop and commercialize new
therapeutics for short stature and other metabolic disorders. For further
information on Tercica, please visit www.tercica.com.

Safe Harbor Statement

Except for the historical statements contained herein, this press release
contains forward-looking statements concerning Tercica’s prospects and
expectations, including without limitation, that Tercica: (A) may receive from
Genentech up to $53 million in equity, opt-in and milestone payments and
research and development cost reimbursement; (B) plans to initiate Phase II
clinical development of the combination products in 2008 for both short stature
and AGHD; (C) believes that treatment with a combination of both GH and IGF-1
may offer several important therapeutic benefits when compared with, and be
superior to monotherapy in a subpopulation of children with low IGF-1 and short
stature not associated with growth hormone deficiency, and for patients with
AGHD; (D) believes that for patients with AGHD, delivered together as a
combination product, some of the negative effects of each individual component
could potentially be mitigated by the positive effects of the other, especially
their effects on glucose metabolism; and (E) continues to have profitability as
a goal in 2010 without the need for additional equity financing. Because
Tercica’s forward-looking statements are subject to risks and uncertainties,
there are important factors that could cause actual results to differ materially
from those in the forward-looking statements. These factors include, without
limitation, risks and uncertainties related to the following: (i) for
(A) (C) (D) and (E) above, data from Tercica’s clinical trials of the
combination products may not demonstrate sufficient efficacy or safety for
either clinical development or commercial purposes or to enable Tercica to
receive any financial remuneration, and Genentech may never opt-in; (ii) for
(B) above, the FDA may have concerns or requirements that impede Tercica from
beginning the Phase II clinical trials in 2008 or cause Tercica to stop all
clinical development of the combination products; (iii) also for (E) above,
Tercica’s internal projections for revenues and costs through 2010 may be
incorrect or not actually achieved, Tercica may be unable to sublicense its
ex-U.S. rights on financial terms that it projects, or at all, and Tercica may
undertake new and costly initiatives or strategic opportunities; and (iv) for
(A) - (E) above, the risks and uncertainties of drug development and others
risks and uncertainties disclosed from time-to-time in reports filed by Tercica,
including most recently Tercica’s Form 10-Q for the quarter ending March 31,
2007 filed with the SEC on May 4, 2007. Tercica disclaims any obligation or
undertaking to update or revise any forward-looking statements contained in this
press release.

 

E-4

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT F

{INTENTIONALLY OMITTED}

 

F-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT G

PAYMENTS, EQUITY ISSUANCES AND ROYALTIES

G.1 Payments and Equity Issuances.

(a) Initial Equity Investment.

(i) Within thirty (30) days after the Effective Date, Genentech shall purchase
from Tercica, and Tercica shall issue to Genentech, that number of shares of
Tercica’s common stock equal to four million dollars ($4,000,000) divided by the
Fair Market Value on the trading date immediately prior to the Execution Date,
rounded down to the nearest whole share, at a price per share equal to the Fair
Market Value on the trading date immediately prior to the Execution Date (for
purposes of this Section G.1, (the “Initial Equity Investment”).

(ii) For Purposes of this Section G.1, “Fair Market Value” means the average of
the closing prices of Tercica’s common stock on the Nasdaq Global Market, or
such other exchange or market as it then the principal market or exchange on
which Tercica’s common stock is traded, for the twenty (20) trading days ending
on the applicable reference date.

(iii) Notwithstanding Section G.1(a)(i), if the Fair Market Value on the trading
date immediately prior to the Execution Date is less than $4.75 (as adjusted for
any stock dividends, combinations, splits, recapitalizations and the like), then
(A) the Initial Equity Investment shall be at Tercica’s option, exercisable in
its sole discretion by sending notice of a purchase request to Genentech within
fifteen (15) business days after the Effective Date and (B) the total number of
shares of Tercica’s common stock to be purchased and sold pursuant to this
Section G.1(a) shall be 842,105 shares (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like). In the event of a
purchase request pursuant to the Section G.1(a)(iii), Genentech shall purchase,
and Tercica shall issue to Genentech, within thirty (30) business days after
receiving notice of such purchase request from Tercica, 842,105 shares of
Tercica’s common stock (as adjusted for any stock dividends, combinations,
splits, recapitalizations and the like) at a price per share equal to the Fair
Market Value on the trading date immediately prior to the Execution Date.

(b) Second Option Equity Investment.

(i) For purposes of this Section G.1(b), the “Expiration of the First Option”
shall occur (only once) on the later of (A) the last day of the First Option
Notice Period for Short Stature or (B) the last day of the First Option Notice
Period for AGHD/Other, in each case, including any extensions. If Genentech does
not exercise its First Option (as provided under Section 2.2(b)), Genentech may
acquire a Second Option by (A) providing notice to Tercica of Genentech’s desire
to acquire the Second Option and (for purposes of this Section G.1(b), the
“Second Option Notice”) and (B) subject to Section G.1(b)(iii), making an
additional equity investment within thirty (30) days of the Expiration of the
First Option (“Second Option Equity Investment”). In order to assist Genentech
in determining whether to acquire a Second Option, Tercica agrees that it shall
deliver to Genentech an updated Disclosure Schedule within ten (10) business
days after a written request by Genentech therefor, which such

 

G-1

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

request shall be made by Genentech prior to providing the Second Option Notice
to Tercica. For purposes of this Section G.1, “Disclosure Schedule” shall have
the meaning ascribed to it in the Purchase Agreement (as defined in Section
G.1(d)).

(ii) For the Second Option Equity Investment, Genentech shall purchase from
Tercica, and Tercica shall issue to Genentech, that number of shares of
Tercica’s common stock equal to four million dollars ($4,000,000) divided by the
Fair Market Value on the trading date immediately prior to the date of the
Expiration of the First Option, rounded down to the nearest whole share, at a
price per share equal to the Fair Market Value on the trading date immediately
prior to the date of the Expiration of the First Option.

(iii) Notwithstanding Sections G.1(b)(i) and (ii), if the Fair Market Value on
the trading date immediately prior to the date of the Expiration of the First
Option is less than $4.75 (as adjusted for any stock dividends, combinations,
splits, recapitalizations and the like), then (A) the Second Option Equity
Investment shall be at Tercica’s option, exercisable in its sole discretion by
sending notice of a purchase request to Genentech within fifteen (15) business
days after receiving the Second option Notice and (B) the total number of shares
of Tercica’s common stock to be purchased and sold pursuant to this Section
G.1(b) shall be 842,105 shares (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like). In the event of a
purchase request pursuant to this Section G.1(b)(iii), Genentech shall purchase,
and Tercica shall issue to Genentech, within thirty (30) business days after
receiving notice of such purchase request from Tercica, 842,105 shares of
Tercica’s common stock (as adjusted for any stock dividends, combinations,
splits, recapitalizations and the like) at a price per share equal to the Fair
Market Value on the trading date immediately prior to the date of the Expiration
of the First Option. For clarity, if Genentech provides the Second Option Notice
to Tercica and Tercica does not make a timely purchase request, Genentech shall
acquire the Second Option without making the Second Option Equity Investment.

(c) Milestone Payment and Equity Issuance.

(i) For purposes of this Section G.1(c), “Milestone Event Date” means the
effective date of the first (and only the first) Regulatory Approval by the FDA
of a Non-Short Stature Product in an Other Indication. In the event that
Genentech Opts-In, unless either Genentech Opted-Out or Tercica Opted-Out prior
to the Milestone Event Date, (A) Genentech shall pay to Tercica a milestone
payment of [ * ] and (B) within thirty (30) business days of receiving notice of
a purchase request from Tercica (which request Tercica may or may not make on or
after the Milestone Event Date, in its sole discretion, by sending notice to
Genentech within fifteen (15) business days of the Milestone Event Date),
Genentech shall purchase from Tercica, and Tercica shall issue to Genentech,
that number of shares of Tercica’s common stock equal to five million dollars
($5,000,000), divided by the Fair Market Value on the trading date immediately
prior to the Milestone Event Date, rounded down to the nearest whole share, at a
price per share equal to the Fair Market Value on the trading date immediately
prior to the Milestone Event Date. For clarity, in the absence of a Genentech
Opt-In, or if either Genentech Opted-Out or Tercica Opted-Out prior to the
Milestone Event Date, Genentech shall be relieved of any obligations under this
Section G.1(c).

 

G-2

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(ii) Notwithstanding Section G.1(c)(i), if the Fair Market Value on the trading
date immediately prior to the Milestone Event Date is less than $4.75 (as
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like), then the total number of shares of Tercica’s common stock to be
purchased and sold pursuant to this Section G.1(c) shall be 1,052,632 shares (as
adjusted for any stock dividends, combinations, splits, recapitalizations and
the like), which such shares shall be purchased at a price per share equal to
the Fair Market Value on the trading date immediately prior to the Milestone
Event Date.

(d) Stock Purchase Agreement. Any purchase of Tercica’s common stock by
Genentech, and any sale of Tercica’s common stock by Tercica, as set forth in
this Section G.1, shall be made pursuant to that certain Common Stock Purchase
Agreement by and between Tercica and Genentech of even date herewith (for
purposes of this Section G.1, the “Purchase Agreement”). In the event of any
conflict, inconsistency or incongruity between any provision of this Section G.1
and any provision of the Purchase Agreement, the provisions of the Purchase
Agreement shall govern and control. Any diligence documents provided by Tercica
to Genentech in connection with negotiating and executing such Purchase
Agreement, and any Disclosure Schedules provided to Genentech pursuant thereto
or this Section G.1, shall be Tercica’s Confidential Information under this
Agreement.

G.2 Royalties Payable to Genentech.

(a) Expiration of Genentech’s Options. Unless and until Genentech Opts-In,
Tercica shall pay to Genentech a royalty of [ * ] of Net Sales of all
Combination Products for all Indications in the Territory, for the royalty term
set forth in Section G.8.

(b) Genentech Opt-Out. In the event of a Genentech Opt-Out, following such
Genentech Opt-Out, (and any relevant Transition Period(s)), Tercica shall pay to
Genentech a royalty of [ * ] of Net Sales of all Combination Products for all
Indications in the Territory, for the royalty term set forth in Section G.8.

G.3 Royalties Payable to Tercica.

(a) Tercica Opt-Out Before Phase II. In the event of a Tercica Opt-Out that
occurs before the Completion of the first Phase II Clinical Trial of a Non-Short
Stature Product in the AGHD Indication or an Other Indication, following such
Tercica Opt-Out (and any relevant Transition Period), Genentech shall pay to
Tercica a royalty of [ * ] of Net Sales of all Non-Short Stature Products for
the AGHD Indication and Other Indications in the Territory, for the royalty term
set forth in Section G.8. For purposes of this Section G.3, the “Completion” of
a clinical trial means that there has been a database lock of the data from such
clinical trial.

(b) Tercica Opt-Out After Phase II. In the event of a Tercica Opt-Out that
occurs after the Completion of the first Phase II Clinical Trial of a Non-Short
Stature Product in the AGHD Indication or an Other Indication, following such
Tercica Opt-Out, (and any relevant Transition Period), Genentech shall pay to
Tercica a royalty of [ * ] of Net Sales of all Non-Short Stature Products for
the AGHD Indication and Other Indications in the Territory, for the royalty term
set forth in Section G.8.

 

G-3

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

G.4 Royalties Payable to Third Parties. With respect to each Combination Product
sold by a Party for an Indication on which sale a royalty payment is owed to the
other Party under Section G.2 or G.3, the selling Party shall be responsible for
paying any Third Party Royalties owed with respect to such sale. For all sales
for which Third Party Royalties are due to Third Parties and to a Party under
Section G.2 or G.3, the royalty payments due on Net Sales under Section G.2 or
G.3 shall be reduced by [ * ] of the amount of the Third Party Royalties payable
to such Third Parties with respect to such sales; provided, however, in no event
shall the royalty payments due under Section G.2 or G.3 be reduced to less than
[ * ] of the royalty payments that would otherwise be due.

G.5 Single Royalty per Combination Product. Royalties under Sections G.2 and G.3
shall be payable upon a sale of a Combination Product (in finished form for end
use) by a Party, its Affiliates and/or its Sublicensees to a Third Party and not
upon a sale by and between a Party, its Affiliates and/or its Sublicensees.

G.6 Royalty Payments. Royalties payable under Section G.2 or G.3 shall be paid
on a quarterly basis, within forty-five (45) days following the end of each
calendar quarter, based upon the Net Sales of a Combination Product during such
calendar quarter, commencing with the calendar quarter in which the First
Commercial Sale of such Combination Product is made for the applicable
Indication. Royalties shall be calculated in accordance with GAAP and with the
terms of this Agreement. In the event any payment is made more than thirty
(30) days after such payment is due, the amount otherwise due and payable shall
be increased by the addition of interest thereon, computed at the Interest Rate.

G.7 Royalty Reports. Each royalty payment under Section G.2 or G.3 shall be
accompanied by a report showing (a) Gross Sales and Net Sales; (b) the number of
units of Combination Products sold during the applicable calendar quarter; and
(c) the amount of royalties due on such Net Sales.

G.8 Term of Royalty Obligations.

(a) For purposes of Section G.8(b) only, “covers” means that the Manufacture,
use, sale, offer for sale or import of a Combination Product would infringe a
Valid Claim in a (i) Joint Patent, in all cases; (ii) Genentech Patent, if
royalties are due to Genentech under Section G.2; or (iii) Tercica Patent, if
royalties are due to Tercica under Section G.3, in each case, in the absence of
a grant of rights under such Patent in the country of sale, on the date of sale;
provided, however, any Combination Product not Manufactured in the country of
sale shall be deemed to have been Manufactured in such country.

(b) With respect to each Combination Product, on a country-by-country basis, the
obligation to pay royalties due under Section G.2 or G.3 shall terminate in a
particular country on the later to occur of (i) the eleventh (11th) anniversary
of the First Commercial Sale of such Combination Product in such country and
(ii) the expiration date of the last-to-expire Valid Claim that covers such
Combination Product in such country.

(c) Upon the expiration of the royalty term for a given Combination Product in a
particular country in accordance with Section G.8(a), any applicable license
grant(s) under Article 6 shall survive with respect to such Combination Product
in such country and shall automatically become fully paid-up and irrevocable.

 

G-4

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

G.9 Currency of Payments; Mode of Payment.

(a) All payments to be made under this Agreement shall be made in United States
dollars, unless otherwise expressly provided. Net Sales outside of the United
States shall be first determined in the currency in which they are earned and
shall then be converted into an amount in United States dollars using the
conversion rate reported by Reuters Ltd. on for the last day of the calendar
quarter for which such payment is being determined. All references in this
Agreement to “dollars” or “$” means the legal currency of the United States.

(b) All payments to Tercica or Genentech under this Agreement (including those
made pursuant to the Financial Appendix) shall be made by wire transfer in
United States dollars in accordance with such instructions as the receiving
Party may from time to time provide in writing to the paying Party. Payments
shall be free and clear of any taxes (other than withholding and other taxes
imposed on the receiving Party), fees or charges.

G.10 Records Retention; Audit.

(a) Each Party shall keep (and shall ensure that its Affiliates and Sublicensees
shall keep), for a period of three (3) years, original records kept in the
ordinary course of business, in sufficient detail to enable the verification of
the reports and other information provided to the other Party as the basis of
the following payments (as applicable): (i) initial Development Costs
reimbursement payment made by Genentech under Section 2.5(a); (ii) royalty
payments made by a Party under Section G.2 or G.3; and/or (iii) Operating
Profits & Losses settlement payments made by a Party under Section D.6 of the
Financial Appendix (including all components of the Financial Schema).

(b) Upon the written request of a Party (as the “auditing Party”), but not more
than once in each calendar year, the other Party (as the “audited Party”) shall
permit an independent certified public accounting firm of nationally recognized
standing selected by the auditing Party, and reasonably acceptable to audited
Party, at the auditing Party’s expense, to have access during normal business
hours, and upon reasonable prior notice, to those original records of the
audited Party kept under Section G.10(a) as may be reasonably necessary to
verify any reports and other information provided as the basis of any of the
payments specified in Section G.10(a), in each case, for any calendar year
ending not more than twenty-four (24) months prior to the date of such request.
For purposes of this Section G.10, any such payments that are audited under this
Section G.10(b) shall be referred to as “Audited Payments.” Any information
provided by such accounting firm to the auditing Party shall be limited to the
numerical summary of payments due and paid.

(c) If such accounting firm concludes that either Party owes a net correcting
payment as a result of the audit (i.e., net payment due for all Audited Payments
for the period audited), such Party shall make such correcting payment (except
to the extent such Party reasonably disputes such payment), with interest from
January 1st of the year after the last audited calendar year computed at the
Interest Rate, within sixty (60) days after the date on

 

G-5

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

which such accounting firm’s written report is delivered to the audited Party.
Any disputes related to the Audited Payments shall be subject to the dispute
resolution provisions of Article 15. If such correcting payment is greater than
five percent (5%) of the total correct amounts (i.e., all correct amounts of
Audited Payments for the period audited), the audited Party shall reimburse the
auditing Party for all reasonable audit costs.

(d) The auditing Party shall treat all information subject to review or received
from such accounting firm under this Section G.10 as the Confidential
Information of the audited Party and shall cause its accounting firm to enter
into a confidentiality agreement with the audited Party (that is acceptable to
the audited Party) obligating such accounting firm to retain all such financial
information in confidence.

 

G-6

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.